 



EXECUTION COPY

Loan Number 1008843-0



 



 

 

CREDIT AGREEMENT

 

Dated as of February 14, 2013

 

among

 

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P.,
as Borrower,

 

AMERICAN REALTY CAPITAL TRUST III, INC.,
as a Guarantor,



 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

 

RBS CITIZENS, N.A. and REGIONS BANK,
as Syndication Agents,

 

CAPITAL ONE, N.A. AND JPMORGAN CHASE BANK, N.A.,
as Documentation Agents,

 

and

 

The Other Lenders Party Hereto

 

 

 

WELLS FARGO SECURITIES, LLC, RBS CITIZENS, N.A., REGIONS CAPITAL MARKETS,
CAPITAL ONE, N.A. AND J.P. MORGAN SECURITIES, LLC,
as Joint Lead Arrangers

 

and

 

WELLS FARGO SECURITIES, LLC, RBS CITIZENS, N.A. and REGIONS CAPITAL MARKETS, as
Joint Bookrunners

 

 

 

 

 



 

Table of Contents

 

Section   Page     Article I. Definitions and Accounting Terms 1 1.01 Defined
Terms 1 1.02 Other Interpretive Provisions 39 1.03 Accounting Terms 40 1.04
Financial Standards 40 1.05 Rounding 41 1.06 Times of Day 41 1.07 Financial
Attributes of Non-Wholly Owned Subsidiaries 41     Article II. Credit Facility
41 2.01 Revolving Loans and Term Loans 41 2.02 Borrowings, Conversions and
Continuations of Loans 41 2.03 Letters of Credit 43 2.04 Swingline Loans 48 2.05
Prepayments 50 2.06 Reduction and Termination of Commitments 52 2.07 Repayment
of Loans 52 2.08 Interest 53 2.09 Fees 54 2.10 Computation of Interest;
Retroactive Adjustments of Applicable Margin 56 2.11 Evidence of Debt 56 2.12
Payments Generally; Administrative Agent’s Clawback 57 2.13 Sharing of Payments
by Lenders 59 2.14 Amount Limitations 60 2.15 Incremental Loans 60 2.16
Extension of Revolving Termination Date 62 2.17 Extension Offers 63 2.18
Defaulting Lenders 64 2.19 Guaranties 68 2.20 Letter of Credit Collateral
Account 68     Article III. Taxes, Yield Protection and Illegality 69 3.01 Taxes
69 3.02 Illegality 74 3.03 Inability to Determine Rates 74 3.04 Increased Costs;
Reserves on Eurodollar Loans 74 3.05 Compensation for Losses 76 3.06 Mitigation
Obligations; Replacement of Lenders 77 3.07 Survival 77     Article IV.
Borrowing Base 77 4.01 Initial Borrowing Base 77 4.02 Changes in Borrowing Base
Calculation 77

i

 

 

4.03 Requests for Admission into Borrowing Base 78 4.04 Eligibility 78 4.05
Approval of Borrowing Base Properties 78 4.06 Liens on Borrowing Base Properties
79 4.07 Notice of Admission of New Borrowing Base Properties 79 4.08 RESERVED 79
4.09 Release of Borrowing Base Property 79 4.10 Exclusion Events 79 4.11
Documentation Required with Respect to Borrowing Base Properties 81     Article
V. Conditions Precedent to Credit Extensions 81 5.01 Conditions to Effectiveness
81 5.02 Conditions to all Credit Extensions 83     Article VI. Representations
and Warranties 84 6.01 Existence, Qualification and Power; Compliance with Laws
84 6.02 Authorization; No Contravention 84 6.03 Governmental Authorization;
Other Consents 84 6.04 Binding Effect 84 6.05 Financial Statements; No Material
Adverse Effect 85 6.06 Litigation 85 6.07 No Default 86 6.08 Ownership of
Property; Liens; Equity Interests 86 6.09 Environmental Compliance 86 6.10
Insurance 87 6.11 Taxes 87 6.12 ERISA Compliance 87 6.13 Subsidiaries; Equity
Interests 88 6.14 Margin Regulations; Investment Company Act 89 6.15 Disclosure
89 6.16 Compliance with Laws 89 6.17 Taxpayer Identification Number 89 6.18
Intellectual Property; Licenses, Etc 89 6.19 Representations Concerning Leases
90 6.20 Solvency 90 6.21 REIT Status of Parent 90 6.22 Labor Matters 90 6.23
Ground Lease Representation 90 6.24 Borrowing Base Properties 91 6.25 Patriot
Act and Other Specified Laws 91     Article VII. Affirmative Covenants 92 7.01
Financial Statements 92 7.02 Certificates; Other Information 93 7.03 Notices 95
7.04 Payment of Obligations 96 7.05 Preservation of Existence, Etc 96

ii

 

 

7.06 Maintenance of Properties 96 7.07 Maintenance of Insurance 97 7.08
Compliance with Laws 97 7.09 Books and Records 97 7.10 Inspection Rights 97 7.11
Use of Proceeds 98 7.12 Environmental Matters 98 7.13 Maintenance of Status 98
7.14 Ground Leases 98 7.15 Borrowing Base Properties 99 7.16 Subsidiary
Guarantor Organizational Documents 100     Article VIII. Negative Covenants 100
8.01 Liens 100 8.02 Investments 101 8.03 Fundamental Changes 102 8.04
Dispositions 103 8.05 Restricted Payments 103 8.06 Change in Nature of Business
104 8.07 Transactions with Affiliates 105 8.08 Burdensome Agreements 105 8.09
Use of Proceeds 106 8.10 Borrowing Base Properties; Ground Leases 106 8.11
Merger Agreement 107 8.12 Environmental Matters 107 8.13 Negative Pledge;
Indebtedness 108 8.14 Financial Covenants 108     Article IX. Events of Default
and Remedies 109 9.01 Events of Default 109 9.02 Remedies Upon Event of Default
112 9.03 Application of Funds 113     Article X. Administrative Agent 114 10.01
Appointment and Authority 114 10.02 Rights as a Lender 114 10.03 Exculpatory
Provisions 114 10.04 Reliance by Administrative Agent 115 10.05 Delegation of
Duties 116 10.06 Successor Administrative Agent 116 10.07 Non-Reliance on
Administrative Agent and Other Lenders 117 10.08 No Other Duties, Etc 117 10.09
Administrative Agent May File Proofs of Claim 117 10.10 Collateral and Guaranty
Matters 118 10.11 Funds Transfer Disbursements 119 10.12 Requests for Approval
120 10.13 Exercise of Rights by Lenders 121

iii

 

 

Article XI. Miscellaneous 121 11.01 Amendments, Etc 121 11.02 Notices;
Effectiveness; Electronic Communication 123 11.03 No Waiver; Cumulative
Remedies; Enforcement 125 11.04 Expenses; Indemnity; Damage Waiver 126 11.05
Payments Set Aside 131 11.06 Successors and Assigns 131 11.07 Treatment of
Certain Information; Confidentiality 136 11.08 Right of Setoff 137 11.09
Interest Rate Limitation 138 11.10 Counterparts; Integration; Effectiveness 138
11.11 Survival of Representations and Warranties 138 11.12 Severability 138
11.13 Replacement of Lenders 139 11.14 Governing Law; Jurisdiction; Etc. 139
11.15 Waiver of Jury Trial 140 11.16 No Advisory or Fiduciary Responsibility 141
11.17 Electronic Execution of Assignments and Certain Other Documents 141 11.18
USA PATRIOT Act 142 11.19 ENTIRE AGREEMENT 142

 

Schedules

 

Schedule 2.01 – Commitments

Schedule 4.01 – Initial Borrowing Base Properties

Schedule 6.06 – Litigation

Schedule 6.09 – Environmental Matters

Schedule 6.13 – Subsidiaries and Other Equity Investments

Schedule 6.18 – Intellectual Property Matters

Schedule 8.01 – Existing Liens

Schedule 8.13 – Indebtedness

Schedule 11.02 – Addresses for Notices

 

Exhibits

 

Exhibit A-1 Form of Loan Notice Exhibit A-2 Form of Notice of Swingline
Borrowing Exhibit B-1 Form of Revolving Note Exhibit B-2 Form of Swingline Note
Exhibit B-3 Form of Term Note Exhibit C Form of Compliance Certificate Exhibit
D-1 Assignment and Assumption Exhibit D-2 Form of Administrative Questionnaire
Exhibit E Form of Borrowing Base Report Exhibit F List of Closing Documents    

 

iv

 

 

Exhibit G-1 U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) Exhibit G-2 U.S. Tax
Compliance Certificate (For Foreign Participants That Are Not Partnerships for
U.S. Federal Income Tax Purposes) Exhibit G-3 U.S. Tax Compliance Certificate
(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes) Exhibit G-4 U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships for U.S. Federal Income Tax Purposes)

v

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of February 14, 2013,
among AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP III, L.P., a Delaware
limited partnership (“ARCOP”), AMERICAN REALTY CAPITAL TRUST III, INC., a
Maryland corporation and the sole general partner of Borrower (“ARCT”), each
Lender from time to time party hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo Bank”), as Administrative Agent (in such capacity, “Administrative
Agent”), CAPITAL ONE, N.A. and JPMORGAN CHASE BANK, N.A., as Documentation
Agents, and RBS CITIZENS, N.A. and REGIONS BANK, as Syndication Agents.

 

WHEREAS, Administrative Agent, Issuing Bank and the Lenders desire to make
available to Borrower a credit facility in the initial amount of $875,000,000,
which will include a $525,000,000 term loan facility and a $350,000,000
revolving credit facility, with a $25,000,000 swingline subfacility and a
$25,000,000 letter of credit subfacility, on the terms and conditions contained
herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

 

Article I.
Definitions and Accounting Terms

 

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

“Acceptable Environmental Report” means, with respect to any Real Property, an
environmental report reasonably acceptable to Administrative Agent.

 

“Acceptable Ground Lease” means a ground lease with respect to an Acceptable
Property executed by a Property Owner, as lessee, that has a remaining lease
term (including extension or renewal rights) of at least thirty-five (35) years,
calculated as of the date such Acceptable Property is admitted into the
Borrowing Base, and that Administrative Agent determines, in its commercial
reasonable discretion, is a financeable ground lease.

 

“Acceptable Property” means a Property (a) that is approved by Administrative
Agent and meets the following requirements, or (b) that is approved by
Administrative Agent and the Required Lenders:

 

(i) such Property is wholly-owned by, or ground leased pursuant to an Acceptable
Ground Lease to, Borrower or a Subsidiary Guarantor free and clear of any Liens
(other than Liens permitted by Section 8.01);

 

(ii) such Property is a retail, industrial and/or office property located within
the United States which is one hundred percent (100%) leased and occupied by a
single tenant, with any Property which is leased to a single tenant having a
lease expiration no earlier than December 31, 2015, with any Property which is
solely a gas station being expressly excluded as an Acceptable Property; and

 

1

 

(iii) if such Property is owned by, or ground leased pursuant to an Acceptable
Ground Lease to, a Subsidiary Guarantor, then the Equity Interests of such
Subsidiary Guarantor are owned, directly or indirectly by Borrower, free and
clear of any Liens other than Liens permitted by Section 8.01.

 

“Adjusted Borrowing Base NOI” means, with respect to any Borrowing Base Property
for the prior quarter, annualized, Borrowing Base NOI for such Borrowing Base
Property less the Capital Reserve for such Borrowing Base Property.

 

“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that in no event
shall Administrative Agent or any Lender be deemed to be an Affiliate of
Borrower.

 

“Agreement” means this Credit Agreement.

 

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof upon the occurrence of a Credit Rating
Election Event:

 

Pricing
Level

Facility Fee

1 0.12% 2 0.15% 3 0.15% 4 0.20% 5 0.30%

6

 

0.35%

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee.

 

“Applicable Margin” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 7.02(a):

 

2

 

Applicable Margin

 

Pricing
Level

Consolidated Leverage
Ratio

Applicable Margin

1 < 40% 1.60% 2 ≥ 40% but < 45% 1.75% 3 ≥ 45% but < 50% 1.90% 4 ≥ 50% but < 55%
2.05% 5 ≥ 55% 2.20%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first
(1st) Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(a) provided that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of Required Lenders, Pricing Level 5 shall apply as of the first
(1st) Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Margin in effect
from the Effective Date until adjusted as set forth above with respect to a
Compliance Certificate delivered pursuant to Section 7.02(a) for the first full
fiscal quarter of Borrower completed after the Effective Date shall be set at
Pricing Level 1 (unless any Compliance Certificate delivered prior to such date
shall reflect a lower applicable Pricing Level).

 

Upon the occurrence of a Credit Rating Election Event and thereafter, the
Applicable Margin shall vary from time to time in accordance with the then
effective Ratings as follows (such that the Applicable Margin shall change from
time to time when the Rating changes):

 

Applicable Margin

 

Pricing
Level

Rating

Applicable Margin for Revolving Loans

Applicable Margin for Term Loans

1 ³ A/A2 0.90% 1.15% 2 A-/A3 0.95% 1.15% 3 BBB+/Baa1 1.05% 1.20% 4 BBB/Baa2
1.15% 1.35% 5 BBB-/Baa3 1.40% 1.65% 6 < BBB-/Baa3 1.75% 2.00%

 

 

The Applicable Margin shall be determined by the higher of the two Ratings from
S&P or Moody’s; provided that (i) in the event that the two Ratings are two
tiers apart, the tier corresponding to the midpoint of the Ratings shall apply
and (ii) in the event that the Ratings are more than two tiers apart, the tier
that is two tiers below the higher of the two Ratings shall apply. If only one
of S&P and Moody’s shall have assigned a Rating, the Applicable Margin shall be
determined by the sole Rating in effect. If neither S&P nor Moody’s shall have
assigned a Rating, and provided that a Credit Rating Election Event shall have
occurred, the Applicable Margin shall be determined based on Level 6 of the
table above.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.10(b).

 

3

 

“Applicable Revolving Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Lenders; provided, however, that if at the time of determination the Revolving
Commitments have terminated or been reduced to zero, the “Applicable Revolving
Percentage” of each Lender shall be the ratio, expressed as a percentage of (A)
the sum of the unpaid principal amount of all outstanding Revolving Loans,
Swingline Loans and Letter of Credit Liabilities owing to such Revolving Lender
as of such date to (B) the sum of the aggregate unpaid principal amount of all
outstanding Revolving Loans, Swingline Loans and Letter of Credit Liabilities of
all Revolving Lenders as of such date.

 

“Applicable Term Loan Percentage” means, as to each Term Loan Lender, the ratio,
expressed as a percentage of (a) during the Availability Period, (i) (x) the
amount of such Lender’s Term Loan Commitment plus (y) the amount of such
Lender’s outstanding Term Loans to (ii) (x) the aggregate amount of the Term
Loan Commitments of all Term Loan Lenders plus (y) aggregate amount of all
outstanding Term Loans and (b) upon the termination of the Availability Period,
(i) the amount of such Lender’s outstanding Term Loans to (ii) the aggregate
amount of all outstanding Term Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ARCOP” has the meaning specified in the introductory paragraph hereto.

 

“ARCP” means American Realty Capital Properties, Inc., a Maryland corporation.

 

“ARCPOP” means ARC Properties Operating Partnership, L.P., a Delaware limited
partnership.

 

“ARCT” has the meaning specified in the introductory paragraph hereto.

 

“Assignee Group” means two (2) or more Eligible Assignees that are Affiliates of
one another or two (2) or more Approved Funds managed by the same investment
advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(c)(iii)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by
Administrative Agent and Borrower.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.

 

“Audited Financial Statements” means initially, the financial statements of
Parent required for the fiscal year ending December 31, 2011, then after the
delivery of the financial statements of Parent required pursuant to
Section 7.01(a) for the fiscal year ending December 31, 2012, the most-recent
financial statements furnished pursuant to Section 7.01(a).

 

4

 

“Availability Period” means, with respect to Term Loans, the period from and
including the Effective Date to the earlier of (a) the date of termination of
the Term Loan Commitments pursuant to Section 2.06(b), and (b) the date of
termination of the commitment of each Lender to make Loans pursuant to
Section 9.02.

 

“Balloon Payments” shall mean with respect to any loan constituting
Indebtedness, any required principal payment of such loan which is payable at
the maturity of such Indebtedness, provided, however, that the final payment of
a fully amortized loan shall not constitute a Balloon Payment.

 

“Base LIBOR Rate” means, with respect to any Eurodollar Loan, for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest,
rounded upward to the nearest whole multiple of one-hundredth of one percent
(0.01%), referred to as the BBA (British Bankers’ Association) LIBOR rate as set
forth by any service selected by Administrative Agent that has been nominated by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying such rate for deposits in U.S. Dollars at approximately
11:00 a.m. (Eastern Time), two (2) Business Days prior to the date of
commencement of such Interest Period for purposes of calculating effective rates
of interest for loans or obligations making reference thereto, for an amount
approximately equal to the applicable Eurodollar Loan and for a period of time
approximately equal to such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on Eurodollar Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America). Any change in such maximum rate shall result
in a change in the Base LIBOR Rate on the date on which such change in such
maximum rate becomes effective.

 

“Borrower” means, prior to the occurrence of the Borrower Merger, ARCOP and,
from and after the occurrence of the Borrower Merger, ARCPOP, as survivor of the
Borrower Merger.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrower Merger” has the meaning specified in the definition of Permitted
Merger Transaction.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans made on the same date and,
in the case of Eurodollar Loans, as to which a single Interest Period is in
effect, and (c) a Swingline Loan.

 

“Borrowing Base” means, as of any date of determination, the lesser of (a) the
amount of Total Outstandings such that the Borrowing Base Asset Value Ratio
shall not be less than 1.67 to 1.0, and (b) the Implied Loan Amount.
Notwithstanding the foregoing, (1) the amount of the Borrowing Base attributable
to all Dark Properties in the aggregate shall not exceed five percent (5%) of
the Borrowing Base, (2) the amount of the Borrowing Base attributable to any
individual Borrowing Base Property shall not exceed twenty percent (20%) of the
Borrowing Base and (3) the amount of the Borrowing Base attributable to any
single tenant shall not exceed twenty percent (20%) of the Borrowing Base.

 

5

 

“Borrowing Base Asset Value” means, as of any date of determination, the sum of
(a) (i) the aggregate Adjusted Borrowing Base NOI from Borrowing Base Properties
owned for the entire prior quarter divided by (ii) the Capitalization Rate, plus
(b) the aggregate acquisition cost of all Borrowing Base Properties owned for a
period less than the entire prior quarter; provided that (a) the aggregate
Borrowing Base Asset Value from Borrowing Base Properties owned pursuant to an
Acceptable Ground Lease shall not exceed twenty percent (20%) of the aggregate
Borrowing Base Asset Value, and (b) the aggregate Borrowing Base Asset Value
from Borrowing Base Properties which are convenience stores shall not exceed
five percent (5.0%) of the aggregate Borrowing Base Asset Value.

 

“Borrowing Base Asset Value Ratio” means, as of any date of determination, the
ratio of (a) Borrowing Base Asset Value to (b) the sum of (x) the Total
Outstandings plus (y) from and after the occurrence of the Permitted Bridge
Credit Agreement Transaction, the Total Bridge Facility Outstandings plus (z)
the aggregate unsecured Indebtedness of the Consolidated Group.

 

“Borrowing Base Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) the aggregate Adjusted Borrowing Base NOI with respect to the
Borrowing Base Properties for the quarter most-recently ended for which
financial statements are available divided by (b) pro forma annual interest on
an amount equal to the sum of (x) Total Outstandings plus (y) from and after the
occurrence of the Permitted Bridge Credit Agreement Transaction, the Total
Bridge Facility Outstandings plus (z) the aggregate unsecured Indebtedness of
the Consolidated Group assuming an interest rate equal to the greater of
(i) seven percent (7.0%) per annum, or (ii) the sum of (A) the most-recent rate
published on such date in the United States Federal Reserve Statistical Release
(H.15) for ten (10) year Treasury Constant Maturities plus (B) three percent
(3.0%).

 

“Borrowing Base NOI” means, as of any date, the sum of (a) the aggregate NOI for
the most recent fiscal quarter for which financial results have been reported
attributable to all Borrowing Base Properties owned for the entirety of such
fiscal quarter as of the last day of such fiscal quarter plus, (b) in the case
of any Borrowing Base Property that was owned as of the last day of such fiscal
quarter by a Subsidiary Guarantor, but not so owned for the full fiscal quarter,
the additional amount of NOI that would have been earned if such Borrowing Base
Property had been so owned for the full fiscal quarter.

 

“Borrowing Base Properties” means each Acceptable Property that either (a) is an
Initial Borrowing Base Property or (b) becomes a Borrowing Base Property
pursuant to Section 4.03, but excluding any Acceptable Properties that have been
released from the Borrowing Base pursuant to Section 4.09, and “Borrowing Base
Property” means any one of the Borrowing Base Properties, provided that after
the date that is six (6) months after a Borrowing Base Property becomes a Dark
Property, said Property shall no longer constitute a Borrowing Base Property and
its Borrowing Base Asset Value and Adjusted Borrowing Base NOI shall be excluded
when calculating the Borrowing Base.

 

6

 

“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.

 

“Bridge Credit Agreement” means that certain credit agreement, to be entered
into substantially concurrently with or after the consummation of the Permitted
Merger Transaction, among Borrower, as borrower, the lenders party thereto and
Bank of America, N.A., as administrative agent, including any refinancing,
extension, renewal, defeasance, amendment, increase, modification, supplement,
restructuring, refunding, replacement or repayment of the obligations
thereunder, or the issuance of other indebtedness or entry into alternative
financing arrangements in exchange therefor, to the extent permitted by the
Intercreditor Agreement; provided that the representations and warranties,
covenants and events of default of such credit agreement shall be in form and
substance no more restrictive than the representations and warranties, covenants
and events of default of this Agreement and such credit agreement shall
otherwise be on terms and conditions reasonably acceptable to Administrative
Agent and the Required Lenders, it being acknowledged and agreed that if such
credit agreement is substantially identical to this Agreement (other than agency
and administrative provisions), it shall be satisfactory to Administrative Agent
and the Required Lenders.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located or the State
of New York, and, if such day relates to any Eurodollar Loan, means any such day
that is also a London Banking Day.

 

“Capital Lease” means, with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP.

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the capitalized amount of obligations under Capital Leases for such Person for
such period as determined in accordance with GAAP.

 

“Capital Reserve” means a capital reserve of $0.20 per weighted average gross
leasable square foot for each Property.

 

“Capitalization Rate” means seven and 3/4 percent (7.75%).

 

“Cash Collateralize” means, to pledge and deposit with or deliver to
Administrative Agent, for the benefit of Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if Administrative Agent and Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to Administrative Agent and
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

7

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Guarantor, Borrower or any of their Subsidiaries free and clear
of all Liens (other than Liens created under the Security Documents and other
Liens permitted hereunder):

 

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(b) demand or time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (A) is a Lender or (B) (i) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

 

(c) commercial paper in an aggregate amount of no more than $5,000,000 per
issuer outstanding at any time issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

 

(d) Investments, classified in accordance with GAAP as current assets of the
REIT or any of its Subsidiaries, in money market investment programs registered
under the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty; (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; without
limiting the foregoing, Change in Law shall include the Dodd-Frank Wall Street
Reform and Consumer Protection Act, Public Law 111-203, 12 U.S.C. 5301 et seq.,
enacted July 21, 2010, as well as all requests, rules, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, regardless of the date enacted, adopted, issued or implemented.

 

“Change of Control” means an event or series of events by which:

 

8

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all Equity Interests that such person or group
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such Equity Interests that such person or group has the right to acquire
pursuant to any option right);

 

(b) during any period of twelve consecutive months ending after the Effective
Date (or, if the Permitted Merger Transaction occurs, after the date the
Permitted Merger Transaction is consummated), individuals who at the beginning
of any such twelve-month period constituted the Board of Directors of Borrower
(together with any new directors whose election by such Board or whose
nomination for election by the shareholders of Borrower was approved by a vote
of a majority of the directors then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved but excluding any director whose initial nomination for,
or assumption of office as, a director occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the Board of Directors)
cease for any reason to constitute a majority of the Board of Directors of
Borrower then in office; or

 

(c) Parent shall cease to (i) either be the sole general partner of, or wholly
own and control the general partner of, Borrower or (ii) own, directly or
indirectly, greater than fifty percent (50%) of the Equity Interests of
Borrower; or

 

(d) Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of any Subsidiary Guarantor that owns a Borrowing
Base Property free and clear of any Liens (other than Liens in favor of
Administrative Agent) unless Borrower removes the Borrowing Base Property owned
by such Subsidiary Guarantor from the Borrowing Base in accordance with
Section 4.09.

 

Notwithstanding the foregoing, the Permitted Merger Transaction shall not
constitute a Change of Control.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means the Equity Interest Collateral, and all other property of the
Companies on which Liens have been granted to Administrative Agent, for the
benefit of the Lenders, to secure the Obligations.

 

9

 

“Commitment” means, as to a Lender, such Lender’s Revolving Commitment or such
Lender’s Term Loan Commitment.

 

“Companies” means, without duplication, Parent and its Consolidated Subsidiaries
(including Borrower), and “Company” means any one of the Companies.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Borrowing Base
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting any Borrowing Base Property
or any part thereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means (a) three (3) month trailing Consolidated
EBITDA of the Consolidated Group, less the Capital Reserve, multiplied by
(b) four (4).

 

“Consolidated EBITDA” means, for any Person for any period, an amount equal to
(a) Consolidated Net Income for the trailing three months, plus (b) the sum of
the following (without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period): (i) income tax
expense; (ii) interest expense, amortization or write-off of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness; (iii) depreciation and amortization expense;
(iv) amortization of intangibles (including goodwill) and organization costs;
(v) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred during such
period with respect to acquisitions consummated); (vi) any other non-cash
charges, (vii) all commissions, guaranty fees, discounts and other fees and
charges owed by such Person with respect to letters of credit and bankers’
acceptance financing and net costs of such Person under Swap Contracts in
respect of interest rates to the extent such net costs are allocable to such
period in accordance with GAAP; and (viii) fees, expenses and charges incurred
during such period, in an aggregate amount during the term of this Agreement not
to exceed $35,000,000, directly relating to (A) the Permitted Merger Transaction
or the Permitted Bridge Credit Agreement Transaction or (B) the negotiation of
and entry into the Loan Documents and any future amendments to the Loan
Documents or the Bridge Credit Agreement or any agreement entered into in
connection therewith, minus (c) the sum of the following (to the extent included
in the statement of such Consolidated Net Income for such period): (i) interest
income (except to the extent deducted in determining such Consolidated Net
Income); (ii) any extraordinary, unusual or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business); (iii) any other non-cash
income; and (iv) any cash payments made during such period in respect of items
described in clause (b)(v) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were reflected as a charge in the statement
of Consolidated Net Income.

 

10

 

“Consolidated Fixed Charges” means, on a consolidated basis annualized, for the
Consolidated Group for any period, the sum (without duplication) of
(a) Consolidated Interest Expense (excluding amortization or write-off of debt
issuance costs and commissions), (b) provision for cash income taxes made by
such Person on a consolidated basis in respect of such period, (c) scheduled
principal amortization payments due during such period on account of
Indebtedness of such Person (excluding Balloon Payments), and (d) Restricted
Payments paid in cash with respect to preferred Equity Interests of such Person
during such period.

 

“Consolidated Group” means Parent and all Persons whose financial results are
consolidated with Parent for financial reporting purposes under GAAP.

 

“Consolidated Interest Expense” means, for any Person for any period, the total
interest expense (including that attributable to Capital Lease Obligations) of
such Person for such period with respect to all outstanding Total Funded Debt
(including all commissions, discounts and other fees and charges owed by such
Person with respect to letters of credit and bankers’ acceptance financing and
net costs of such Person under Swap Contracts in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).
Consolidated Interest Expenses shall exclude interest rate hedge termination
payments or receipts, loan prepayment costs, and upfront loan fees, interest
expense covered by an interest reserve established under a loan facility and any
interest expense under any construction loan or construction activity that under
GAAP is required to be capitalized.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the
quotient (expressed as a percentage) of (a) Consolidated Total Debt, divided by
(b) Total Asset Value.

 

“Consolidated Net Income” means, for any Person for any period, the consolidated
net income (or loss) of such Person for such period, determined on a
consolidated basis in accordance with GAAP; provided that in calculating
Consolidated Net Income of Parent for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Parent or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Company)
in which any Company has an ownership interest, except to the extent that any
such income is actually received by such Company in the form of dividends or
similar distributions, and (c) the undistributed earnings of any Subsidiary of
any Company to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
requirement of Law applicable to such Subsidiary.

 

“Consolidated Subsidiary” means any Person in which Parent or Borrower has a
direct or indirect Equity Interest and whose financial results would be
consolidated under GAAP with the financial results of Parent on the consolidated
financial statements of Parent.

 

“Consolidated Total Debt” means, as of any date of determination, (1) Parent’s
consolidated pro rata share of Indebtedness which includes all GAAP Indebtedness
(adjusted to eliminate increases or decreases arising from ASC-805) including
recourse and non-recourse mortgage debt, letters of credit, net obligations
under uncovered interest rate contracts, contingent obligations to the extent
the obligations are binding, unsecured debt, capitalized lease obligations
(including ground leases), guarantees of indebtedness (excluding traditional
carve-outs relating to non-recourse debt obligations), subordinated debt,
(2) Parent’s pro rata share of preferred obligations that are structurally
senior to the Obligations and (3) Parent’s Ownership Share of Consolidated Total
Debt of its Unconsolidated Affiliates (calculated on a basis consistent with
clauses (1) and (2) above).

 

11

 

“Construction in Progress” means each Property that is either (a) new ground up
construction which has commenced or is intended to be under construction within
twelve (12) months or (b) under renovation in which (i) greater than thirty
percent (30%) of the square footage of such Property is unavailable for
occupancy due to renovation and (ii) no rents are being paid on such square
footage. A Property will cease to be classified as “Construction in Progress” on
the earlier to occur of (A) the time that such Property has an Occupancy Rate of
greater than ninety percent (90%), or (B) one hundred eighty (180) days after
completion of construction or renovation of such Property, as applicable.

 

“Contamination” means the presence of Hazardous Materials in amounts exceeding
regulatory action levels.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing, and (b) with
respect to any Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the increase of the amount thereof.

 

“Credit Rating Election Event” has the meaning given that term in Section
2.08(c).

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, environmental claims and liabilities, prohibited transfers, and
violations of single purpose entity covenants.

 

“Dark Property” shall mean a Borrowing Base Property where one or more of the
tenants previously occupying the Borrowing Base Property has vacated the
Borrowing Base Property, but the Borrowing Base Property remains 100% leased
(without regard to any subleases) to a tenant maintaining a rating of BBB-/Baa3
or better, which tenant is current on payments, has a minimum of eight (8) years
left on the applicable lease and does not have any right to terminate its lease.

 

12

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) in respect to Obligations
other than fees payable pursuant to Section 2.09(d), the Floating Rate plus two
percent (2.0%) per annum and (ii) in respect of fees payable pursuant to Section
2.09(d), the rate otherwise applicable to such fees plus two percent (2.0%) per
annum.

 

“Defaulting Lender” means, subject to Section 2.18(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s good-faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent, Issuing Bank, Swingline
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swingline
Loans) within two (2) Business Days of the date when due, (b) has notified
Borrower, Administrative Agent, Issuing Bank or Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good-faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after request by Administrative Agent or Borrower, to confirm in writing to
Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(f)) upon delivery of written notice of such determination to Borrower,
Issuing Bank, Swingline Lender and each other Lender by Administrative Agent,
and Administrative Agent hereby agrees to promptly provide such notice.

 

13

 

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith but
excluding any arrangement constituting a Lien.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Effective Date” means the first date all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 11.01.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
Administrative Agent (such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of Borrower’s Affiliates or Subsidiaries.

 

“Environmental Assessment” means a report of an environmental assessment of any
or all Borrowing Base Properties and of such scope so as to be compliant with
the guidelines established by the ASTM (including the taking of soil borings and
air and groundwater samples and other above and below ground testing) as
Administrative Agent may reasonably request to be performed by a licensed
environmental consulting firm reasonably acceptable to Administrative Agent.

 

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time instituted or completed pursuant to any applicable Environmental
Requirement against any Company or against or with respect to any Real Property
or any condition, use, or activity on any Real Property (including any such
action against Administrative Agent or any Lender), and any claim at any time
made by any Person against any Company or against or with respect to any Real
Property or any condition, use, or activity on any Real Property (including any
such claim against Administrative Agent or any Lender), relating to damage,
contribution, cost recovery, compensation, loss, or injury resulting from or in
any way arising in connection with any Hazardous Material or any Environmental
Requirement.

 

“Environmental Damages” means all liabilities (including strict liability),
losses, damages (excluding consequential, special, exemplary or punitive damages
except to the extent such damages were imposed upon an Indemnitee as a result of
any claims made against such Indemnitee by a governmental entity or any other
third party), judgments, penalties, fines, costs and expenses (including fees,
costs and expenses of attorneys, consultants, contractors, experts and
laboratories), of any and every kind or character, at law or in equity,
contingent or otherwise, matured or unmatured, foreseeable or unforeseeable,
made, incurred, suffered, brought, or imposed at any time and from time to time,
whether before or after the Release Date and arising in whole or in part from:

 

14

 

(a) the presence of any Hazardous Material on any Borrowing Base Property in
violation of any Environmental Requirement, or any escape, seepage, leakage,
spillage, emission, release, discharge or disposal of any Hazardous Material on
or from any Borrowing Base Property, or the migration or release or threatened
migration or release of any Hazardous Material to, from or through any Borrowing
Base Property, on or before the Release Date; or

 

(b) any act, omission, event or circumstance existing or occurring in connection
with the handling, treatment, containment, removal, storage, decontamination,
clean up, transport or disposal of any Hazardous Material which is at any time
on or before the Release Date present on any Borrowing Base Property; or

 

(c) the breach, in any material respect, of any representation, warranty,
covenant or agreement contained in this Agreement relating to the presence of
any Hazardous Material on any Borrowing Base Property because of any event or
condition occurring or existing on or before the Release Date; or

 

(d) any violation on or before the Release Date, of any Environmental
Requirement in connection with any Borrowing Base Property in effect on or
before the Release Date, regardless of whether any act, omission, event or
circumstance giving rise to the violation constituted a violation at the time of
the occurrence or inception of such act, omission, event or circumstance; or

 

(e) any Environmental Claim, or the filing or imposition of any environmental
Lien against any Borrowing Base Property, because of, resulting from, in
connection with, or arising out of any of the matters referred to in
subparagraphs (a) through (d) preceding;

 

and regardless of whether any of the foregoing was caused by Borrower, any other
Loan Party or their respective tenant or subtenant, or a prior owner of a
Borrowing Base Property or its tenant or subtenant, or any third party including
(i) injury or damage to any person, property or natural resource occurring on or
off of a Borrowing Base Property including the cost of demolition and rebuilding
of any improvements on any Real Property; (ii) the investigation or remediation
of any such Hazardous Material or violation of Environmental Requirement
including the preparation of any feasibility studies or reports and the
performance of any cleanup, remediation, removal, response, abatement,
containment, closure, restoration, monitoring or similar work required by any
Environmental Requirement or necessary to have full use and benefit of Borrowing
Base Properties as contemplated by the Loan Documents (including any of the same
in connection with any foreclosure action or transfer in lieu thereof);
(iii) all liability to pay or indemnify any Person or Governmental Authority for
costs expended in connection with any of the foregoing; (iv) the investigation
and defense of any claim, whether or not such claim is ultimately withdrawn or
defeated; and (v) the settlement of any claim or judgment. “Costs” as used in
this definition shall also include any diminution in the value of the security
afforded by the Borrowing Base Property (or the Equity Interests therein) or any
future reduction of the sales price of any Borrowing Base Property (or the
Equity Interests therein) by reason of any matter set forth in Section 7.12 or
Section 8.12.

 

15

 

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement executed by Borrower and Parent (if required by Administrative Agent),
and each Property Owner, in favor of Administrative Agent and the Lenders.

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Requirement” means any Environmental Law, agreement or
restriction, as the same now exists or may be changed or amended or come into
effect in the future, which pertains to any Hazardous Material or the
environment including ground or air or water or noise pollution or
contamination, and underground or aboveground tanks.

 

“Equity Interest Collateral” means (i) one hundred percent (100%) of the Equity
Interests owned by Borrower or any Subsidiary in each Property Owner, and
(ii) one hundred percent (100%) of the Equity Interests in each Company, other
than Borrower and Parent, that owns a direct or indirect interest in a Property
Owner.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by the holders of its
Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Parent or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under
Section 4042(a)(1) or (2) of ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or notification that a Multiemployer
Plan is in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon Parent or any ERISA Affiliate.

 

16

 

“Eurodollar” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Base LIBOR Rate.

 

“Eurodollar Rate” means the Base LIBOR Rate or the LIBOR Market Index Rate, as
the context requires.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the Laws of, or
having its principal office, or, in the case of any Lender, its applicable
Lending Office, located in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Recipient that has failed to comply with clause (A) of Section 3.01(e)(ii),
(c) any withholding Taxes imposed under FATCA, and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 11.13), any withholding Tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts with respect to such
withholding Tax pursuant to Section 3.01(a)(ii) or (c).

 

“Exclusion Event” has the meaning specified in Section 4.10.

 

“Exclusion Notice” has the meaning specified in Section 4.10.

 

“Existing Advisor” means American Realty Capital Advisors III, LLC.

 

“Existing Advisory Agreement” means the Second Amended and Restated Advisory
Agreement, dated as of November 12, 2012, among ARCT, ARCOP and the Existing
Advisor, as modified by the Existing Management Agreements Side Letter.

 

17

 

“Existing Lenders” has the meaning specified in the Preamble to this Agreement.

 

“Existing Management Agreements Side Letter” means the Letter Agreement, dated
as of December 14, 2012, by and among ARCT, ARCOP, American Realty Capital Trust
III Special Limited Partner, LLC, the Existing Advisor, the Existing Property
Manager and ARCP.

 

“Existing Property Manager” means American Realty Capital Properties III, LLC, a
Delaware limited liability company.

 

“Existing Property Management Agreement” means the Property Management and
Leasing Agreement, dated as of March 31, 2011, among ARCT, ARCOP and the
Existing Property Manager, as modified by the Existing Management Agreements
Side Letter.

 

“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of July 20, 2012 among Borrower as borrower thereunder, Parent, RBS Citizens,
N.A., as Administrative Agent and certain lenders from time to time party
thereto.

 

“Extending Lender” has the meaning specified in Section 2.17(a).

 

“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to Administrative Agent, among Borrower, Administrative
Agent and one or more Extending Lenders, effecting one or more Extension
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.17.

 

“Extension Offer” has the meaning specified in Section 2.17(a).

 

“Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents, effected in connection with an Extension Offer pursuant to
Section 2.17, providing for an extension of the Revolving Termination Date
and/or Term Loan Maturity Date, as applicable, applicable to the Extending
Lenders’ Loans (such Loans being referred to as the “Extended Loans”) and, in
connection therewith, (a) an increase or decrease in the rate of interest
accruing on such Extended Loans, (b) in the case of Term Loans, a modification
of the scheduled amortization applicable thereto, provided that the weighted
average life to maturity of such Extended Loans shall be no shorter than the
remaining weighted average life to maturity (determined at the time of such
Extension Offer) of the Term Loans, (c) a modification of voluntary or mandatory
prepayments (including prepayment premiums and other restrictions thereon)
applicable thereto, provided that such requirements may provide that such
Extended Loans may participate in any mandatory prepayments on a pro rata basis
(or on a basis that is less than a pro rata basis) with the Loans, but may not
provide for prepayment requirements that are more favorable to the Extending
Lenders than those applicable to the Loans, (d) an increase in the fees payable
to, or the inclusion of new fees to be payable to, the Extending Lenders in
respect of such Extension Offer or their Extended Loans and/or (e) provision for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the latest Revolving
Termination Date and/or Term Loan Maturity Date, as applicable, in effect
immediately prior to such Extension Permitted Amendment.

 

18

 

“Extension Request” as defined in Section 2.16.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York, or,
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:00 a.m. (Eastern Time) on such day
on such transactions received by Administrative Agent from three Federal funds
brokers of recognized standing selected by Administrative Agent in its sole
discretion.

 

“Fee Letter” means that certain amended and restated fee letter dated as of
December 19, 2012, by and between Parent, and Administrative Agent, Wells Fargo
Securities, LLC and RBS Citizens, N.A.

 

“FFO Percentage” means (i) for the period commencing on the Effective Date
through and including December 31, 2013, one hundred ten percent (110%), (ii)
for the period commencing on January 1, 2014 through and including December 31,
2014, one hundred five percent (105%) and (iii) at any time thereafter,
ninety-five percent (95%).

 

“Fixed Rate” means, with respect to a Eurodollar Borrowing for the relevant
Interest Period, a rate per annum equal to the sum of (i) the Base LIBOR Rate
applicable to such Interest Period plus (ii) the Applicable Margin in effect
from time to time during such Interest Period.

 

“Fixed Rate Borrowing” means a Borrowing which bears interest at the Fixed Rate.

 

“Fixed Rate Loan” means a Revolving Loan or a Term Loan which bears interest at
the Fixed Rate.

 

“Floating Rate” means, for any day, a floating interest rate per annum equal to
the sum of (i) the LIBOR Market Index Rate for such day plus (ii) Applicable
Margin for such day.

 

“Floating Rate Borrowing” means a Borrowing which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Revolving Loan or a Term Loan which bears interest
at the Floating Rate.

 

19

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing (or, if
approved by Borrower and Administrative Agent, as such meaning may be updated
from time to time) which is the basis of Parent’s publicly filed financial
statements, as adjusted by (a) real estate acquisition costs and expenses for
acquisitions that were consummated and impairment of real estate assets for the
Consolidated Group.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

20

 

“Guarantee” means, as to any Person (the “guaranteeing person”), any obligation,
including a reimbursement, counterindemnity or similar obligation, of the
guaranteeing person that guarantees, or which is given to induce the creation of
a separate obligation by another Person (including any bank under any letter of
credit) that guarantees or in effect guarantees any Indebtedness, leases,
dividends or other obligations (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property, Equity
Interests or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided that the
term Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lesser of (y) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made and (z) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by
Borrower in good faith. The term “Guarantee” as a verb has a corresponding
meaning.

 

“Guaranties” means Parent Guaranty and the Subsidiary Guaranties, and “Guaranty”
means any one of the Guaranties.

 

“Guarantors” means, collectively, Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated
pursuant to any Environmental Law, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.

 

“Implied Loan Amount” means, as of any date of determination and without
duplication, an amount equal to the sum of (x) the Outstanding Amount plus (y)
from and after the occurrence of the Permitted Bridge Credit Agreement
Transaction, the Total Bridge Facility Outstandings plus (z) the aggregate
unsecured Indebtedness of the Consolidated Group that would result, on a pro
forma basis, in a Borrowing Base Interest Coverage Ratio as of such date of
determination equal to 1.65 to 1.0.

 

“Improvements” means any Property Owner’s interest in and to all on site
improvements to the Borrowing Base Properties, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on the
Borrowing Base Properties and/or in such improvements.

 

“Incremental Amendment” has the meaning specified in Section 2.15.

 

“Incremental Term Loan” has the meaning specified in Section 2.15.

 

21

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, either (i) not past due for more than one hundred
and eighty (180) days or (ii) being contested in good faith by appropriate
proceedings diligently conducted);

 

(d) Capital Lease Obligations;

 

(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest (excluding
perpetual preferred Equity Interests) in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus (without duplication and
only to the extent required to be paid) accrued and unpaid dividends;

 

(f) all Guarantees of such Person in respect of any of the foregoing;

 

(g) all obligations of the kind referred to in clauses (a) through (f) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on Property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, but limited to
the lesser of (i) the fair market value of the property subject to such Lien and
(ii) the aggregate amount of the obligations so secured; and

 

(h) for purposes of Section 9.01(f) only, all obligations of such Person under
Swap Contracts.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of any Capital Lease Obligations on any date shall be
deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date. All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of Borrower.

 

22

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of Borrower under
any Loan Document.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Individual Asset Value” means, as applicable for any particular Property,
(a) except as otherwise provided in this definition, the Consolidated Group’s
pro rata share of NOI for the most recent quarter from such Property, multiplied
by four, and divided by the Capitalization Rate, (b) the acquisition price paid
for any Property acquired during the prior quarter, (c) vacant land at cost,
(d) mortgage notes receivable at GAAP, and (e) Construction In Progress at cost.

 

“Information” has the meaning specified in Section 11.07.

 

“Initial Borrowing Base Properties” means the Acceptable Properties listed on
Schedule 4.01, and “Initial Borrowing Base Property” means any one of the
Initial Borrowing Base Properties.

 

“Intercreditor Agreement” means an intercreditor agreement, in form and
substance reasonably satisfactory to Administrative Agent and the Required
Lenders (the consent to which shall not be unreasonably withheld or delayed),
reflecting the pari passu status of Liens securing the Obligations and the
obligations under the Bridge Credit Agreement and such other terms and
conditions that shall be customary for similar transactions, to be entered into
substantially concurrently with the entry by Borrower into the Bridge Credit
Agreement, among Administrative Agent, the applicable agent under the Bridge
Credit Agreement, Borrower, Parent and the other Loan Parties.

 

“Interest Payment Date” means the last Business Day of each month.

 

“Interest Period” means, with respect to a Eurodollar Borrowing, a period
commencing on the date such Eurodollar Borrowing is made (or in the case of the
continuation of a Eurodollar Loan the last day of the preceding Interest Period
for such Loan) and ending on the numerically corresponding day in the first,
second, third or sixth calendar month thereafter, as Borrower may select in the
applicable Loan Notice, except that each Interest Period that commences on the
last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar month.
Notwithstanding the foregoing or anything in this Agreement to the contrary: (i)
if any Interest Period for any Eurodollar Borrowing of Revolving Loans would
otherwise end after the Revolving Termination Date, such Interest Period shall
end on the Revolving Termination Date; (ii) if any Interest Period for any
Eurodollar Borrowing of Term Loans would otherwise end after the Term Loan
Maturity Date, such Interest Period shall end on the Term Loan Maturity Date;
and (iii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (provided that
if such immediately following Business Day falls in the next calendar month,
such Interest Period shall end on the immediately preceding Business Day).

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

23

 

“Investment Grade Rating” means a Rating of BBB-/Baa3 (or the equivalent) or
higher from S&P and/or Moody’s, as applicable.

 

“IP Rights” has the meaning specified in Section 6.18.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Wells Fargo Bank in its capacity as an issuer of Letters of
Credit pursuant to Section 2.03.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Commitment Amount” has the meaning given to that term in Section 2.03(a).

 

“L/C Disbursement” has the meaning given to that term in Section 2.18(b).

 

“Lead Arrangers” means Wells Fargo Securities, LLC, RBS Citizens, N.A., Regions
Capital Markets, Capital One, N.A. and J.P. Morgan Securities, LLC in their
capacities as joint lead arrangers and joint bookrunners.

 

“Lease” means each existing or future lease, sublease (to the extent of any
Property Owner’s rights thereunder), license, or other agreement (other than an
Acceptable Ground Lease) under the terms of which any Person has or acquires any
right to occupy or use any Property, or any part thereof, or interest therein,
and each existing or future guaranty of payment or performance thereunder.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

 

24

 

“Letter of Credit” has the meaning given that term in Section 2.03(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by Administrative Agent, for the benefit of Administrative Agent, Issuing Bank
and the Lenders, and under the sole dominion and control of Administrative
Agent.

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of Borrower at such time due and payable in respect of all drawings made under
such Letter of Credit. For purposes of this Agreement, a Lender (other than the
Lender then acting as Issuing Bank) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest under Section 2.03 in
the related Letter of Credit, and the Lender then acting as Issuing Bank shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as Issuing Bank)
of their participation interests under such Section.

 

“LIBOR Market Index Rate” means, for any day, the Base LIBOR Rate as of that day
for a Eurodollar Borrowing having a one month interest period determined at
approximately 11:00 a.m. (Eastern Time) for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing).

 

“Loan” means a Revolving Loan, a Term Loan, or a Swingline Loan; provided that
to the extent there shall be any Incremental Term Loans made pursuant to Section
2.15, from and after the date of the making of any such Incremental Term Loans,
the term “Loans” shall include such Incremental Term Loans.

 

“Loan Availability Overadvance” has the meaning specified in Section 2.05(b).

 

“Loan Documents” means this Agreement, each Note, the Security Documents, the
Fee Letter, any Extension Agreements, any Incremental Amendments, any Revolving
Commitment Increase Amendments, the Guaranties, from and after the occurrence of
the Permitted Bridge Credit Agreement Transaction, the Intercreditor Agreement,
each Letter of Credit Document, the Transfer Authorizer Designation Form and
each other document or instrument now or hereafter executed and delivered by a
Loan Party in connection with, pursuant to or relating to this Agreement.

 

25

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A-1.

 

“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Management Fees” means, with respect to each Property for any period, an amount
equal to the greater of (i) actual management fees payable with respect thereto
or (ii) three percent (3.0%) per annum on the aggregate base rent and percentage
rent due and payable under leases at such Property.

 

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the business, assets, operations, or financial condition of
the Companies, taken as a whole; (b) a material impairment of the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents; or (c) a material adverse effect upon the legality, validity, binding
effect, or enforceability against any Loan Party of any Loan Document to which
it is a party.

 

“Material Environmental Event” means, with respect to any Borrowing Base
Property, (a) a violation of any Environmental Law with respect to such
Borrowing Base Property, or (b) the presence of any Hazardous Materials on,
about, or under such Borrowing Base Property that, under or pursuant to any
Environmental Law, would require remediation, if in the case of either (a) or
(b), such event or circumstance could reasonably be expected to have a Material
Property Event.

 

“Material Property Event” means, with respect to any Borrowing Base Property,
the occurrence of any event or circumstance occurring or arising after the date
of this Agreement that could reasonably be expected to have a (a) material
adverse effect with respect to the financial condition or the operations of such
Borrowing Base Property, (b) material adverse effect on the Borrowing Base Asset
Value of such Borrowing Base Property, or (c) material adverse effect on the
ownership of such Borrowing Base Property.

 

“Material Title Defects” means, with respect to any Borrowing Base Property,
defects, Liens (other than Liens for local real estate taxes and similar local
governmental charges), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Borrowing Base Property, would
prevent such Borrowing Base Property from being used in the manner in which it
is currently being used, or would result in a violation of any Law which would
have a material and adverse effect on such Borrowing Base Property); provided
that Material Title Defects shall not include any Liens or other encumbrances
that existed as of the date of this Agreement and that are reflected in the
Title Insurance Commitments or that are listed on Schedule 8.01.

 

26

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
December 14, 2012 by and among American Realty Capital Properties, Inc., ARCPOP,
Tiger Acquisition, LLC, ARCT and Borrower, as amended by that certain Consent
and Waiver, dated as of January 28, 2013, among American Realty Capital
Properties, Inc., ARCPOP, Tiger Acquisition, LLC, ARCT and Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two (2) of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

 

“NOI” means, with respect to any Property for any period, property rental and
other income (as determined by GAAP) attributable to such Property accruing for
such period (adjusted to eliminate the straight lining of rents) minus the
amount of all expenses (as determined in accordance with GAAP) incurred in
connection with and directly attributable to the ownership and operation of such
Property for such period, including, without limitation, Management Fees and
amounts accrued for the payment of real estate taxes and insurance premiums, but
excluding any general and administrative expenses related to the operation of
Borrower or the Guarantors, any interest expense or other debt service charges
and any non-cash charges such as depreciation or amortization of financing
costs.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section
11.01 and (ii) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Recourse Indebtedness” means, for any Person, any Indebtedness of such
Person for the repayment of which neither Parent or Borrower has any personal
liability (other than for Customary Recourse Exceptions) or, if such Person is
Parent or Borrower, in which recourse of the applicable holder of such
Indebtedness for non-payment is limited to such holder’s Liens on a particular
asset or group of assets (other than for Customary Recourse Exceptions). For the
avoidance of doubt, if any Indebtedness is partially guaranteed by Parent or
Borrower, then the portion of such Indebtedness that is not so guaranteed shall
still be Non-Recourse Indebtedness if it otherwise satisfies the requirements in
this definition.

 

“Note” means a Revolving Note, Term Note or a Swingline Note.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit A-2 (or such other form reasonably acceptable to Administrative Agent
and containing the information required in such Exhibit) to be delivered to
Swingline Lender pursuant to Section 2.04(b) evidencing Borrower’s request for a
Swingline Loan.

 

27

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to the
“Obligations” in the Subsidiary Guaranty and the Security Documents, and any
other Guaranties, security agreements, or pledge agreements delivered to
Administrative Agent to Guarantee, or create or evidence Liens securing, the
Obligations shall, in addition to the foregoing, include all present and future
indebtedness, liabilities, and obligations now or hereafter owed to
Administrative Agent, any Lender, or any Affiliate of Administrative Agent or
any Lender arising from, by virtue of, or pursuant to any Swap Contract that
relates solely to the Obligations (the “Specified Swap Obligations”).

 

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased and occupied by bona fide tenants of such Property pursuant
to bona fide tenant Leases, in each case, which tenants are not more than
30 days past due in the payment of all rent or other similar payments due under
such Leases.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document)

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 11.13).

 

28

 

“Outstanding Amount” means (a) with respect to Revolving Loans or Term Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Loans occurring on such
date, (b) with respect to Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Swingline Loans occurring on such date, and (c) with respect to
any Letter of Credit Liabilities on any date, the amount of such Letter of
Credit Liabilities on such date after giving effect to any drawings made under
any Letter of Credit occurring on such date and any other changes in the
aggregate amount of the Letter of Credit Liabilities as of such date, including
as a result of any reimbursements by Borrower of the aggregate unpaid principal
amount of Reimbursement Obligations.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a wholly owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” means, prior to the occurrence of the Parent Merger, ARCT and, from and
after the occurrence of the Parent Merger, ARCP, the ultimate parent of the
survivor(s) of the Parent Merger.

 

“Parent Guaranty” means Parent Guaranty Agreement executed by Parent in favor of
Administrative Agent, for the benefit of the Lenders, in form and substance
acceptable to Administrative Agent.

 

“Parent Merger” has the meaning specified in the definition of Permitted Merger
Transaction.

 

“Parent Share” means a share of common stock, par value $0.01 per share, of
Parent.

 

“Participant” has the meaning specified in Section 11.06(b)(i).

 

“Participant Register” has the meaning specified in Section 11.06(b)(i)(iii).

 

“Patriot Act” has the meaning specified in Section 11.18.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

29

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

“Permitted Distributions” means (a) for Parent for any fiscal year of Parent,
Restricted Payments in an amount not to exceed in the aggregate the greater of
(i) the then applicable FFO Percentage of Funds from Operations of Parent, and
(ii) the amount of distributions required to be paid by Parent in order for
Parent to qualify as a REIT, and (b) for Borrower for any fiscal year of
Borrower, Restricted Payments in an amount not to exceed in the aggregate the
greater of (i) the then applicable FFO Percentage of Funds from Operations of
Borrower and its Subsidiaries thereafter, and (ii) the amount of distributions
required to be paid by Borrower directly to Parent, or indirectly to Parent via
a distribution to a wholly–owned subsidiary of Parent, in order for Parent to
qualify as a REIT.

 

“Permitted Bridge Credit Agreement Transaction” means the entry by Parent, the
Borrower and the other Loan Parties into the Bridge Credit Agreement and all
documents to be entered into in connection therewith, and the incurrence of the
obligations and the granting of any liens thereunder, subject to the following
conditions precedent (a) no Default shall have occurred and be continuing at the
time of the proposed transaction or would result therefrom, (b) after giving
effect thereto, Parent and Borrower shall be in pro forma compliance with the
covenants set forth in Section 8.14 for the most recent determination period for
which financial statements are available (after giving effect to such
transaction and the mandatory prepayment of indebtedness of ARCP and its
subsidiaries (other than non-recourse indebtedness of subsidiaries of ARCP)),
(c) all representations and warranties shall be true and correct in all material
respects immediately prior to, and after giving effect to, such transaction
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty which is qualified by materiality or “material adverse effect” or
similar language shall be true and correct in all respects, (d) any Liens
granted thereunder shall rank pari passu with the Liens under this Agreement,
(e) after giving effect to such transaction, the sum of the Lenders’ aggregate
Commitments under this Agreement and the aggregate commitments of the lenders
under the Bridge Credit Agreement shall not exceed $1,075,000,000 and (f) the
Intercreditor Agreement shall have been executed and delivered by Parent, the
Borrower, the other Loan Parties and the applicable agent under the Bridge
Credit Agreement.

 

30

 

“Permitted Merger Transaction” means a merger of Parent with and into Tiger
Acquisition, LLC, a Delaware limited liability company and a wholly-owned
subsidiary of ARCP (the “Parent Merger”), and the substantially concurrent
merger of Borrower with and into ARCPOP, a wholly-owned subsidiary of ARCP (the
“Borrower Merger”), in each case pursuant to the terms of the Merger Agreement
as in effect as of the date of this Agreement and subject to the following
conditions precedent (a) no Default shall have occurred and be continuing at the
time of the proposed transaction or would result therefrom, (b) after giving
effect thereto, Parent and Borrower shall be in pro forma compliance with the
covenants set forth in Section 8.14 for the most recent determination period for
which financial statements are available (after giving effect to such
transaction and the mandatory prepayment of indebtedness of ARCP and its
subsidiaries (other than non-recourse indebtedness of subsidiaries of ARCP)),
(c) all representations and warranties shall be true and correct in all material
respects immediately prior to, and after giving effect to, such transaction
(except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date); provided, that any representation or
warranty which is qualified by materiality or “material adverse effect” or
similar language shall be true and correct in all respects, (d) all guaranty and
collateral requirements under the Loan Documents, including, without limitation,
pursuant to Sections 2.19 and 4.06, shall have been satisfied, (e) the owners of
the Equity Interests of Parent immediately prior to giving effect to such
transaction shall own not less than 65% of the aggregate Equity Interests of the
survivor of such transaction, (f) Administrative Agent shall have received fully
executed assumption documentation in connection therewith and opinions of
counsel, in each case, as reasonably requested by Administrative Agent, (g)
Administrative Agent and each Lender shall have received all documentation and
other information with respect to ARCP, ARCPOP and their respective Subsidiaries
required by regulatory authorities or Administrative Agent’s and/or such
Lender’s internal policies under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, and (h) Parent and Borrower shall have delivered a duly executed
certificate signed by the chief executive officer or chief financial officer of
each of Parent and Borrower, in each case after giving effect to such
transaction, certifying that the conditions set forth in clauses (a) through (e)
shall have been satisfied as of the date of such certificate.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Pledge Agreement” means the Pledge Agreement dated as of the Effective Date and
each Pledge Agreement or similarly titled document, in each case executed by a
Pledgor, to or for the benefit of Administrative Agent, for the benefit of the
Lenders, covering the Equity Interest Collateral.

 

“Pledgors” means, collectively, Borrower and each Subsidiary Guarantor that is a
Subsidiary of Borrower; “Pledgor” means any one of the Pledgors.

 

“Post-Merger Advisor” means ARC Properties Advisors, LLC, a Delaware limited
liability company.

 

31

 

“Post-Merger Management Agreement” means the Amended and Restated Management
Agreement, to be entered into substantially concurrently with the consummation
of the Permitted Merger Transaction, between ARCP and the Post-Merger Advisor,
substantially in the form attached as Exhibit E to the Merger Agreement.

 

“Principal Office” means the office of Administrative Agent located at 608
Second Avenue S., 11th Floor, Minneapolis, Minnesota 55402 1916, or any other
subsequent office that Administrative Agent shall have specified as the
Principal Office by written notice to Borrower and the Lenders.

 

“Pro Forma Financial Statements” has the meaning specified in Section 6.05(c).

 

“Property” means any Real Property which is owned or ground leased, directly or
indirectly, by a Company.

 

“Property Owners” means, collectively, each Subsidiary which owns a Borrowing
Base Property, and “Property Owner” means any one of the Property Owners.

 

“Property Information” has the meaning specified in Section 4.03.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Rating” means, as of any date, the rating that has been most recently announced
by either S&P or Moody’s, as the case may be, (a) in respect of any class of
non-credit enhanced long-term senior unsecured debt issued by Borrower or Parent
or (b) if no rating in respect of any class of non-credit enhanced long-term
senior unsecured debt issued by Borrower or Parent exists at such time, an
issuer rating in respect of Borrower or Parent; provided that if any such rating
agency shall have issued more than one such rating in effect at such time, the
lowest such rating issued by such rating agency shall apply.

 

“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.

 

“Recipient” means a Lender, an Issuing Bank or the Administrative Agent, as
applicable.

 

“Recourse Indebtedness” means Indebtedness that is not Non-Recourse
Indebtedness; provided that personal recourse for Customary Recourse Exceptions
shall not, by itself, cause such Indebtedness to be characterized as Recourse
Indebtedness.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of Borrower to reimburse Issuing Bank for any drawing honored by
Issuing Bank under a Letter of Credit.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

 

“Register” has the meaning specified in Section  11.06(d).

 

32

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release Condition” means that, after giving effect to any requested release of
a Borrowing Base Property, the Borrowing Base Asset Value shall be at least Two
Hundred Million Dollars ($200,000,000.00).

 

“Release Date” means the earlier of: (a) the date on which the Obligations have
been paid in full and the Equity Collateral been released; and (b) the date on
which the Liens of the Equity Collateral are fully and finally foreclosed or a
conveyance by deed in lieu of such foreclosure is fully and finally effective
and control of the Equity Interests of each Property Owner has been given to and
accepted by the purchaser or Administrative Agent free of occupancy and claims
to occupancy by the Companies and their respective heirs, devisees,
representatives, successors, and assigns; provided that if such payment,
performance, release, foreclosure, or conveyance is challenged, in bankruptcy
proceedings or otherwise, the Release Date shall be deemed not to have occurred
until such challenge is validly released, dismissed with prejudice, or otherwise
barred by Law from further assertion.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, as of any date of determination, (a) Lenders having
more than fifty percent (50%) of the aggregate amount of the Revolving
Commitments, the Term Loan Commitments and the outstanding Term Loans of all
Lenders, or (b) if the Revolving Commitments and the Term Loan Commitments have
been terminated or reduced to zero, Lenders holding more than fifty percent
(50%) of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Required Lenders” shall in no
event mean less than two Lenders unless only two Lenders are party to this
Agreement and one of such Lenders is a Defaulting Lender. For purposes of this
definition, a Lender shall be deemed to hold a Swingline Loan or a Letter of
Credit Liability to the extent such Lender has acquired a participation therein
under the terms of this Agreement and has not failed to perform its obligations
in respect of such participation.

 

“Required Revolving Lenders” means, as of any date, (a) Revolving Lenders having
more than fifty percent (50%) of the aggregate amount of the Revolving
Commitments of all Revolving Lenders, or (b) if the Revolving Commitments have
been terminated or reduced to zero, the Revolving Lenders holding more than
fifty percent (50%) of the principal amount of the aggregate outstanding
Revolving Loans and Swingline Loans and Letter of Credit Liabilities; provided
that (i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Revolving Lenders (excluding Defaulting Lenders) are party to this
Agreement, the term “Required Revolving Lenders” shall in no event mean less
than two Revolving Lenders. For purposes of this definition, a Revolving Lender
(other than Swingline Lender) shall be deemed to hold a Swingline Loan and a
Revolving Lender (other than Issuing Bank) shall be deemed to hold a Letter of
Credit Liability, in each case, to the extent such Revolving Lender has acquired
a participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

33

 

“Required Term Loan Lenders” means, as of any date, (a) Term Loan Lenders having
more than fifty percent (50%) of the aggregate amount of the Term Loan
Commitments and the outstanding Term Loans of all Term Loan Lenders, or (b) if
the Term Loan Commitments have been terminated or reduced to zero, the Term Loan
Lenders holding more than fifty percent (50%) of the principal amount of the
aggregate outstanding Term Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and (ii) at all times when two or more Term Loan
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Required Term Loan Lenders” shall in no event mean less than two Term Loan
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief accounting officer, treasurer, assistant treasurer or
controller of a Loan Party, and solely for purposes of the delivery of
incumbency certificates pursuant to Section 5.01, the secretary or any assistant
secretary of a Loan Party and, solely for purposes of notices given pursuant to
Article II, any other officer of the applicable Loan Party so designated by any
of the foregoing officers in a notice to Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
Equity Interests or other property) with respect to any capital stock or other
Equity Interest of Borrower or any Subsidiary, or any payment (whether in cash,
Equity Interests or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to Borrower’s stockholders, partners or
members (or the equivalent Person thereof).

 

“Revolving Commitment” means, as to each Lender (other than Swingline Lender),
such Lender’s obligation to make Revolving Loans pursuant to Section 2.01(a), to
issue (in the case of Issuing Bank) and to participate (in the case of the other
Lenders) in Letters of Credit pursuant to Section 2.03(i), and to participate in
Swingline Loans pursuant to Section 2.04(e), in an amount up to, but not
exceeding the amount set forth for such Lender on Schedule I as such Lender’s
“Revolving Commitment Amount” or as set forth in any applicable Assignment and
Assumption, or agreement executed by a Person becoming a Lender in accordance
with Section 2.15, as the same may be reduced from time to time pursuant to
Section 2.06 or increased or reduced as appropriate to reflect any assignments
to or by such Lender effected in accordance with Section 11.06(c) or increased
as appropriate to reflect any increase effected in accordance with Section 2.15.

 

34

 

“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender with a Revolving
Commitment shall be the “Revolving Commitment Percentage” of such Lender in
effect immediately prior to such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have terminated, holding any Revolving Loans.

 

“Revolving Loan” means a loan made by a Revolving Lender to Borrower pursuant to
Section 2.01(a).

 

“Revolving Note” means a promissory note of Borrower substantially in the form
of Exhibit B-1, payable to the order of a Revolving Lender in a principal amount
equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means February 14, 2017, or such later date to
which the Revolving Termination Date may be extended pursuant to Section 2.16.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Debt” means, as of any date of determination, that portion of
Consolidated Total Debt which is secured by a lien on any real property owned or
leased by Borrower or any Subsidiary or Unconsolidated Affiliate, as applicable.

 

“Secured Leverage Ratio” means, as of any date of determination, the quotient
(expressed as a percentage) of (a) Secured Debt, divided by (b) Total Asset
Value.

 

“Security Documents” means:

 

(a) the Pledge Agreements;

 

(b) financing statements to be filed with the appropriate state and/or county
offices for the perfection of a security interest in any of the Collateral; and

 

(c) all other agreements, documents, and instruments securing the Obligations or
any part thereof, as shall from time to time be executed and delivered by
Borrower, Subsidiary Guarantors, or any other Person in favor of Administrative
Agent for the benefit of itself and the other Lenders.

 

35

 

“Share” means Borrower’s and Parent’s direct or indirect share of a Consolidated
Subsidiary or an Unconsolidated Affiliate as reasonably determined by Borrower
based upon Borrower’s and Parent’s economic interest (whether direct or
indirect) in such Consolidated Subsidiary or Unconsolidated Affiliate, as of the
date of such determination.

 

“Specified Swap Obligations” has the meaning specified in the definition of
“Obligations.”

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent.

 

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Parent owning
a direct or indirect interest in Borrower or in any Borrowing Base Property
(including each Property Owner), and the general partner of each Subsidiary that
is a limited partnership and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors.

 

“Subsidiary Guaranty” means the Subsidiary Guaranty Agreement executed by each
Subsidiary Guarantor in favor of Administrative Agent, for the benefit of the
Lenders, in form and substance acceptable to Administrative Agent.

 

“Substitute Rate” means, with respect to any Borrowing, a floating rate of
interest equal to (a) the Federal Funds Rate from time to time plus one and
one-half of one percent (1.50%) plus (b) the Applicable Margin.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

36

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Commitment” means Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.04 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.04(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

 

“Swingline Loan” means a loan made by Swingline Lender to Borrower pursuant to
Section 2.04.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of Borrower substantially in the form
of Exhibit B-2, payable to the order of Swingline Lender in a principal amount
equal to the amount of the Swingline Commitment as originally in effect and
otherwise duly completed.

 

“Tangible Net Worth” means, as of any date, the stockholders’ equity of Parent
and its Subsidiaries on a consolidated basis, plus accumulated depreciation and
amortization, minus (to the extent included when determining stockholders’
equity): (a) the amount of any write-up in the book value of any assets
reflected in any balance sheet resulting from revaluation thereof or any write
up in excess of the cost of such assets acquired, and (b) the aggregate of all
amounts appearing on the assets side of any such balance sheet for franchises,
licenses, permits, patents, patent applications, copyrights, trademarks, service
marks, trade names, goodwill, treasury stock, experimental or organizational
expenses and other like assets which would be classified as intangible assets
under GAAP (excluding amortization in respect of acquired intangible lease
assets), all determined on a consolidated basis.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan” means a loan made by a Term Loan Lender to Borrower pursuant to
Section 2.01(b).

 

37

 

“Term Loan Commitment” means, as to each Term Loan Lender, such Lender’s
obligation to make Term Loans on the Effective Date pursuant to Section 2.01(b),
in an amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means February 14, 2018.

 

“Term Note” means a promissory note of Borrower substantially in the form of
Exhibit B-3, payable to the order of a Term Loan Lender in a principal amount
equal to the amount of such Term Loan Lender’s Term Loan.

 

“Threshold Amount” means $20,000,000 for any Non-Recourse Indebtedness and $0
for any Recourse Indebtedness.

 

“Title Company” means Chicago Title Insurance Company or such other title
insurance company reasonably acceptable to Administrative Agent.

 

“Total Asset Value” means the sum of (a) Consolidated Group’s pro rata share of
NOI for the most recent quarter, multiplied by four, and divided by the
Capitalization Rate (excluding the Consolidated Group’s pro rata share of the
NOI for any Property not owned for the entire prior quarter), (b) the
acquisition price paid for any Property acquired during the prior quarter,
(c) cash and Cash Equivalents at quarter end, (d) vacant land at cost
(e) mortgage notes receivable at GAAP, and (f) Construction In Progress at cost.
Borrower’s Ownership Share of assets held by Unconsolidated Affiliates
(excluding assets of the type described in the immediately preceding clause (c))
will be included in the calculation of Total Asset Value consistent with the
above described treatment for wholly owned assets.

 

“Total Bridge Facility Outstandings” means, as of any date from and after the
occurrence of the Permitted Bridge Credit Agreement Transaction, the amount
equal to the aggregate outstanding principal amount of any loans under the
Bridge Credit Agreement after giving effect to any borrowings and prepayments or
repayments of such loans occurring on such date as of such date.

 

“Total Funded Debt” means, as of any date, Consolidated Total Debt excluding
intracompany Indebtedness, deferred income taxes, security deposits, accounts
payable and accrued liabilities, and any prepaid rents, in each case determined
in accordance with GAAP.

 

“Total Outstandings” means, as of any date, the aggregate Outstanding Amount of
all Loans and all Letter of Credit Liabilities.

 

“Total Revolving Outstandings” means, as of any date, the aggregate Outstanding
Amount of all Revolving Loans, Swingline Loans and all Letter of Credit
Liabilities.

 

38

 

“Transfer Authorizer Designation Form” means a transfer authorizer designation
delivered to Administrative Agent pursuant to Section 10.11, as the same may be
amended, restated or modified from time to time with the prior written approval
of Administrative Agent.

 

“Type” when used in reference to any Revolving Loan, Term Loan or Borrowing of
Revolving Loans or Term Loans, refers to the rate by reference to which interest
on such Loan, or on the Loans comprising such Borrowing, is determined. For
purposes hereof, “rate” shall include the Base LIBOR Rate and the LIBOR Market
Index Rate.

 

“Unconsolidated Affiliate” means any Person in which a Company has an Equity
Interest and whose financial results would not be consolidated under GAAP with
the financial results of Parent on the consolidated financial statements of
Parent.

 

“United States” and “U.S.” mean the United States of America.

 

“Variable Rate Indebtedness” means any Indebtedness that bears interest at a
variable rate without the benefit of a Swap Contract.

 

“Wells Fargo Bank” means Wells Fargo Bank, National Association, in its
individual capacity and its successors.

 

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Equity Interests,
accounts and contract rights.

 

39

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Pro Forma Financial Statements or the
Audited Financial Statements, as applicable, except as otherwise specifically
prescribed herein.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Parent is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein, provided further that for
all purposes in calculating consolidated covenants hereunder Parent shall be
deemed to own one hundred percent (100%) of the equity interests in Borrower.

 

1.04 Financial Standards. All financial computations required of a Person under
this Agreement shall be calculated without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Borrower or any Subsidiary at
“fair value”, as defined therein.

 

40

 

1.05 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

 

1.07 Financial Attributes of Non-Wholly Owned Subsidiaries. When determining the
Applicable Margin and compliance by Parent or Borrower with any financial
covenant contained in any of the Loan Documents (a) only the Ownership Share of
Parent or Borrower, as applicable, of the financial attributes of a Subsidiary
that is not a Wholly Owned Subsidiary shall be included and (b) Parent’s
Ownership Share of Borrower shall be deemed to be 100.0%.

 

Article II.
Credit Facility

 

2.01 Revolving Loans and Term Loans.

 

(a) Revolving Loans. Subject to the terms and conditions set forth in this
Agreement, including without limitation, Section 2.14, each Revolving Lender
severally and not jointly agrees to make Revolving Loans to Borrower during the
period from and including the Effective Date to but excluding the Revolving
Termination Date, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Revolving Commitment. The Borrowings of
Revolving Loans may be ratable Floating Rate Borrowings or ratable Fixed Rate
Borrowings. Subject to the terms and conditions of this Agreement, Borrower may
borrow, repay and reborrow Revolving Loans.

 

(b) Term Loans. Subject to the terms and conditions set forth herein, including
without limitation, Section 2.14, each Term Loan Lender severally and not
jointly agrees to make Term Loans to Borrower from time to time, on any Business
Day during the Availability Period (each such date, a “Term Loan Borrowing
Date”) in an aggregate amount not to exceed such Term Loan Lender’s Term Loan
Commitment; provided that Borrower shall not be permitted to request a Borrowing
of Term Loans on more than three (3) occasions during the Availability Period.
The Borrowings of Term Loans may be ratable Floating Rate Borrowings or ratable
Fixed Rate Borrowings. Amounts repaid or prepaid in respect of the Term Loan
Loans may not be reborrowed.

 

2.02 Borrowings, Conversions and Continuations of Loans.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Loans shall be made upon Borrower’s irrevocable
notice to Administrative Agent, which may be given by telephone. Each such
notice must be received by Administrative Agent not later than 10:00 a.m.
(i) three (3) Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Loans or of any conversion of
Eurodollar Loans to Floating Rate Loans, and

 

41

 

(ii) one (1) Business Day prior to the requested date of any Borrowing of
Floating Rate Loans. Each telephonic notice by Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Loans shall be in a principal amount of $2,500,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Section 2.03(e)
and Section 2.04(e), each Borrowing of or conversion to Floating Rate Loans
shall be in a principal amount of $250,000 or a whole multiple of $50,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Loans are to be converted, and (v) in the case of a Eurodollar
Borrowing, the duration of the initial Interest Period with respect thereto. If
Borrower fails to specify a Type of Loan in a Loan Notice or if Borrower fails
to give a timely notice requesting a conversion or continuation, then (I) so
long as no Event of Default exists, the applicable Loans shall be made as, or
continued to, a Eurodollar Loan with an Interest Period of one (1) month and
(II) if an Event of Default exists, then the applicable Loans shall be made as,
or converted to, Floating Rate Loans. If Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such Loan Notice, but
fails to specify an Interest Period, then it will be deemed to have specified an
Interest Period of one (1) month.

 

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Revolving Percentage or
Applicable Term Loan Percentage, as applicable, of the applicable Loans, and if
no timely notice of a conversion or continuation is provided by Borrower,
Administrative Agent shall notify each Lender of the details of any automatic
continuation described in the preceding subsection. In the case of a Borrowing,
each Lender shall make the amount of its Loan available to Administrative Agent
in immediately available funds at Administrative Agent’s Office not later than
12:00 noon on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Sections 5.02 and
Section 5.01, Administrative Agent shall make all funds so received available to
Borrower by 1:00 p.m. in like funds as received by Administrative Agent either
by (i) crediting the account of Borrower on the books of Wells Fargo Bank with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower.

 

(c) Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Loan.
During the existence of an Event of Default, no Loans may be converted to or
continued as Eurodollar Loans without the consent of Required Lenders.

 

42

 

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate.

 

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than six (6) Interest Periods in effect with respect to Loans.

 

2.03 Letters of Credit.

 

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.14, Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of Borrower during the period
from and including the Effective Date to, but excluding, the date 30 days prior
to the Revolving Termination Date, one or more standby letters of credit (each a
“Letter of Credit”) in Dollars up to a maximum aggregate Stated Amount at any
one time outstanding not to exceed $25,000,000 as such amount may be reduced
from time to time in accordance with the terms hereof (the “L/C Commitment
Amount”).

 

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by Issuing Bank and Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is five (5) Business Days prior to
the Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from Issuing Bank for a period not to
exceed one year but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the date that is five
(5) Business Days prior to the Revolving Termination Date. The initial Stated
Amount of each Letter of Credit shall be at least $100,000 (or such lesser
amount as may be acceptable to Issuing Bank, Administrative Agent and Borrower).

 

(c) Requests for Issuance of Letters of Credit. Borrower shall give Issuing Bank
and Administrative Agent written notice at least five (5) Business Days prior to
the requested date of issuance of a Letter of Credit (or such shorter period
consented to by Issuing Bank), such notice to describe in reasonable detail the
proposed terms of such Letter of Credit and the nature of the transactions or
obligations proposed to be supported by such Letter of Credit, and in any event
shall set forth with respect to such Letter of Credit the proposed (i) initial
Stated Amount, (ii) beneficiary, and (iii) expiration date. Borrower shall also
execute and deliver such customary applications and agreements for standby
letters of credit and other forms, together with such additional information, as
requested from time to time by Issuing Bank or Administrative Agent. Provided
Borrower has given the notice prescribed by the first sentence of this
subsection and delivered such applications and agreements referred to in the
preceding sentence, subject to the other terms and conditions of this Agreement,
including the satisfaction of any applicable conditions precedent set forth in
Section 5.02, Issuing Bank shall issue the requested Letter of Credit on the
requested date of issuance for the benefit of the stipulated beneficiary but in
no event prior to the date five (5) Business Days (or such shorter period
consented to by Issuing Bank) following the date after which Issuing Bank has
received all of the items required to be delivered to it under this subsection.
Issuing Bank shall not at any time be obligated to issue any Letter of Credit if
such issuance would conflict with, or cause Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of Borrower, Issuing
Bank shall deliver to Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.

 

43

 

(d) Reimbursement Obligations. Upon receipt by Issuing Bank from the beneficiary
of a Letter of Credit of any demand for payment under such Letter of Credit,
Issuing Bank shall promptly notify Borrower and Administrative Agent of the
amount to be paid by Issuing Bank as a result of such demand and the date on
which payment is to be made by Issuing Bank to such beneficiary in respect of
such demand; provided, however, that Issuing Bank’s failure to give, or delay in
giving, such notice shall not discharge Borrower in any respect from the
applicable Reimbursement Obligation. Borrower hereby absolutely, unconditionally
and irrevocably agrees to pay and reimburse Issuing Bank for the amount of each
demand for payment under such Letter of Credit within one (1) Business Day of
the date on which payment is to be made by Issuing Bank to the beneficiary
thereunder, without presentment, demand, protest or other formalities of any
kind. Upon receipt by Issuing Bank of any payment in respect of any
Reimbursement Obligation, Issuing Bank shall promptly pay to each Revolving
Lender that has acquired a participation therein under the second sentence of
the immediately following subsection (i) such Lender’s Revolving Commitment
Percentage of such payment.

 

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), Borrower shall advise Administrative Agent
and Issuing Bank whether or not Borrower intends to borrow hereunder to finance
its obligation to reimburse Issuing Bank for the amount of the related demand
for payment and, if it does, Borrower shall submit a timely request for such
Borrowing as provided in the applicable provisions of this Agreement. If
Borrower fails to so advise Administrative Agent and Issuing Bank, or if
Borrower fails to reimburse Issuing Bank for a demand for payment under a Letter
of Credit within one (1) Business Day of the date of such payment, the failure
of which Issuing Bank shall promptly notify Administrative Agent, then (i) if
the applicable conditions contained in Section 5.02(a), (b) and (d) would permit
the making of Revolving Loans, Borrower shall be deemed to have requested a
borrowing of Revolving Loans (which shall be Floating Rate Loans) in an amount
equal to the unpaid Reimbursement Obligation and Administrative Agent shall give
each Revolving Lender prompt notice of the amount of the Revolving Loan to be
made available to Administrative Agent not later than 12:00 noon and (ii) if
such conditions would not permit the making of Revolving Loans, the provisions
of subsection (j) of this Section shall apply.

 

44

 

(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been cancelled, the Revolving Commitment of each Revolving Lender
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to the product of (i) such Lender’s Revolving Commitment Percentage and
(ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.

 

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, Issuing Bank shall only be required to use the
same standard of care as it uses in connection with examining documents
presented in connection with drawings under Letters of Credit in which it has
not sold participations and making payments under such Letters of Credit.
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and
Borrower’s obligations in respect of Letters of Credit shall not be affected in
any manner by, (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy,
electronic mail or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuing Bank, Administrative Agent or the Lenders. None of the above
shall affect, impair or prevent the vesting of any of Issuing Bank’s or
Administrative Agent’s rights or powers hereunder. Any action taken or omitted
to be taken by Issuing Bank under or in connection with any Letter of Credit, if
taken or omitted in the absence of gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final, non-appealable
judgment), shall not create against Issuing Bank any liability to Borrower,
Administrative Agent or any Lender. In this connection, the obligation of
Borrower to reimburse Issuing Bank for any drawing made under any Letter of
Credit, and to repay any Revolving Loan made pursuant to the second sentence of
the immediately preceding subsection (e), shall be absolute,

 

45

 

unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
Borrower may have at any time against Issuing Bank, Administrative Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between Borrower, Issuing Bank, Administrative Agent, any
Lender or any other Person; (E) any demand, statement or any other document
presented under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by Issuing
Bank under any Letter of Credit against presentation of a draft or certificate
which does not strictly comply with the terms of such Letter of Credit; and
(H) any other act, omission to act, delay or circumstance whatsoever that might,
but for the provisions of this Section, constitute a legal or equitable defense
to or discharge of Borrower’s Reimbursement Obligations. Notwithstanding
anything to the contrary contained in this Section or Section 11.04, but not in
limitation of Borrower’s unconditional obligation to reimburse Issuing Bank for
any drawing made under a Letter of Credit as provided in this Section and to
repay any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), Borrower shall have no obligation to indemnify
Administrative Agent, Issuing Bank or any Lender in respect of any liability
incurred by Administrative Agent, Issuing Bank or such Lender arising solely out
of the gross negligence or willful misconduct of Administrative Agent, Issuing
Bank or such Lender in respect of a Letter of Credit as determined by a court of
competent jurisdiction in a final, non-appealable judgment. Except as otherwise
provided in this Section, nothing in this Section shall affect any rights
Borrower may have with respect to the gross negligence or willful misconduct of
Administrative Agent, Issuing Bank or any Lender with respect to any Letter of
Credit.

 

(h) Amendments, Etc. The issuance by Issuing Bank of any amendment, supplement
or other modification to any Letter of Credit shall be subject to the same
conditions applicable under this Agreement to the issuance of new Letters of
Credit (including, without limitation, that the request therefor be made through
Issuing Bank), and no such amendment, supplement or other modification shall be
issued unless either (i) the respective Letter of Credit affected thereby would
have complied with such conditions had it originally been issued hereunder in
such amended, supplemented or modified form or (ii) Administrative Agent and, if
applicable, the Revolving Lenders required by Section 11.01, shall have
consented thereto. In connection with any such amendment, supplement or other
modification, Borrower shall pay the fees, if any, payable under the last
sentence of Section 2.09(d).

 

46

 

(i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by Issuing Bank of any Letter of Credit each Revolving Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from Issuing Bank, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Revolving Commitment Percentage
of the liability of Issuing Bank with respect to such Letter of Credit and each
Revolving Lender thereby shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and shall be unconditionally
obligated to Issuing Bank to pay and discharge when due, such Lender’s Revolving
Commitment Percentage of Issuing Bank’s liability under such Letter of Credit.
In addition, upon the making of each payment by a Revolving Lender to
Administrative Agent for the account of Issuing Bank in respect of any Letter of
Credit pursuant to the immediately following subsection (j), such Lender shall,
automatically and without any further action on the part of Issuing Bank,
Administrative Agent or such Lender, acquire (i) a participation in an amount
equal to such payment in the Reimbursement Obligation owing to Issuing Bank by
Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by Borrower in respect of such Reimbursement
Obligation (other than the fees payable to Issuing Bank pursuant to the second
and the last sentences of Section 2.09(d)).

 

(j) Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to Administrative Agent, for the account of Issuing Bank, on
demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by Issuing Bank under each
Letter of Credit to the extent such amount is not reimbursed by Borrower
pursuant to the immediately preceding subsection (d); provided, however, that in
respect of any drawing under any Letter of Credit, the maximum amount that any
Revolving Lender shall be required to fund, whether as a Revolving Loan or as a
participation, shall not exceed such Lender’s Revolving Commitment Percentage of
such drawing except as otherwise provided in Section 2.18(d). If the notice
referenced in the second sentence of Section 2.03(e) is received by a Revolving
Lender not later than 11:00 a.m., then such Lender shall make such payment
available to Administrative Agent not later than 2:00 p.m. on the date of demand
therefor; otherwise, such payment shall be made available to Administrative
Agent not later than 1:00 p.m. on the next succeeding Business Day. Each
Revolving Lender’s obligation to make such payments to Administrative Agent
under this subsection, and Administrative Agent’s right to receive the same for
the account of Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of Borrower or any
other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 9.01(g) or (iv) the
termination of the Revolving Commitments. Each such payment to Administrative
Agent for the account of Issuing Bank shall be made without any offset,
abatement, withholding or deduction whatsoever.

 

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, Issuing Bank shall deliver to Administrative Agent, which shall
promptly deliver the same to each Revolving Lender and Borrower, a notice
describing the aggregate amount of all Letters of Credit outstanding at such
time. Upon the request of any Revolving Lender from time to time, Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding. Other than as set forth in
this subsection, Issuing Bank shall have no duty to notify the Lenders regarding
the issuance or other matters regarding Letters of Credit issued hereunder. The
failure of Issuing Bank to perform its requirements under this subsection shall
not relieve any Revolving Lender from its obligations under the immediately
preceding subsection (j).

 

47

 

2.04 Swingline Loans.

 

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.14, Swingline Lender agrees to make Swingline Loans
to Borrower, during the period from the Effective Date to but excluding the
Swingline Maturity Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, $25,000,000, as such amount may be reduced
from time to time in accordance with the terms hereof. If at any time the
aggregate principal amount of the Swingline Loans outstanding at such time
exceeds the Swingline Commitment in effect at such time, Borrower shall
immediately pay Administrative Agent for the account of Swingline Lender the
amount of such excess. Subject to the terms and conditions of this Agreement,
Borrower may borrow, repay and reborrow Swingline Loans hereunder. The borrowing
of a Swingline Loan shall not constitute usage of any Revolving Lender’s
Revolving Commitment for purposes of calculation of the fee payable under
Section 2.09(b).

 

(b) Procedure for Borrowing Swingline Loans. Borrower shall give Administrative
Agent and Swingline Lender notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to Swingline Lender no later than 11:00
a.m. on the proposed date of such Borrowing. Any telephonic notice shall include
all information to be specified in a written Notice of Swingline Borrowing and
shall be promptly confirmed in writing by Borrower pursuant to a Notice of
Swingline Borrowing sent to Swingline Lender by telecopy on the same day of the
giving of such telephonic notice. Not later than 3:00 p.m. on the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 5.2 for such Borrowing, Swingline Lender will
make the proceeds of such Swingline Loan available to Borrower in Dollars, in
immediately available funds, at the account specified by Borrower in the Notice
of Swingline Borrowing.

 

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Floating Rate as in effect from time to time plus the then effective
Applicable Margin or at such other rate or rates as Borrower and Swingline
Lender may agree from time to time in writing. Interest on Swingline Loans is
solely for the account of Swingline Lender (except to the extent a Revolving
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.08 with respect to interest on Floating Rate Loans (except as
Swingline Lender and Borrower may otherwise agree in writing in connection with
any particular Swingline Loan).

 

48

 

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $100,000 in excess thereof, or such
other minimum amounts agreed to by Swingline Lender and Borrower. Any voluntary
prepayment of a Swingline Loan must be in integral multiples of $100,000 or the
aggregate principal amount of all outstanding Swingline Loans (or such other
minimum amounts upon which Swingline Lender and Borrower may agree) and in
connection with any such prepayment, Borrower must give Swingline Lender and
Administrative Agent prior written notice thereof no later than 12:00 noon on
the day prior to the date of such prepayment. The Swingline Loans shall, in
addition to this Agreement, be evidenced by the Swingline Note.

 

(e) Repayment and Participations of Swingline Loans. Borrower agrees to repay
each Swingline Loan within one Business Day of demand therefor by Swingline
Lender and, in any event, within 5 Business Days after the date such Swingline
Loan was made; provided, that the proceeds of a Swingline Loan may not be used
to pay a Swingline Loan. Notwithstanding the foregoing, Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Swingline Loans on the Swingline Maturity Date (or such earlier date as
Swingline Lender and Borrower may agree in writing). In lieu of demanding
repayment of any outstanding Swingline Loan from Borrower, Swingline Lender may,
on behalf of Borrower (which hereby irrevocably directs Swingline Lender to act
on its behalf), request a Borrowing of Revolving Loans that are Floating Rate
Loans from the Revolving Lenders in an amount equal to the principal balance of
such Swingline Loan. Swingline Lender shall give notice to Administrative Agent
of any such borrowing of Revolving Loans not later than 11:00 a.m. at least one
Business Day prior to the proposed date of such borrowing. Promptly after
receipt of such notice of borrowing of Revolving Loans from Swingline Lender
under the immediately preceding sentence, Administrative Agent shall notify each
Revolving Lender of the proposed Borrowing. Not later than 12:00 noon on the
proposed date of such Borrowing, each Revolving Lender will make available to
Administrative Agent at the Principal Office for the account of Swingline
Lender, in immediately available funds, the proceeds of the Revolving Loan to be
made by such Lender. Administrative Agent shall pay the proceeds of such
Revolving Loans to Swingline Lender, which shall apply such proceeds to repay
such Swingline Loan. If the Revolving Lenders are prohibited from making
Revolving Loans required to be made under this subsection for any reason
whatsoever, including without limitation, the existence of any of the Defaults
or Events of Default described in Section 9.01(g), each Revolving Lender shall
purchase from Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of such Swingline Loan, by directly purchasing a participation in
such Swingline Loan in such amount and paying the proceeds thereof to
Administrative Agent for the account of Swingline Lender in Dollars and in
immediately available funds. A Revolving Lender’s obligation to purchase such a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against Administrative Agent,
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including without limitation, any of the Defaults or Events
of Default described in Section 9.01(g)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by Administrative Agent, any Lender,
Borrower or any other Loan Party, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to Swingline Lender by any Revolving Lender,
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon Swingline Lender’s demand therefor, and until such time as
such Lender makes the required payment, Swingline Lender shall be deemed to
continue to have outstanding Swingline Loans in the amount of such unpaid
participation obligation for all purposes of the Loan Documents (other than
those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to Swingline Lender to fund Swingline Loans
in the amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section until such amount has been purchased (as a
result of such assignment or otherwise).

 

49

 

2.05 Prepayments.

 

(a) Optional Prepayments.

 

(i) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay any Revolving Loans or Term Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days prior
to any date of prepayment of Fixed Rate Loans and (B) one (1) Business Day prior
to any date of prepayment of Floating Rate Loans or, in each case, in connection
with a prepayment of the Loans in full, upon such shorter notice as shall be
approved by Administrative Agent in writing; (ii) any prepayment of Fixed Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof; and (iii) any prepayment of Floating Rate Loans
shall be in a principal amount of $100,000 or a whole multiple of $25,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Loans are
to be prepaid, the Interest Period(s) of such Loans. Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Revolving Percentage or Applicable Term Loan
Percentage, as applicable, of such prepayment. If such notice is given by
Borrower, then Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
provided that such notice may state that it is conditioned upon the
effectiveness of other credit facilities or other events. Any prepayment of a
Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.18, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Revolving Percentages
or Applicable Term Loan Percentages, as the case may be.

 

50

 

(ii) Prepayments of Swingline Loans shall be made in accordance with Section
2.04(d).

 

(b) Mandatory Prepayments.

 

(i) Revolving Commitment Overadvance. If at any time the Total Revolving
Outstandings exceed the aggregate amount of the Revolving Commitments, Borrower
shall immediately upon demand pay to Administrative Agent for the account of the
Lenders then holding Revolving Commitments (or if the Revolving Commitments have
been terminated, then holding outstanding Revolving Loans, Swingline Loans
and/or Letter of Credit Liabilities), the amount of such excess.

 

(ii) Maximum Loan Availability Overadvance. If at any time the sum of (x) Total
Outstandings plus (y) from and after the occurrence of the Permitted Bridge
Agreement Transaction, Total Bridge Facility Outstandings exceeds the Borrowing
Base (the amount of such excess, the “Loan Availability Overadvance”), Borrower
shall, subject to clause (iv) below, immediately upon demand pay to
Administrative Agent for the account of the Lenders, the amount of such Loan
Availability Overadvance.

 

(iii) Application of Mandatory Prepayments. Amounts paid under (1) the preceding
subsection (b)(i) shall be applied (A) first, to repay any outstanding Revolving
Loans (provided that such repayment shall not cause a reduction in the Revolving
Commitments) and (B) second, to Cash Collateralize the existing Letter of Credit
Liabilities, and (2) the preceding subsection (b)(ii) shall be applied (A)
first, to repay any outstanding Revolving Loans (provided that such repaying
shall not cause a reduction in the Revolving Commitments), (B) second, to repay
the outstanding Term Loans and (C) third, to Cash Collateralize the existing
Letter of Credit Liabilities, in each case, (x) pro rata in respect of each
Lender and (y) in respect of clauses (1)(A), (2)(A) and 2(B) above, first to
Floating Rate Loans outstanding and then, to the Fixed Rate Loans outstanding.
If Borrower is required to pay any outstanding Fixed Rate Loans by reason of
this Section prior to the end of the applicable Interest Period therefor,
Borrower shall pay all amounts due under Section 3.05.

 

51

 

(iv) Prepayments of Obligations under Bridge Credit Agreement. If any mandatory
prepayment is required under clause (ii) above, Borrower may (and, if required
by the Bridge Credit Agreement, shall) prepay the obligations under the Bridge
Credit Agreement, in an amount not to exceed the product of (x) the Loan
Availability Overadvance and (y) the ratio of the Total Bridge Facility
Outstandings to the sum of the Total Outstandings and the Total Bridge Facility
Outstandings. Any prepayment made by Borrower in compliance with this clause
(iv) shall result in a dollar-for-dollar reduction in the amount of the
mandatory prepayment required under clause (ii) above.

 

2.06 Reduction and Termination of Commitments.

 

(a) Revolving Commitments. Borrower shall have the right to terminate or reduce
the aggregate unused amount of the Revolving Commitments (for which purpose use
of the Revolving Commitments shall be deemed to include the aggregate amount of
all Letter of Credit Liabilities and the aggregate principal amount of all
outstanding Swingline Loans) at any time and from time to time without penalty
or premium upon not less than five (5) Business Days prior written notice to
Administrative Agent of each such termination or reduction, which notice shall
specify the effective date thereof and the amount of any such reduction (which
in the case of any partial reduction of the Revolving Commitments shall not be
less than $25,000,000 and integral multiples of $5,000,000 in excess of that
amount in the aggregate) and shall be irrevocable once given and effective only
upon receipt by Administrative Agent (“Commitment Reduction Notice”); provided,
however, Borrower may not reduce the aggregate amount of the Revolving
Commitments below $100,000,000 unless Borrower is terminating the Revolving
Commitments in full. Promptly after receipt of a Commitment Reduction Notice
Administrative Agent shall notify each Lender of the proposed termination or
Revolving Commitment reduction. The Revolving Commitments, once reduced or
terminated pursuant to this Section, may not be increased or reinstated.
Borrower shall pay all interest and fees on the Revolving Loans accrued to the
date of such reduction or termination of the Revolving Commitments to
Administrative Agent for the account of the Revolving Lenders, including but not
limited to any applicable compensation due to each Revolving Lender in
accordance with Section 3.05.

 

(b) Term Loan Commitments. The Term Loan Commitment of each Term Loan Lender
shall be immediately and permanently reduced on each Term Loan Borrowing Date
upon such Term Loan Lender making a Term Loan to Borrower on such Term Loan
Borrowing Date in an amount corresponding to such Term Loan Lender’s Applicable
Term Loan Percentage of the aggregate principal amount of the Term Loan Loans
made by the Term Loan Lenders to Borrower on such Term Loan Borrowing Date. The
aggregate remaining Term Loan Commitments shall terminate at 5:00 p.m. on the
sixth (6th) month anniversary of the Effective Date.

 

2.07 Repayment of Loans.

 

52

 

(a) Revolving Loans. Borrower shall repay the entire outstanding principal
amount of, and all accrued but unpaid interest on, the Revolving Loans on the
Revolving Termination Date.

 

(b) Term Loans. Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Term Loans on the Term Loan Maturity
Date.

 

(c) Swingline Loans. Swingline Loans shall be repaid in accordance with Section
2.04(e).

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Fixed Rate and (ii) each
Floating Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the
Floating Rate.

 

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iii) Upon the request of Required Lenders, while any Event of Default exists,
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(b) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

(c) In the event Parent or Borrower obtains an Investment Grade Rating during
the term of this Agreement, Borrower may make a one-time irrevocable election
upon written notice to Administrative Agent (and Administrative Agent shall
promptly notify the Lenders thereof) to utilize the Rating of Parent or
Borrower, as applicable, in determining the Applicable Margin (a “Credit Rating
Election Event”), pursuant to the relevant table set forth in the definition of
Applicable Margin.

 

53

 

2.09 Fees.

 

(a) Closing Fee. On the Effective Date, Borrower agrees to pay to Administrative
Agent and each Lender all loan fees as have been agreed to in writing by
Borrower and Administrative Agent.

 

(b) Revolving Facility Fees.

 

(i) During the period from the Effective Date to but excluding the Revolving
Termination Date (or, if earlier, the occurrence of a Credit Rating Election
Event), Borrower agrees to pay to Administrative Agent for the account of the
Revolving Lenders an unused revolving facility fee equal to (x) the amount by
which the aggregate amount of the Revolving Commitments exceeds the average
daily amount of the aggregate outstanding principal balance of Revolving Loans
and Letter of Credit Liabilities (the “Unused Amount”) multiplied by (y) the
corresponding per annum rate set forth in the table below: 

 

Unused Amount

Unused Fee

(percent per annum)

Greater than or equal to 50.0% of the aggregate amount of Revolving Commitments

0.25%

 

Less than 50.0% of the aggregate amount of Revolving Commitments 0.15%

 

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the last day of each March, June, September and December during the term of this
Agreement and on the Revolving Termination Date or any earlier date of
termination of the Revolving Commitments or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.

 

(ii) Upon the occurrence of the Credit Rating Election Event until the Revolving
Termination Date, and so long as the Applicable Margin shall be determined by
reference to the Rating, Borrower agrees to pay to Administrative Agent for the
account of the Revolving Lenders a facility fee equal to the average daily
aggregate amount of the Revolving Commitments (whether or not utilized) times a
rate per annum equal to the Applicable Facility Fee. Such fee shall be payable
quarterly in arrears on the last day of each March, June, September and December
during the term of this Agreement and on the Revolving Termination Date or any
earlier date of termination of the Revolving Commitments or reduction of the
Revolving Commitments to zero.

 

54

 

(c) Term Loan Facility Fees. During the period from the Effective Date and until
the termination of the Availability Period, Borrower agrees to pay to
Administrative Agent for the account of the Term Loan Lenders an unused term
loan facility fee equal to the (x) the amount by which the aggregate amount of
the Term Loan Commitments exceeds the average daily amount of the aggregate
outstanding principal balance of Term Loans (the “Unused Term Amount”)
multiplied by (y) a rate per annum equal to 0.25%. Such fee shall be computed on
a daily basis and payable monthly in arrears on the last Business Day of each
calendar month ending after the Effective Date during the term of the
Availability Period and on the last day of the Availability Period (or, if
earlier, on the date the Term Loan Commitments shall have been reduced to zero
in accordance with Section 2.06(b) or otherwise terminated).

 

(d) Letter of Credit Fees. Borrower agrees to pay to Administrative Agent for
the account of each Revolving Lender a Letter of Credit fee at a rate per annum
equal to the Applicable Margin for Base LIBOR Rate times the daily average
Stated Amount of each Letter of Credit for the period from and including the
date of issuance of such Letter of Credit (x) to and including the date such
Letter of Credit expires or is cancelled or terminated or (y) to but excluding
the date such Letter of Credit is drawn in full. In addition to such fees,
Borrower shall pay to Issuing Bank solely for its own account, a fronting fee in
respect of each Letter of Credit equal to 0.125% of the initial Stated Amount of
such Letter of Credit; provided, however, in no event shall the aggregate amount
of such fee in respect of any Letter of Credit be less than $1,000. The fees
provided for in this subsection shall be nonrefundable and payable, in the case
of the fee provided for in the first sentence, in arrears (i) quarterly on the
last day of March, June, September and December, (ii) on the Revolving
Termination Date, (iii) on the date the Revolving Commitments are terminated or
reduced to zero and (iv) thereafter from time to time on demand of
Administrative Agent and in the case of the fee provided for in the second
sentence, at the time of issuance of such Letter of Credit. Borrower shall pay
directly to Issuing Bank from time to time on demand all commissions, charges,
costs and expenses in the amounts customarily charged or incurred by Issuing
Bank from time to time in like circumstances with respect to the issuance,
administration, amendment, renewal or extension of any Letter of Credit or any
other transaction relating thereto.

 

(e) Revolving Credit Extension Fee. If Borrower exercises its right to extend
the Revolving Termination Date in accordance with Section 2.16, Borrower agrees
to pay to Administrative Agent for the account of each Revolving Lender a fee
equal to 0.20% of the amount of such Revolving Lender’s Revolving Commitment
(whether or not utilized). Such fee shall be due and payable in full on the
effective date of the extension of the Revolving Termination Date pursuant to
such Section.

 

(f) Administrative and Other Fees. Borrower agrees to pay the administrative and
other fees of Administrative Agent as provided in the Fee Letter and as may be
otherwise agreed to in writing from time to time by Borrower and Administrative
Agent.

 

55

 

2.10 Computation of Interest; Retroactive Adjustments of Applicable Margin.

 

(a) All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed, except that computations of interest in
respect of Floating Rate Borrowings shall be made on the basis of a 365-day year
(or 366-day year in a leap year). Interest shall accrue on each Loan for the day
on which the Loan is made, and shall not accrue on a Loan, or any portion
thereof, for the day on which the Loan or such portion is paid. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Parent or for any other reason, then Parent, Borrower,
Administrative Agent or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by Parent and Borrower as of any applicable date was
inaccurate at any time during which the Applicable Margin is determined by
reference to the Consolidated Leverage Ratio, and (ii) a proper calculation of
the Consolidated Leverage Ratio would have resulted in higher pricing for such
period, then Borrower shall be obligated to pay to Administrative Agent for the
account of the applicable Lenders or Issuing Bank, as the case may be, within
three (3) Business Days after demand by Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
any Loan Party under the Bankruptcy Code of the United States, automatically and
without further action by Administrative Agent, any Lender or any Issuing Bank),
an amount equal to the excess of the amount of interest and fees that should
have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of
Administrative Agent, any Lender or any Issuing Bank, as the case may be, under
this Agreement. Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

2.11 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Revolving Note, in the case of any Revolving Lender, or a Term Note, in
the case of any Term Loan Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. The Swingline Loans made by Swingline
Lender to Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note payable to the order of Swingline Lender. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

56

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at Administrative Agent’s Office in Dollars and in
immediately available funds not later than 1:00 p.m. on the date specified
herein. Administrative Agent will promptly distribute to each Lender its
Applicable Revolving Percentage and/or Applicable Term Loan Percentage, as the
case may be (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. If and
to the extent Administrative Agent shall not make such payments to a Lender when
due as set forth in the preceding sentence, then such unpaid amounts shall
accrue interest, payable by Administrative Agent, at the Federal Funds Rate from
the due date until (but not including) the date on which Administrative Agent
makes such payments to such Lender. All payments received by Administrative
Agent after 1:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b) Clawback.

 

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to
Administrative Agent such Lender’s share of such Borrowing, Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to Borrower a corresponding amount. Administrative Agent shall use its
best efforts to provide Borrower with notice (but failure to provide such notice
shall not act as a waiver or limitation of any of Administrative Agent’s rights
under this Section 2.12(b)) of its intent to so fund to Borrower without having
received all Lenders’ share of such Borrowing. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to Floating Rate Loans. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period, then
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its share of the
applicable Borrowing to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

 

57

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or Issuing Bank hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or Issuing Bank, as the case may be, the amount due. In such event,
if Borrower has not in fact made such payment, then each of the Lenders or
Issuing Bank, as the case may be severally agrees to repay to Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, within one (1) Business Day. If and to
the extent such Lender or Issuing Bank shall not return such funds to
Administrative Agent when due as set forth in the preceding sentence, then such
unpaid amounts shall accrue interest, payable to Administrative Agent, at the
Federal Funds Rate from the due date until (but not including) the date on which
Administrative Agent receives such funds from such Lender or Issuing Bank.

 

A notice of Administrative Agent to any Lender, Issuing Bank or Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, then Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

58

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Swingline Loans and/or in Letters of
Credit and to make payments pursuant to Section 11.04(d) are several and not
joint. The failure of any Lender to make any Loan, to fund any participation or
to make any payment under Section 11.04(d) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 11.04(d).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in Swingline Loans or Letter of Credit Liabilities held by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
or participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and subparticipations in Swingline
Loans or Letter of Credit Liabilities of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price immediately restored
to the extent of such recovery, without interest;

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in Swingline Loans or Letter of Credit Liabilities to
any assignee or participant, other than an assignment to Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply); and

 

59

 

(iii) the provisions of this Section shall be disregarded to the extent
necessary to conform to the intended treatment of the Loans in connection with
any Extension Permitted Amendment or Incremental Amendment.

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14 Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, Issuing Bank shall not be required to
issue a Letter of Credit and no reduction of the Revolving Commitments pursuant
to Section 2.06(a) shall take effect, if immediately after the making of such
Loan, the issuance of such Letter of Credit or such reduction in the Revolving
Commitments:

 

(a) the aggregate principal amount of all outstanding Revolving Loans and
Swingline Loans, together with the aggregate amount of all Letter of Credit
Liabilities, would exceed the aggregate amount of the Revolving Commitments at
such time; or

 

(b) the sum of (x) Total Outstandings plus (y) Total Bridge Facility
Outstandings would exceed the Borrowing Base at such time.

 

2.15 Incremental Loans. Borrower may, from time to time, on up to four (4)
occasions during the term of this Agreement, by written notice to Administrative
Agent, elect to increase the Revolving Commitments or enter into one or more
tranches of incremental term loans (each an “Incremental Term Loan”), in each
case in minimum increments of $25,000,000 (or such other amount as may be
acceptable to Issuing Bank, Administrative Agent and Borrower), so long as,
after giving effect thereto, the aggregate amount of such increases and all such
Incremental Term Loans does not exceed $125,000,000. Any such election must be
made by the Borrower during the period from the Effective Date to the date that
is 30 days prior to the Revolving Termination Date (or such later date to which
the Revolving Commitments have been extended pursuant to any Extension Permitted
Amendment entered into in accordance with Section 2.18) in the case of any
election to increase the Revolving Commitments, or the Term Loan Maturity Date
(or such later date to which the maturity of the Term Loans has been extended
pursuant to any Extension Permitted Amendment entered into in accordance with
Section 2.18), in the case of any election to incur Incremental Term Loans.
Administrative Agent and/or its Affiliates shall use commercially reasonable
efforts, with the assistance of Borrower, to arrange a syndicate of Lenders
willing to increase their existing Revolving Commitments, or to participate in
such Incremental Term Loans, or extend Revolving Commitments, as the case may be
(each existing Lender so agreeing to an increase in its Revolving Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender” and each
new bank, financial institution or other entity, an “Augmenting Lender”). Each
Increasing Lender and each Augmenting Lender increasing or extending a Revolving
Commitment shall be acceptable to Issuing Bank and Swingline Lender. No consent
of any

 

60

 

Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Revolving Commitments or
Incremental Term Loan pursuant to this Section 2.15. Increases and new Revolving
Commitments and Incremental Term Loans created pursuant to this Section 2.15
shall become effective on the date agreed by Borrower, Administrative Agent and
the relevant Increasing Lenders or Augmenting Lenders, and Administrative Agent
shall notify each Lender thereof. Such Incremental Term Loans and increases in
the Revolving Commitments shall be evidenced by the execution and delivery
Borrower, Administrative Agent and Increasing Lender or Augmenting Lender (and,
in the case of any increase or extension of a Revolving Commitment, Issuing Bank
and Swingline Lender), as the case may be, of documentation acceptable to
Administrative Agent. Notwithstanding the foregoing, no increase in the
Revolving Commitments (or in the Revolving Commitment of any Lender) or tranche
of Incremental Term Loans shall become effective under this Section 2.15 unless,
(i) on the date of such effectiveness, (x) Administrative Agent shall have
received such customary certificates, documents and opinion letters as it may
reasonably request (it being understood and agreed that the forms of
certificates, documents and opinion letters delivered pursuant to Section
5.01(a)(ii) through (vi) shall be acceptable), (y)(A) the conditions set forth
in Section 5.02(a) and (b) shall be satisfied and (B) after giving effect to the
increase in the Revolving Commitments and the Incremental Term Loans to be made
on such date, the sum of (1) Total Outstandings plus (2) Total Bridge Facility
Outstandings shall not exceed the Borrowing Base, and (z) Borrower shall be in
pro forma compliance with the covenants set forth in Section 8.14 after giving
effect to any Loans to be made on such date and the application of the proceeds
therefrom as if made and applied on such date, and, Administrative Agent shall
have received a certificate certifying as to the satisfaction of each of clauses
(x), (y) and (z) dated such date (including calculations in reasonable detail
showing pro forma compliance with the covenants in Section 8.14) and executed by
a Responsible Officer of Borrower, which certificate can be incorporated into
and constitute a part of an Incremental Amendment executed by Borrower pursuant
to this Section 2.15. On the Effective Date of any increase in the Revolving
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to Administrative
Agent such amounts in immediately available funds as Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to such increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Revolving Commitment Percentage
of such outstanding Revolving Loans, and (ii) except in the case of any
Incremental Term Loans, Borrower shall be deemed to have repaid and reborrowed
all outstanding Revolving Loans as of the date of any increase in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
Borrower, in accordance with the requirements of Section 2.01(a)). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
Borrower pursuant to the provisions of Section 3.05 if the deemed payment occurs
other than on the last day of the related Interest Periods. Revolving Loans made
pursuant to any increased Revolving Commitment and the Incremental Term Loans
(a) shall rank pari passu in right of payment with the Revolving Loans and the
initial Term Loans, (b) in the case of Incremental Term Loans, (x) shall not
mature earlier than the Term Loan Maturity Date (but may have amortization prior
to such date) and (y) shall have the weighted average life to maturity no
shorter than the weighted average life to maturity of the initial Term Loans,
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans and the initial Term Loans, as applicable;
provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Term Loan Maturity Date may provide
for material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the Term Loan Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans and the initial Term Loans. Increases in Revolving Commitments and
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Amendment”) of this Agreement and, as appropriate,
the other Loan Documents, executed by Borrower, each Increasing Lender
participating in such tranche, each Augmenting Lender participating in such
tranche, if any, Administrative Agent, and, in the case of increases in
Revolving Commitment, Issuing Bank and Swingline Lender. The Incremental
Amendment may, without the consent of any other Lenders (except as expressly
required pursuant to Section 11.01), effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of Administrative Agent, to effect the provisions of this
Section 2.15. Nothing contained in this Section 2.15 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Revolving Commitment hereunder, or provide Incremental Term Loans, at any
time.

 

61

 

2.16 Extension of Revolving Termination Date.

 

Borrower shall have the right, exercisable one time, to extend the Revolving
Termination Date by one year. Borrower may exercise such right only by executing
and delivering to Administrative Agent at least sixty (60) days but not more
than one hundred eighty (180) days prior to the current Revolving Termination
Date, a written request for such extension (an “Extension Request”).
Administrative Agent shall notify the Revolving Lenders if it receives an
Extension Request promptly upon receipt thereof. Subject to satisfaction of the
following conditions, the Revolving Termination Date shall be extended for one
year effective upon receipt by Administrative Agent of the Extension Request and
payment of the fee referred to in the following clause (y): (x) immediately
prior to such extension and immediately after giving effect thereto, (A) no
Default or Event of Default shall exist and (B) the representations and
warranties made or deemed made by Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, shall be true and correct in all
material respects on and as of the date of such extension with the same force
and effect as if made on and as of such date (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) on and as of such
date; provided, if any such representations and warranties specifically refer to
an earlier date, they shall be true and correct in all material respects (except
to the extent that any such representation and warranty is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in which case it
shall be true and correct in all respects (after giving effect to any such
qualification)) as of such earlier date; and except for changes in factual
circumstances not expressly prohibited under the Loan Documents and (y) Borrower
shall have paid the fees payable under Section 2.09(e). At any time prior to the
effectiveness of any such extension, upon Administrative Agent’s request,
Borrower shall deliver to Administrative Agent a certificate from the chief
executive officer or chief financial officer certifying the matters referred to
in the immediately preceding clauses (x)(A) and (x)(B).

 

62

 

2.17 Extension Offers.

 

(a) Borrower may on one or more occasions, by written notice to Administrative
Agent, make one or more offers (each, an “Extension Offer”) to all the Revolving
Lenders and/or Term Loan Lenders to make one or more Extension Permitted
Amendments pursuant to procedures reasonably specified by Administrative Agent
and reasonably acceptable to Borrower. Such notice shall set forth (i) the terms
and conditions of the requested Extension Permitted Amendment and (ii) the date
on which such Extension Permitted Amendment is requested to become effective
(which shall not be less than ten (10) Business Days nor more than thirty (30)
Business Days after the date of such notice, unless otherwise agreed to by
Administrative Agent). Extension Permitted Amendments shall become effective (x)
in the case of Revolving Loans, only with respect to the Revolving Loans of the
Revolving Lenders that accept the applicable Extension Offer and (y) in the case
of Term Loans, only to the Term Loans of the Term Loan Lenders that accept the
applicable Extension Offer or (such Revolving Lenders and/or Term Lenders, as
applicable, the “Extending Lenders”).

 

(b) An Extension Permitted Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by Parent, Borrower, each applicable Extending
Lender and Administrative Agent; provided that no Extension Permitted Amendment
shall become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof; (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(except to the extent that any such representation and warranty is qualified as
to “materiality,” “Material Adverse Effect” or similar language, in which case
it shall be true and correct in all respects (after giving effect to any such
qualification)) on and as of such date; provided, if any such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects (except to the extent that any such
representation and warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language, in which case it shall be true and correct in all
respects (after giving effect to any such qualification)) as of such earlier
date; and (iii) Parent and Borrower shall have delivered to Administrative Agent
such legal opinions, board resolutions, secretary’s certificates, officer’s
certificates and other documents as shall reasonably be requested by
Administrative Agent in connection therewith. Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Agreement.
Each Extension Agreement may, without the consent of any Lender other than the
applicable Extending Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of
Administrative Agent, to give effect to the provisions of this Section.

 

(c) In the case of Extension Offers in respect of Revolving Loans, unless
otherwise agreed to by the applicable Extending Lenders, including any Lender in
its separate capacity as an Issuing Bank or Swingline Lender, Borrower and
Administrative Agent, (x) no Extension Permitted Amendment shall have any affect
on the provisions set forth in Sections 2.03, 2.04 and 2.20, (y) Issuing Bank
shall not have any obligation to issue, amend, modify, renew or extend any
Letter of Credit pursuant to any Extension Permitted Amendment unless it shall
have expressly consented thereto in its capacity as an Issuing Bank and (z)
Swingline Lender shall have no obligation to make Swingline Loans pursuant to
any Extension Permitted Amendment unless it shall have expressly consented
thereto in its capacity as Swingline Lender and, in the case of the foregoing
clauses (y) and (z), the Extending Lenders shall have expressly consented to
participation provisions in respect of Letter of Credit Liabilities and
Swingline Loans consistent with the provisions set forth in Sections 2.03 and
2.04.

 

63

 

2.18 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then to the extent
permitted by applicable Law, the following provisions shall apply for so long as
such Lender is a Defaulting Lender:

 

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(b) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9.02 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 2.13 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to Issuing Bank or Swingline Lender hereunder; third, to Cash
Collateralize Issuing Bank’s Fronting Exposure with respect to such Defaulting
Lender in accordance with subsection (e) below; fourth, as Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by Administrative Agent;
fifth, if so determined by Administrative Agent and Borrower, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with subsection (e) below; sixth, to
the payment of any amounts owing to the Lenders, Issuing Bank or Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, Issuing Bank or Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrower as a result of any judgment of a court
of competent jurisdiction obtained by Borrower against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or amounts owing by such Defaulting Lender
under Section 2.03(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article V were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and L/C Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

 

64

 

(c) Certain Fees.

 

(i) No Defaulting Lender shall be entitled to receive any fee payable under
Sections 2.09(b) or 2.09(c) for any period during which that Lender is a
Defaulting Lender (and Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

 

(ii) Each Defaulting Lender shall be entitled to receive the fee payable under
Section 2.09(d) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).

 

(iii) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), Borrower shall
(x) pay to each Revolving Lender that is Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letter of Credit Liabilities or Swingline
Loans that has been reallocated to such Revolving Lender that is Non-Defaulting
Lender pursuant to the immediately following subsection (d), (y) pay to each
Issuing Bank and Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Revolving Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Commitment
Percentages (determined without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) no Default shall exist at such time
and (y) such reallocation does not cause the aggregate Revolving Credit Exposure
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Revolving Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

65

 

(e) Cash Collateral, Repayment of Swingline Loans.

 

(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize Issuing Bank’s Fronting
Exposure in accordance with the procedures set forth in this subsection.

 

(ii) At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of Administrative Agent or Issuing
Bank (with a copy to Administrative Agent), Borrower shall Cash Collateralize
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to the immediately preceding subsection (d) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the aggregate Fronting Exposure of Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.

 

(iii) Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to Administrative Agent, for the benefit of
Issuing Bank, and agree to maintain, a first priority security interest in all
such Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than Administrative Agent and Issuing Bank as herein provided, or
that the total amount of such Cash Collateral is less than the aggregate
Fronting Exposure of Issuing Bank with respect to Letters of Credit issued and
outstanding at such time, Borrower will, promptly upon demand by Administrative
Agent, pay or provide to Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

66

 

(v) Cash Collateral (or the appropriate portion thereof) provided to reduce
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by
Administrative Agent and Issuing Bank that there exists excess Cash Collateral;
provided that, subject to the immediately preceding subsection (b), the Person
providing Cash Collateral and Issuing Bank may (but shall not be obligated to)
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

 

(f) Defaulting Lender Cure. If Borrower, Administrative Agent, Swingline Lender
and Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swingline Loans
to be held pro rata by the Lenders in accordance with their respective
Commitment Percentages (determined without giving effect to the immediately
preceding subsection (d)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

(g) New Swingline Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) Issuing Bank shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, Borrower may, by Borrower giving written notice thereof
to Administrative Agent, such Defaulting Lender and the other Lenders, demand
that such Defaulting Lender assign its Commitment and Loans to an Eligible
Assignee subject to and in accordance with the provisions of Section 13.5(b). No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated, in its
sole discretion, to acquire the face amount of all or a portion of such
Defaulting Lender’s Commitment and Loans via an assignment subject to and in
accordance with the provisions of Section 11.06(c). In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Assumption and, notwithstanding Section 11.06(c), shall pay to
Administrative Agent an assignment fee in the amount of $4,500. The exercise by
Borrower of its rights under this Section shall be at Borrower’s sole cost and
expense and at no cost or expense to Administrative Agent or any of the Lenders.

 

67

 

2.19 Guaranties. Pursuant to Parent Guaranty, Parent shall unconditionally
Guarantee in favor of Administrative Agent and Lenders the full payment and
performance of the Obligations. Pursuant to the Subsidiary Guaranty or an
addendum thereto in the form attached to the Subsidiary Guaranty, Parent and
Borrower shall cause each Subsidiary Guarantor to execute a Subsidiary Guaranty
unconditionally guarantying in favor of Administrative Agent and Lenders the
full payment and performance of the Obligations.

 

2.20 Letter of Credit Collateral Account.

 

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, Borrower hereby pledges and
grants to Administrative Agent, for the ratable benefit of Administrative Agent,
Issuing Bank and the Lenders as provided herein, a security interest in all of
its right, title and interest in and to the Letter of Credit Collateral Account
and the balances from time to time in the Letter of Credit Collateral Account
(including the investments and reinvestments therein provided for below). The
balances from time to time in the Letter of Credit Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by Issuing
Bank as provided herein. Anything in this Agreement to the contrary
notwithstanding, funds held in the Letter of Credit Collateral Account shall be
subject to withdrawal only as provided in this Section.

 

(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by Administrative Agent in such Cash Equivalents as
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of Administrative Agent for the ratable benefit of
Administrative Agent, Issuing Bank and the Lenders; provided, that all earnings
on such investments will be credited to and retained in the Letter of Credit
Collateral Account. Administrative Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Letter of Credit Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which Administrative Agent
accords other funds deposited with Administrative Agent, it being understood
that Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any funds
held in the Letter of Credit Collateral Account.

 

(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, Borrower and the Lenders authorize
Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse Issuing Bank for the payment made by Issuing
Bank to the beneficiary with respect to such drawing.

 

68

 

(d) If an Event of Default exists, Administrative Agent may (and, if instructed
by the Required Lenders, shall) in its (or their) discretion at any time and
from time to time elect to liquidate any such investments and reinvestments and
apply the proceeds thereof to the Obligations in accordance with Section 11.5.

 

(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing,
Administrative Agent shall, from time to time, at the request of Borrower,
deliver to Borrower within ten (10) Business Days after Administrative Agent’s
receipt of such request from Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such amount of the credit balances in the
Letter of Credit Collateral Account as exceeds the aggregate amount of Letter of
Credit Liabilities at such time. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding,
Administrative Agent shall deliver to Borrower, against receipt but without any
recourse, warranty or representation whatsoever, the balances remaining in the
Letter of Credit Collateral Account.

 

(f) Borrower shall pay to Administrative Agent from time to time such fees as
Administrative Agent normally charges for similar services in connection with
Administrative Agent’s administration of the Letter of Credit Collateral Account
and investments and reinvestments of funds therein.

 

Article III.
Taxes, Yield Protection and Illegality

 

3.01 Taxes.

 

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

 

(i) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without reduction or withholding for any Taxes, except as required by applicable
Laws. If applicable Laws require Borrower or Administrative Agent to withhold or
deduct any Tax, such Tax shall be withheld or deducted in accordance with such
Laws as determined by Borrower or Administrative Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

 

(ii) If Borrower or Administrative Agent shall be required to withhold or deduct
any Taxes, including both United States Federal backup withholding and
withholding Taxes, from any payment, then (A) Administrative Agent or Borrower,
as applicable, shall withhold or make such deductions as are determined by
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) Administrative Agent or
Borrower, as applicable, shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this Section) the applicable Recipient, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

69

 

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

 

(c) Tax Indemnifications.

 

(i) Without limiting the provisions of subsection (a) or (b) above, Borrower
shall, and does hereby, indemnify each Recipient, without duplication, and shall
make payment in respect thereof within ten (10) days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by Borrower or Administrative Agent or
paid by Administrative Agent, such Lender or Issuing Bank, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to Borrower by a Lender or
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or Issuing Bank, shall be conclusive absent
manifest error.

 

(iii) Each Lender shall severally indemnify Administrative Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that Borrower has not
already indemnified Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of Borrower to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.06(b)(iii)(B) relating to the maintenance of a Participant Register and (iii)
any Excluded Taxes attributable to such Lender, in each case, that are payable
or paid by Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by Administrative Agent to Lender from any
other source against any amount due to Administrative Agent under this
subparagraph (ii).

 

70

 

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

 

(e) Status of Lenders; Tax Documentation.

 

(i) Each Lender shall deliver to Borrower and to Administrative Agent, at the
time or times prescribed by applicable Laws or when reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit
Borrower or Administrative Agent, as the case may be, to determine (A) whether
or not payments made hereunder or under any other Loan Document are subject to
Taxes, (B) if applicable, the required rate of withholding or deduction, and
(C) such Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding Tax purposes in the applicable jurisdiction.

 

(ii) Without limiting the generality of the foregoing, if Borrower is resident
for tax purposes in the United States,

 

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to Borrower and Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by Borrower or Administrative Agent as will enable Borrower or
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

 

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of
Borrower or Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

71

 

(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(2) executed originals of Internal Revenue Service Form W-8ECI,

 

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

 

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1, G-2, G-3 or G-4, as applicable, to the
effect that such Foreign Lender, or beneficial owner thereof, is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code and (y) executed originals of Internal Revenue Service Form W-8BEN, or

 

(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit Borrower or Administrative Agent to
determine the withholding or deduction required to be made.

 

(iii) Each Lender shall promptly (A) notify Borrower and Administrative Agent of
any change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that Borrower or
Administrative Agent make any withholding or deduction for Taxes from amounts
payable to such Lender. Notwithstanding anything to the contrary in clauses (i)
and (ii), the completion, execution and submission of such documentation (other
than such documentation set forth in Section 3.01(e)(ii)(A), (e)(ii)(B)(1)-(4)
and (e)(iii) below) shall not be required if in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

72

 

(iv) If a payment made to a Lender by or on account of any obligation of
Borrower hereunder or under any other Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to Borrower and Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by Borrower or Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrower or Administrative Agent as may be necessary for
Borrower and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subparagraph (iv), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender or Issuing
Bank, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If Administrative Agent, any Lender or Issuing Bank determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section,
it shall pay to Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses incurred by Administrative Agent, such Lender
or Issuing Bank , as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that Borrower, upon the request of Administrative Agent, such
Lender or Issuing Bank, agrees to repay the amount paid over to Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent, such Lender or Issuing Bank in the event
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent, such Lender or
Issuing Bank be required to pay any amount to Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent, such
Lender or Issuing Bank in a less favorable net after-Tax position than the
Administrative Agent, such Lender or Issuing Bank would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require Administrative Agent, any Lender or Issuing Bank to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to Borrower or any other Person.

 

73

 

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative Agent, (i) any
obligation of such Lender to make or continue Loans based on the Eurodollar Rate
or to convert Floating Rate Loans to Eurodollar Loans shall be suspended, and
(ii) if such notice asserts the illegality of, or material restriction on, such
Lender making or maintaining Loans based on the Eurodollar Rate, the Loans of
such Lender shall, if necessary to avoid such illegality or material
restriction, bear interest at the Substitute Rate, in each case until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice,
(x) Borrower shall, upon demand from such Lender (with a copy to Administrative
Agent), convert all Eurodollar Loans of such Lender to Floating Rate Loans (the
interest rate on which Floating Rate Loans of such Lender shall, if necessary to
avoid such illegality, accrue at the Substitute Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, Administrative Agent shall during the period of
such suspension compute the interest rate applicable to such Lender by
referencing the Substitute Rate until Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the Eurodollar Rate. Upon any such conversion,
Borrower shall also pay accrued interest on the amount so converted.

 

3.03 Inability to Determine Rates. If Required Lenders determine that for any
reason in connection with any request for a Eurodollar Loan or a Floating Rate
Loan or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate, for any
requested Interest Period with respect to a proposed Eurodollar Loan or in
connection with an existing or proposed Floating Rate Loan, or (c) the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan or the LIBOR Market Index Rate, as applicable, does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the LIBOR Market Index Rate, the Floating
Rate Loans shall accrue interest at the Substitute Rate, in each case until
Administrative Agent (upon the instruction of Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower may revoke any pending request for
a Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Loans that will bear interest at the Substitute Rate in the amount
specified therein.

 

3.04 Increased Costs; Reserves on Eurodollar Loans.

 

74

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, assessment, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii) subject Administrative Agent, any Lender or Issuing Bank to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes, (C) Connection Income Taxes and (D)
Other Taxes) on its loans, loan principal, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost or increase
liquidity requirements to Administrative Agent, such Lender or Issuing Bank of
making or maintaining any Loan or of participating in, issuing or maintain any
Letter of Credit, or to reduce the amount of any sum received or receivable by
Administrative Agent, such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, upon request of Administrative
Agent, such Lender or Issuing Bank, then Borrower will pay to Administrative
Agent, such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate Administrative Agent, such Lender or Issuing Bank,
as the case may be, for such additional costs or expenses related to such
liquidity requirements incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or Issuing Bank’s capital or on
the capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or Issuing Bank or
the Loans made by, or participations in Letters of Credit held by, such Lender
to a level below that which such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender or
Issuing Bank such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

 

75

 

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
fifteen (15) days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’ or Issuing Bank’s s right to
demand such compensation, provided that Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or Issuing Bank, as the case may
be, notifies Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-(9-)month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e) Reserves on Eurodollar Loans. Borrower shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided that
Borrower shall have received at least ten (10) days’ prior notice (with a copy
to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice ten (10) days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable ten (10) days from
receipt of such notice.

 

3.05 Compensation for Losses

 

. Upon demand of any Lender (with a copy to Administrative Agent) from time to
time, Borrower shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Eurodollar Loan
on a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

 

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Eurodollar Loan on
the date or in the amount notified by Borrower; or

 

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by Borrower pursuant to
Section 11.13;

 

 

76

 

 

excluding any loss of anticipated profits and including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained. Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or Borrower is required to pay any additional
amount to any Lender, Issuing Bank or any Governmental Authority for the account
of any Lender or Issuing Bank pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or Issuing Bank shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or Issuing Bank, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or Issuing Bank, as the case may be, to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender or Issuing Bank, as the case may be. Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender or
Issuing Bank in connection with any such designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, then Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07 Survival. All of Borrower’s, each Lender’s, Issuing Bank’s and
Administrative Agent’s obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of Administrative Agent.

 

Article IV.
Borrowing Base

 

4.01 Initial Borrowing Base. As of the Effective Date, the Borrowing Base shall
consist of the Initial Borrowing Base Properties.

 

4.02 Changes in Borrowing Base Calculation. Each change in the Borrowing Base
shall be effective upon receipt of a new Borrowing Base Report pursuant to
Section 7.02(b); provided that any increase in the Borrowing Base reflected in
such Borrowing Base Report shall not become effective until (a) the first
(1st) Business Day following admission of any new Borrowing Base Property, and
(b) the fifth (5th) Business Day following delivery of the new Borrowing Base
Report in all other instances, and provided, further, that any change in the
Borrowing Base as a result of the admission of an Acceptable Property into the
Borrowing Base pursuant to Section 4.03 shall be effective upon the date that
such Acceptable Property is admitted into the Borrowing Base.

 

77

 

4.03 Requests for Admission into Borrowing Base. Borrower shall provide
Administrative Agent with a written request for an Acceptable Property to be
admitted into the Borrowing Base. Such request shall be accompanied by the
following information regarding such Acceptable Property (the “Property
Information”) including the following, in each case reasonably acceptable to
Administrative Agent: (a) a general description of such Acceptable Property’s
location, market, and amenities; (b) a property description; (c) UCC searches
related to the applicable Property Owner and the owners of the Equity Interests
of such Property Owner; (d) the documents and information with respect to such
Acceptable Property listed in Section 4.11; (e) a Borrowing Base Report setting
forth in reasonable detail the calculations required to establish the amount of
the Borrowing Base with such Acceptable Property included in the Borrowing Base;
(f) a Compliance Certificate setting forth in reasonable detail the calculations
required to show that Parent and Borrower will be in compliance with the terms
of this Agreement with the inclusion of such Acceptable Property included the
calculation of the Borrowing Base; and (g) such other customary information
reasonably requested by Administrative Agent as shall be necessary in order for
Administrative Agent to determine whether such Acceptable Property is eligible
to be a Borrowing Base Property.

 

4.04 Eligibility. In order for an Acceptable Property to be eligible for
inclusion in the Borrowing Base, such Acceptable Property shall satisfy the
following unless otherwise approved by the Required Lenders:

 

(a) all Property Information with respect to such Acceptable Property shall be
reasonably acceptable to Administrative Agent;

 

(b) no Material Title Defect with respect to such Acceptable Property shall
exist;

 

(c) such Acceptable Property shall have reasonably satisfactory access to public
utilities;

 

(d) the admission of such Acceptable Property into the Borrowing Base shall not
breach any obligation of Borrower under any Contractual Obligation;

 

(e) the Acceptable Environmental Report with respect to such Acceptable Property
shall not reveal any Material Environmental Event; and

 

(f) the property condition report with respect to such Acceptable Property shall
not reveal any material defects.

 

4.05 Approval of Borrowing Base Properties. Each Acceptable Property shall be
subject to Administrative Agent’s approval for admission into the Borrowing
Base. Administrative Agent hereby approves all Initial Borrowing Base Properties
for admission into the Borrowing Base.

 

78

 

4.06 Liens on Borrowing Base Properties. An Acceptable Property shall not be
admitted into the Borrowing Base until: (a) Borrower and any applicable Pledgors
shall have executed and delivered (or caused to be executed and delivered) a
Subsidiary Guaranty and a Pledge Agreement covering the Equity Interests with
respect to the applicable Property Owner and such Property Owner’s general
partner, if such Property Owner is a limited partnership; and (b) Borrower shall
have delivered to Administrative Agent all of the Property Information listed in
Section 4.11.

 

4.07 Notice of Admission of New Borrowing Base Properties. If, after the date of
this Agreement, an Acceptable Property meets all the requirements to be included
in the Borrowing Base set forth in this Article IV, then Administrative Agent
shall notify Borrower and Lenders in writing (a) that such Acceptable Property
is admitted into the Borrowing Base, and (b) of any changes to the Borrowing
Base as a result of the admission of such Acceptable Property into the Borrowing
Base.

 

4.08 RESERVED.

 

4.09 Release of Borrowing Base Property. Borrower shall provide Administrative
Agent with no less than five (5) Business Days written notice of any proposed
sale, refinancing or other permanent disposition of any Borrowing Base Property,
and in connection therewith, Administrative Agent shall release such Borrowing
Base Property from the Borrowing Base and any and all Liens in the Equity
Interests of the applicable Property Owner or individually related to such
Property Owner granted pursuant to the Security Documents and, where
appropriate, release such Property Owner from the Subsidiary Guaranty; provided
that no Default exists before and after giving effect thereto (other than
Defaults solely with respect to such Borrowing Base Property that would no
longer exist after giving effect to the release of such Borrowing Base Property
from the Borrowing Base) and the Release Condition shall be satisfied; provided,
further, that Administrative Agent shall have no obligation to release any such
Liens or obligations without a Borrowing Base Report setting forth in reasonable
detail the calculations required to establish the amount of the Borrowing Base
without such Borrowing Base Property and a Compliance Certificate setting forth
in reasonable detail the calculations required to show that Parent and Borrower
are in compliance with the terms of this Agreement without the inclusion of such
Borrowing Base Property in the calculation of the Borrowing Base and the various
financial covenants set forth herein, in each case as of the date of such
release and after giving effect to any such release. In addition, to the extent
Administrative Agent has received a Subsidiary Guaranty and/or Equity Interest
collateral with respect to any Company or Property which does not own, directly
or indirectly, a Borrowing Base Property, provided no Default is then in
existence, Administrative Agent will release such Subsidiary Guaranty and/or
Equity Interest collateral upon the request of Borrower in connection with any
sale or financing not prohibited under this Agreement or the creation of any
joint venture Investment not prohibited hereunder.

 

4.10 Exclusion Events. Each of the following events shall be an “Exclusion
Event” with respect to a Borrowing Base Property:

 

79

 

(a) a Material Environmental Event shall exist in respect of such Borrowing Base
Property, regardless of the time when such Material Environmental Event arose,
which Administrative Agent determines, acting reasonably and in good faith,
materially impairs the Borrowing Base Asset Value or marketability of such
Borrowing Base Property;

 

(b) Administrative Agent determines that such Borrowing Base Property has
suffered a Material Property Event after the date such Property was admitted
into the Borrowing Base (or in the case of an uninsured Casualty, in respect of
such Borrowing Base Property, is reasonably likely to become a Material Property
Event) which Administrative Agent determines, acting reasonably and in good
faith, materially impairs the Borrowing Base Asset Value or marketability of
such Borrowing Base Property;

 

(c) (i) any default by any Property Owner, as tenant under any applicable
Acceptable Ground Lease, in the observance or performance of any material term,
covenant, or condition of any applicable Acceptable Ground Lease on the part of
such Property Owner to be observed or performed and said default is not cured
following the expiration of any applicable grace and notice periods therein
provided, or (ii) the leasehold estate created by any applicable Acceptable
Ground Lease shall be surrendered or (iii) any applicable Acceptable Ground
Lease shall cease to be in full force and effect or (iv) any applicable
Acceptable Ground Lease shall be terminated or canceled for any reason or under
any circumstances whatsoever, or any of the material terms, covenants or
conditions of any applicable Acceptable Ground Lease shall be modified, changed,
supplemented, altered, or amended in any manner not otherwise permitted
hereunder without the consent of Administrative Agent; and

 

(d) The Improvements have been damaged (ordinary wear and tear excepted) and not
repaired or are the subject of any pending or, to any Loan Party’s knowledge,
threatened Condemnation or adverse zoning proceeding, except as could not
reasonably be expected to cause a Material Property Event.

 

After the occurrence of any Exclusion Event, Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify Borrower (the “Exclusion Notice”) that,
effective ten (10) Business Days after the giving of such notice and for so long
as such circumstance exists, such Property shall no longer be considered a
Borrowing Base Property for purposes of determining the Borrowing Base.
Borrowing Base Properties which have been subject to an Exclusion Event may, at
Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in
Section 4.09.

 

If Administrative Agent delivers an Exclusion Notice and such Exclusion Event no
longer exists, then Borrower may give Administrative Agent written notice
thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article IV. Any Property that is excluded from
the Borrowing Base pursuant to this Section 4.10 may subsequently be reinstated
as a Borrowing Base Property, even if an Exclusion Event exists, upon such terms
and conditions as Required Lenders may approve.

 

80

 

4.11 Documentation Required with Respect to Borrowing Base Properties. Borrower
shall deliver, or shall cause the applicable Property Owner to deliver, each of
the following with respect to each Acceptable Property to be admitted to the
Borrowing Base:

 

(a) UCC-1 financing statements which shall have been furnished for filing in all
filing offices that Administrative Agent may reasonably require;

 

(b) if such Acceptable Property is held pursuant to an Acceptable Ground Lease,
true and correct copies of such Acceptable Ground Lease and any Guarantees
thereof; and (ii) to the extent required by Administrative Agent or the Required
Lenders in their reasonable discretion, recognition agreements and estoppel
certificates executed by the lessor under such Acceptable Ground Lease, in form
and content reasonably satisfactory to Administrative Agent or the Required
Lenders, as applicable;

 

(c) a true and correct rent roll for such Acceptable Property; and

 

(d) a current property conditions report performed by an engineer reasonably
satisfactory to Administrative Agent.

 

Article V.
Conditions Precedent to Credit Extensions

 

5.01 Conditions to Effectiveness. The effectiveness of this Agreement is subject
to satisfaction of the following conditions precedent:

 

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Effective Date) and each in
form and substance satisfactory to Administrative Agent:

 

(i) executed counterparts of this Agreement, Parent Guaranty, the Subsidiary
Guaranty and the applicable Pledge Agreements;

 

(ii) Revolving Notes and Term Notes executed by Borrower in favor of each Lender
who has requested a Note on or prior to the date that is two Business Days prior
to the Effective Date and the Swingline Note executed by Borrower;

 

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

 

81

 

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so would not have a Material Adverse Effect;

 

(v) a favorable opinion of legal counsel to the Loan Parties and local counsel
to the Loan Parties in the jurisdictions in which the Property Owners of the
Initial Borrowing Base Properties are organized, in each case, addressed to
Administrative Agent and each Lender, addressing such matters with respect to
the Loan Parties as Administrative Agent may reasonably request;

 

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 5.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Pro Forma Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

 

(viii) a duly completed Borrowing Base Report and Compliance Certificate as of
the Effective Date, signed by a Responsible Officer of Borrower;

 

(ix) to the extent requested by the Administrative Agent with respect to any
Initial Borrowing Base Property, the Property Information with respect to such
Initial Borrowing Base Property (which Property Information may be made
available through an electronic database);

 

(x) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

 

(xi) evidence that all indebtedness, liabilities or obligations owing by the
Loan Parties under the Existing Revolving Credit Agreement shall have been paid
in full and all guarantees in respect of, and Liens securing, such indebtedness,
liabilities or other obligations have been released; and

 

(xii) such other certificates, documents, consents or opinions as Administrative
Agent shall reasonably request as further described in the list of closing
documents attached hereto as Exhibit F.

 

82

 

(b) Any fees required to be paid on or before the Effective Date shall have been
paid.

 

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced at least
two days prior to the Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between Borrower and Administrative Agent).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement or an
Assignment and Assumption shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless Administrative Agent shall have received notice from such Lender
prior to the proposed Effective Date specifying its objection thereto.

 

5.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any request for a Credit Extension is subject to the following conditions
precedent:

 

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except to the extent that
any such representation and warranty is qualified as to “materiality,” “Material
Adverse Effect” or similar language, in which case it shall be true and correct
in all respects (after giving effect to any such qualification)) on and as of
the date of such Credit Extension; provided, if any such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects (except to the extent that any such representation and
warranty is qualified as to “materiality,” “Material Adverse Effect” or similar
language, in which case it shall be true and correct in all respects (after
giving effect to any such qualification)) as of such earlier date; provided,
further, that, for purposes of this Section 5.02, the representations and
warranties contained in Section 6.05(b) shall be deemed to refer to the most
recent statements furnished pursuant to Section 7.01(b).

 

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

 

(c) In the case of the borrowing of Loans, the Administrative Agent shall have
received a timely Loan Notice, in the case of a Swingline Loan, Swingline Lender
shall have received a timely Notice of Swingline Borrowing, and in the case of
the issuance of a Letter of Credit Issuing Bank and the Administrative Agent
shall have received a timely request for the issuance of such Letter of Credit.

 

83

 

(d) After giving effect to such proposed Credit Extension, (x) the Total
Revolving Outstandings do not exceed the aggregate Revolving Commitments and (y)
the sum of Total Outstandings plus Total Bridge Facility Outstandings does not
exceed the Borrowing Base.

 

Each request for a Credit Extension described in clause (c) above submitted by
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a), (b), and (d) have been satisfied on and as of the
date of the applicable Credit Extension.

 

Article VI.
Representations and Warranties

 

Each of Parent and Borrower represents and warrants to Administrative Agent, the
Lenders and Issuing Bank that:

 

6.01 Existence, Qualification and Power; Compliance with Laws. Parent, Borrower
and each Subsidiary Guarantor (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver, and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so would not have a
Material Adverse Effect.

 

6.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

 

6.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
those that have been obtained, taken or made, as the case may be, and those
specified herein.

 

6.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
Debtor Relief Laws or general equitable principles relating to or limiting
creditors’ rights generally.

 

84

 

6.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Parent
as of the date thereof and their results of operations for each period covered
thereby in accordance with GAAP consistently applied throughout the each period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of Parent as
of the date thereof, including liabilities for Taxes, material commitments and
Indebtedness.

 

(b) The most recent unaudited consolidated and consolidating balance sheets of
Parent delivered pursuant to Section 7.01(b) (it being acknowledged that, as of
the Effective Date, no such balance sheets or statements have been so
delivered), and the related consolidated and consolidating statements of income
or operations, consolidated shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of
Parent as of the date thereof and its results of operations for the period
covered thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

(c) The consolidated and consolidating pro forma balance sheets of Parent as of
the Effective Date, and the related consolidated and consolidating pro forma
statements of income for the portion of the fiscal year then ended (the
“Pro Forma Financial Statements”), certified by the chief financial officer or
treasurer of Parent, copies of which have been furnished to each Lender, fairly
present the consolidated and consolidating pro forma financial condition of
Parent as of such date, and the consolidated and consolidating pro forma results
of operations of Parent for the period ended on such date, all in accordance
with GAAP.

 

(d) From and after the date of the Audited Financial Statements, and thereafter,
from and after the date of the most recent financial statements delivered
pursuant to Section 7.01(a) or 7.01(b), there has been no event or circumstance,
either individually or in the aggregate, that has had or would have a Material
Adverse Effect.

 

6.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of any Company without independent
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any Company or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document, or any of the transactions contemplated hereby, or
(b) except as specifically disclosed in Schedule 6.06, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
and there has been no adverse change in the status, or financial effect on any
Company, of the matters described on Schedule 6.06.

 

85

 

6.07 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

 

6.08 Ownership of Property; Liens; Equity Interests. Each Property Owner has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Borrowing Base Properties necessary or used in the ordinary conduct of
its business, except for such defects in title as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each
applicable Property Owner has good record and marketable fee simple title (or,
in the case of Acceptable Ground Leases, a valid leasehold) to the Borrowing
Base Property owned by such Property Owner, subject only to Liens permitted by
Section 8.01. All of the outstanding Equity Interests in each Property Owner
have been validly issued, are fully paid and nonassessable and are owned by the
applicable Pledgors free and clear of all Liens (other than Liens permitted by
Section 8.01).

 

6.09 Environmental Compliance.

 

(a) The Companies conduct in the ordinary course of business a review of the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof Parent and
Borrower have reasonably concluded that, except as specifically disclosed in
Schedule 6.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) To the best of Borrower’s knowledge, without independent investigation, and
except as otherwise may be disclosed in any Environmental Assessment, or as may
be indicated in an Environmental Report delivered to Administrative Agent and
except, in each case, to the extent the same could not reasonably be expected to
have a Material Adverse Effect or constitute a Material Environmental Event:
(i) no Borrowing Base Property has been used (A) for landfilling, dumping, or
other waste or Hazardous Material disposal activities or operations in violation
of Environmental Laws, or (B) for generation, storage, use, sale, treatment,
processing, or recycling of any Hazardous Material, in violation of
Environmental Laws, or for any other use that has resulted in Contamination;
(ii) there is no Hazardous Material, storage tank (or similar vessel) whether
underground or otherwise, sump or well currently on any Property; (iii) no
Company has received any written notice of, or has actual knowledge of, any
Environmental Claim or any completed, pending, proposed or threatened
investigation or inquiry concerning the presence or release of any Hazardous
Material on any Property or concerning whether any condition, use or activity on
any Property is in violation of any Environmental Requirement; (iv) the present
conditions, uses, and activities on each Property do not violate any
Environmental Requirement and the use of any Property which any Company (and
each tenant and subtenant) makes and intends to make of any Property complies
and will comply with all applicable Environmental Requirements; (v) no Property
appears on the National Priorities List, any federal or state “superfund” or
“superlien” list, or any other list or database of properties maintained by any
local, state, or federal agency or department showing properties which are known
to contain or which are suspected of containing a Hazardous Material; (vi) no
Company has ever applied for and been denied environmental impairment liability
insurance coverage relating to any Property; (vii) no Company has, nor, to any
Company’s knowledge, have any tenants or subtenants, obtained any permit or
authorization to construct, occupy, operate, use, or conduct any activity on any
Property by reason of any Environmental Requirement; and (viii) to any Company’s
knowledge, there are no underground or aboveground storage tanks on such
Property.

 

86

 

(c) Even though a Loan Party may have provided Administrative Agent with an
Environmental Report or other environmental report or assessment together with
other relevant information regarding the environmental condition of the
Borrowing Base Properties, Borrower acknowledges and agrees that Administrative
Agent is not accepting the Borrowing Base Properties hereunder based solely on
that report, assessment, or information. Rather Administrative Agent has relied
on the assessments, reports, and representations and warranties of Borrower in
this Agreement and Administrative Agent is not waiving any of its rights and
remedies in the environmental provisions of this Agreement, or any other Loan
Document.

 

6.10 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies not Affiliates of any Loan Party, in
such amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Loan Parties operate.

 

6.11 Taxes. The Companies have filed all material Federal, state and other Tax
returns and reports required to be filed, and have paid all material Federal,
state and other Taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or which would not result in a Material Adverse
Effect. There is no proposed tax assessment against any Company that would, if
made, have a Material Adverse Effect.

 

6.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of Parent and Borrower, nothing has
occurred that would prevent or cause the loss of such tax-qualified status.
Parent and each ERISA Affiliate have made all required contributions to each
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

 

87

 

(b) There are no pending or, to the best knowledge of Parent and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would have a Material Adverse Effect. There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or would have a Material
Adverse Effect.

 

(c) (i) No ERISA Event has occurred, and neither Parent nor any ERISA Affiliate
is aware of any fact, event or circumstance that would constitute or result in
an ERISA Event with respect to any Pension Plan; (ii) Parent and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) as of
the most-recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is 60% or
higher and neither Parent nor any ERISA Affiliate knows of any facts or
circumstances that would cause the funding target attainment percentage for any
such plan to drop below 60% as of the most-recent valuation date; (iv) neither
Parent nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that would
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan, in each case, that would result in a liability, individually, or
in the aggregate, in excess of $20,000,000.

 

(d) None of the assets of Parent, Borrower or Guarantor constitutes or will
constitute “plan assets” within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA, and none of the transactions by or with
Parent, Borrower or Guarantor are or will be subject to state statutes
applicable to Parent, Borrower or Guarantor regulating fiduciary obligations
with respect to, governmental plans which are substantially similar to the
provisions of Section 406 of ERISA or Section 4975 of the Code currently in
effect.

 

6.13 Subsidiaries; Equity Interests. As of the Effective Date, Parent and
Borrower have no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 6.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Company in the amounts specified on Part (a) of Schedule 6.13 free
and clear of all Liens (other than Liens permitted by Section 8.01). As of the
Effective Date, neither Parent nor Borrower has any direct or indirect Equity
Interests in any other Person other than those specifically disclosed in Part
(b) of Schedule 6.13. All of the outstanding Equity Interests in each Property
Owner have been validly issued, are fully paid and nonassessable and are owned
by the applicable holders in the amounts specified on Part (c) of Schedule 6.13
free and clear of all Liens (other than Liens permitted by Section 8.01).

 



88

 

 

 

6.14 Margin Regulations; Investment Company Act.

 

(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b) None of Parent, Borrower, any Person Controlling Borrower, or any other
Company is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

6.15 Disclosure. Parent and Borrower have disclosed to Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any Company is subject, and all other matters known to them, that,
individually or in the aggregate, would have a Material Adverse Effect. The
reports, financial statements, certificates or other information furnished
(whether in writing or orally) by or on behalf of any Company to Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or fail to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that with respect to projected financial information, Parent and Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time made.

 

6.16 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
would not have a Material Adverse Effect.

 

6.17 Taxpayer Identification Number. As of the date hereof, each Loan Party’s
true and correct U.S. taxpayer identification number is set forth on
Schedule 11.02.

 

6.18 Intellectual Property; Licenses, Etc. Each Loan Party owns, or possesses
the right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person except, in each case, where the failure to do so would not have
a Material Adverse Effect. To the best knowledge of each Loan Party, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon any rights held by any other Person except where such
infringement would not have a Material Adverse Effect. Except as specifically
disclosed in Schedule 6.18, no claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of each Loan Party, threatened,
which, either individually or in the aggregate, would have a Material Adverse
Effect.

 

89

 

6.19 Representations Concerning Leases. Borrower and the applicable Property
Owners have delivered true and correct copies of each rent roll as required by
Section 4.11(c).

 

6.20 Solvency. No Loan Party (a) has entered into the transaction or executed
this Agreement or any other Loan Document with the actual intent to hinder,
delay or defraud any creditor and (b) has not received reasonably equivalent
value in exchange for its obligations under the Loan Documents. After giving
effect to any Loan, the fair saleable value of each Loan Party’s assets exceeds
and will, immediately following the making of any such Loan, exceed such Loan
Party’s total liabilities, including subordinated, unliquidated, disputed and
contingent liabilities. No Loan Party’s assets constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted,
nor will its assets constitute unreasonably small capital immediately following
the making of any Loan. No Loan Party intends to incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by such Loan Party and the amounts to be payable
on or in respect of obligations of such Loan Party). No petition under any
Debtor Relief Laws has been filed against any Loan Party in the last seven
(7) years, and neither Borrower nor any other Loan Party in the last seven
(7) years has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Loan Party is
contemplating either the filing of a petition by it under any Debtor Relief Laws
or the liquidation of all or a major portion of its assets or property, and no
Loan Party has knowledge of any Person contemplating the filing of any such
petition against it or any other Loan Party.

 

6.21 REIT Status of Parent. ARCT has elected to qualify as a REIT commencing
with its taxable year ending December 31, 2011 through the time of effectiveness
of the Permitted Merger Transaction.

 

6.22 Labor Matters. There is (a) no significant unfair labor practice complaint
pending against any Company or, to the best of each Company’s knowledge,
threatened in writing against any Company, before the National Labor Relations
Board, and no significant grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement is pending on the
date hereof against any Company or, to best of any Company’s knowledge,
threatened in writing against any Company which, in either case, would result in
a Material Adverse Effect, and (b) no significant strike, labor dispute,
slowdown or stoppage is pending against any Company or, to the best of any
Company’s knowledge, threatened in writing against any Company which would
result in a Material Adverse Effect.

 

6.23 Ground Lease Representation.

 

(a) The applicable Property Owner has delivered to Administrative Agent true and
correct copies of each Acceptable Ground Lease as required by Section 4.11(b).

 

90

 

(b) Each Acceptable Ground Lease is in full force and effect.

 

6.24 Borrowing Base Properties. To Borrower’s knowledge and except where the
failure of any of the following to be true and correct would not have a Material
Adverse Effect:

 

(a) Each Borrowing Base Property complies with all Laws, including all
subdivision and platting requirements, without reliance on any adjoining or
neighboring property. No Loan Party has received any notice or claim from any
Person that a Borrowing Base Property, or any use, activity, operation, or
maintenance thereof or thereon, is not in compliance with any Law, and has no
actual knowledge of any such noncompliance except as disclosed in writing to
Administrative Agent;

 

(b) The Loan Parties have not directly or indirectly conveyed, assigned, or
otherwise disposed of, or transferred (or agreed to do so) any development
rights, air rights, or other similar rights, privileges, or attributes with
respect to a Borrowing Base Property, including those arising under any zoning
or property use ordinance or other Laws;

 

(c) All utility services necessary for the use of each Borrowing Base Property
and the operation thereof for their intended purpose are available at each
Borrowing Base Property;

 

(d) The current use of each Borrowing Base Property complies in all material
respects with all applicable zoning ordinances, regulations, and restrictive
covenants affecting such Borrowing Base Property, all use restrictions of any
Governmental Authority having jurisdiction have been satisfied;

 

(e) No Borrowing Base Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or material adverse zoning
proceeding; and

 

(f) There exists no Material Environmental Event in respect of any Borrowing
Base Property.

 

6.25 Patriot Act and Other Specified Laws.

 

(i) To the extent applicable, each Loan Party is in compliance with the
(i) Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V) and any other enabling legislation or executive order relating
thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans will be
used, directly or indirectly, in violation of the United States Foreign Corrupt
Practices Act of 1977. No Loan Party is engaged in or has engaged in any course
of conduct that could subject any of its properties to any Lien, seizure or
other forfeiture under any criminal law, racketeer influenced and corrupt
organizations or other similar criminal laws. No Loan Party is named on the list
of Specially Designated Nationals and Blocked Persons maintained by the United
States Department of Treasury Office of Foreign Assets Control.

 

91

 

(ii) No Loan Party (i) is a Person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii)  engages in any dealings or transactions prohibited by Section 2
of such Executive Order, or, to the knowledge of Borrower after due inquiry, is
otherwise associated with any such Person in any manner that violates such
Section 2 and (iii) is a Person on the list of Specially Designated Nationals
and Blocked Persons or subject to the limitations or prohibitions under any
other U.S. Department of Treasury’s Office of Foreign Assets Control regulation
or executive order.

 

Article VII.
Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01 Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and the Required Lenders:

 

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Parent (or, if earlier, fifteen (15) days after the date
required to be filed with the SEC) (commencing with the fiscal year ended
December 31, 2012), a consolidated and consolidating balance sheet of Parent as
at the end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, consolidated changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of Grant Thornton LLP or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, and such consolidating
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of Parent;

 

(b) as soon as available, but in any event within forty five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of Parent
(or, if earlier, five (5) days after the date required to be filed with the SEC)
(commencing with the fiscal quarter ended March 31, 2013), a consolidated and
consolidating balance sheet of Parent as at the end of such fiscal quarter, the
related consolidated and consolidating statements of income or operations for
such fiscal quarter and for the portion of Parent’s fiscal year then ended, and
the related consolidated changes in shareholders’ equity, and cash flows for the
portion of Parent’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of Parent in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of Parent to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of Parent; and

 

92

 

(c) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (i) a statement of all income and expenses in
connection with each Borrowing Base Property, and (ii) for any Borrowing Base
Property subject to more than one (1) Lease Agreement, a rent roll, each
certified in writing as true and correct by Responsible Officer of Parent
together with a status report regarding the leasing activities with respect to
the Borrowing Base Properties and copies of any leases executed during the prior
calendar quarter.

 

As to any information contained in materials furnished pursuant to Section 7.02,
Parent and Borrower shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of Parent and Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.

 

7.02 Certificates; Other Information. Each of Parent and Borrower shall deliver
to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and the Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Borrower (which delivery may, unless Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

(b) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), upon the admission of an Acceptable Property into the
Borrowing Base, and upon the removal of any Property from the Borrowing Base, a
duly completed Borrowing Base Report signed by the chief executive officer,
chief financial officer, treasurer or controller of Borrower (which delivery
may, unless Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);

 

93

 

(c) promptly after any request by Administrative Agent, copies of any detailed
audit opinions or review reports submitted to the board of directors (or the
audit committee of the board of directors) of Parent by independent accountants
in connection with the accounts or books of Parent;

 

(d) promptly, and in any event within five (5) Business Days, after the same are
available, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of Parent, and copies of all
annual, regular, periodic and special reports and registration statements which
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to Administrative Agent pursuant hereto;

 

(e) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a), an annual budget for Parent, on a consolidated basis prepared
by Parent in the ordinary course of its business;

 

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of Parent or Borrower pursuant to the
terms of any indenture, loan or credit or similar agreement and not otherwise
required to be furnished to the Lenders pursuant to Section 7.01 or any other
clause of this Section 7.02;

 

(g) promptly, and in any event within five (5) Business Days after receipt
thereof by Parent or Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any material investigation or other material inquiry by
such agency regarding financial or other operational results of any Company
unless restricted from doing so by such agency;

 

(h) simultaneously with any Disposition, notice of such Disposition; and

 

(i) promptly, such additional information regarding the business, financial or
corporate affairs of Parent or Borrower or any Borrowing Base Property, or
compliance with the terms of the Loan Documents, as Administrative Agent or any
Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent and Borrower posts such documents, or provides a link thereto on Parent
and Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on Parent and
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by Administrative Agent). Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Parent and Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

94

 

Parent and Borrower hereby acknowledge that (a) Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and Issuing Bank materials
and/or information provided by or on behalf of Parent and Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on IntraLinks
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to Parent, Borrower or their
Affiliates, or the respective Equity Interests of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ Equity Interests. Parent and Borrower hereby agree that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” Parent and Borrower shall be deemed to have
authorized Administrative Agent, Lead Arrangers, Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to Parent and Borrower or their Equity Interests for
purposes of United States Federal and state securities laws (provided that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) Administrative Agent and the Lead Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

7.03 Notices. Each of Parent and Borrower shall, upon becoming aware of same,
promptly notify Administrative Agent who shall notify each Lender:

 

(a) of the occurrence of any Default;

 

(b) of any matter that has resulted or could reasonably be expected to have a
Material Adverse Effect;

 

(c) of the occurrence of any ERISA Event which has resulted or would result in
liabilities of any Company in an aggregate amount in excess of $20,000,000;

 

(d) of any material litigation, arbitration or governmental investigation or
proceeding instituted or threatened in writing against any Borrowing Base
Property, and which could reasonably be expected to have a Material Adverse
Effect;

 

(e) of any actual or threatened in writing Condemnation of any portion of any
Borrowing Base Property, and which could reasonably be expected to have a
Material Adverse Effect;

 

(f) of any Casualty with respect to any Borrowing Base Property to the extent
such notice is required pursuant to Section 7.13(b);

 

95

 

(g) of any material permit, license, certificate or approval required with
respect to any Borrowing Base Property lapses or ceases to be in full force and
effect or claim from any person that any Borrowing Base Property, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a Material
Adverse Effect; and

 

(h) of any material change in accounting policies or financial reporting
practices by any Company, including any determination by Borrower referred to in
Section 2.10(b).

 

Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of Parent and Borrower setting forth details of the
occurrence referred to therein and stating what action Parent and/or Borrower
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04 Payment of Obligations. Each of Parent and Borrower shall, and shall cause
each other Loan Party to, pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including: (a) all Tax
liabilities, assessments and governmental charges or levies upon a Loan Party or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by such Loan Party; (b) all lawful claims which,
if unpaid, would by law become a Lien upon its property other than Liens of the
type permitted under Sections 8.01(a) through (g); and (c) all Indebtedness, as
and when due and payable except, in each case, where the failure to do so would
not result in a Material Adverse Effect.

 

7.05 Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other Loan Party to (a) preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 8.03; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not have a
Material Adverse Effect; and (c) preserve or renew all of its IP Rights, the
non-preservation of which would have a Material Adverse Effect.

 

7.06 Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Company to (a) maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition except to the extent the failure to do so would
not result in a Material Adverse Effect; (b) make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not have a Material Adverse Effect; (c) use the standard of care typical in the
industry in the operation and maintenance of its (i) Borrowing Base Properties,
and, (ii) as to its other Properties except where the failure to do so would not
have a Material Adverse Effect; and (d) keep the Borrowing Base Properties in
good order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted) except where the
failure to do so would not have a Material Adverse Effect.

 

96

 

7.07 Maintenance of Insurance. Each of Parent and Borrower shall, and shall
cause each other Company to, maintain with financially sound and reputable
insurance companies not Affiliates of any Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

 

7.08 Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other Subsidiary Guarantor to, comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not have a Material Adverse Effect.

 

7.09 Books and Records. Each of Parent and Borrower shall, and shall cause each
other Company to: (a) maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of each Company, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over any Company, as
the case may be.

 

7.10 Inspection Rights. Subject to the rights of tenants, each of Parent and
Borrower shall, and shall cause each other Loan Party to, permit representatives
and independent contractors of Administrative Agent (which may be accompanied by
representatives and independent contractors of one or more Lenders) and, if an
Event of Default has occurred and is continuing, representatives and independent
contractors of any Lender to visit and inspect and photograph any Borrowing Base
Property and any of its other properties, to examine its corporate, financial
and operating records, and all recorded data of any kind or nature, regardless
of the medium of recording including all software, writings, plans,
specifications and schematics, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its officers all at the
expense of Borrower and at such reasonable times during normal business hours,
upon reasonable advance notice to the applicable Loan Party and no more often
than once in any period of twelve (12) consecutive months unless an Event of
Default has occurred and is continuing; provided that when an Event of Default
has occurred and is continuing Administrative Agent or any Lender (or any of
their respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice, subject to the rights of tenants. Any inspection or
audit of the Borrowing Base Properties or the books and records, including
recorded data of any kind or nature, regardless of the medium of recording
including software, writings, plans, specifications and schematics of any Loan
Party, or the procuring of documents and financial and other information, by
Administrative Agent on behalf of itself or on behalf of Lenders shall be for
Administrative Agent’s and Lenders’ protection only, and shall not constitute
any assumption of responsibility to any Loan Party or anyone else with regard to
the condition, construction, maintenance or operation of the Borrowing Base
Properties nor Administrative Agent’s approval of any certification given to
Administrative Agent nor relieve any Loan Party of Borrower’s or any other Loan
Party’s obligations.

 

97

 

7.11 Use of Proceeds. Each of Parent and Borrower shall, and shall cause each
other Company to, use the proceeds of the Credit Extensions (a)  to finance the
acquisition of Properties; (b) to replace and refinance in full Borrower’s
existing $100,000,000 revolving credit facility evidenced by the Existing
Revolving Credit Agreement; (c) to pay and finance any cash distributions or
other cash payments to equity holders of ARCT in connection with the Permitted
Merger Transaction as set forth in the Merger Agreement as in effect as of the
date of this Agreement; and (d) for general corporate purposes, in each case,
not in contravention of any Law or of any Loan Document.

 

7.12 Environmental Matters. Each of Parent and Borrower shall, and shall cause
each other Loan Party to:

 

(a) Violations; Notice to Administrative Agent. Use reasonable efforts to:

 

(i) Keep the Borrowing Base Properties free of Contamination;

 

(ii) Promptly deliver to Administrative Agent a copy of each report pertaining
to any Property or to any Loan Party prepared by or on behalf of such Loan Party
pursuant to a material violation of any Environmental Requirement; and

 

(iii) As soon as practicable advise Administrative Agent in writing of any
Environmental Claim or of the discovery of any Contamination on any Borrowing
Base Property, as soon as any Loan Party first obtains knowledge thereof,
including a description of the nature and extent of the Environmental Claim
and/or Hazardous Material and all relevant circumstances.

 

7.13 Maintenance of Status. From and after the consummation of the Permitted
Merger Transaction, Parent shall maintain at least one class of common shares
which is subject to price quotations on The NASDAQ Stock Market or having
trading privileges on the New York Stock Exchange or any other national
securities exchange.

 

7.14 Ground Leases. Solely with respect to Borrowing Base Property, each of
Parent and Borrower shall, and shall cause each other Loan Party to:

 

(a) Diligently perform and observe in all material respects all of the terms,
covenants, and conditions of any Acceptable Ground Lease as tenant under such
Acceptable Ground Lease; and

 

(b) Promptly notify Administrative Agent of (i) the giving to the applicable
Property Owner of any notice of any default by such Property Owner under any
Acceptable Ground Lease and deliver to Administrative Agent a true copy of each
such notice within five (5) Business Days of such Property Owner’s receipt
thereof, and (ii) the obtaining of any knowledge of any bankruptcy,
reorganization, or insolvency of the landlord under any Acceptable Ground Lease
or of the receipt of any notice thereof, and deliver to Administrative Agent a
true copy of such notice within five (5) Business Days of the applicable
Property Owner’s receipt;

 

98

 

(c) Exercise any individual option to extend or renew the term of an Acceptable
Ground Lease upon demand by Administrative Agent made at any time within thirty
(30) days prior to the last day upon which any such option may be exercised, and
each applicable Property Owner hereby expressly authorizes and appoints
Administrative Agent as its attorney-in-fact to exercise any such option in the
name of and upon behalf of such Property Owner, which power of attorney shall be
irrevocable and shall be deemed to be coupled with an interest.

 

If the applicable Property Owner shall default in the performance or observance
of any term, covenant, or condition of any Acceptable Ground Lease on the part
of such Property Owner and shall fail to cure the same prior to the expiration
of any applicable cure period provided thereunder, then Administrative Agent
shall have the right, but shall be under no obligation, to pay any sums and to
perform any act or take any action as may be appropriate to cause all of the
terms, covenants, and conditions of such Acceptable Ground Lease on the part of
such Property Owner to be performed or observed on behalf of such Property
Owner, to the end that the rights of such Property Owner in, to, and under such
Acceptable Ground Lease shall be kept unimpaired and free from default. If the
landlord under any Acceptable Ground Lease shall deliver to Administrative Agent
a copy of any notice of default under such Acceptable Ground Lease, then such
notice shall constitute full protection to Administrative Agent for any action
taken or omitted to be taken by Administrative Agent, in good faith, in reliance
thereon.

 

7.15 Borrowing Base Properties.

 

(a) Except where the failure to comply with any of the following would not have
a Material Adverse Effect, each of Parent and Borrower shall, and shall use
commercially reasonable efforts to cause each other Loan Party or the applicable
tenant, to:

 

(b) Pay all real estate and personal property taxes, assessments, water rates or
sewer rents, ground rents, maintenance charges, impositions, and any other
charges, including vault charges and license fees for the use of vaults, chutes
and similar areas adjoining any Borrowing Base Property, now or hereafter levied
or assessed or imposed against any Borrowing Base Property or any part thereof
(except those which are being contested in good faith by appropriate proceedings
diligently conducted).

 

(c) Promptly pay (or cause to be paid) when due all bills and costs for labor,
materials, and specifically fabricated materials incurred in connection with any
Borrowing Base Property (except those which are being contested in good faith by
appropriate proceedings diligently conducted), and in any event never permit to
be created or exist in respect of any Borrowing Base Property or any part
thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01.

 

99

 

(d) Operate the Borrowing Base Properties in a good and workmanlike manner and
in all material respects in accordance with all Laws in accordance with such
Loan Party’s prudent business judgment.

 

(e) Cause each other Loan Party to, to the extent owned and controlled by a Loan
Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Borrowing Base Property.

 

7.16 Subsidiary Guarantor Organizational Documents. Each of Parent and Borrower
shall, and shall cause each other Pledgor to, at its expense, maintain the
Organization Documents of each Subsidiary Guarantor in full force and effect,
without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the applicable Pledge Agreement in any material respect,
and except for Organization Documents in respect of Equity Interests of
partnerships or limited liability companies that have been released from the
applicable Pledgor’s Pledge Agreement.

 

Article VIII.
Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (excluding contingent indemnification obligations to the
extent no unsatisfied claim giving rise thereto has been asserted) shall remain
unpaid or unsatisfied:

 

8.01 Liens. Each of Parent and Borrower shall not, nor shall it permit any other
Loan Party to, directly or indirectly, create, incur, assume or suffer to exist
any Lien upon any Collateral other than, with respect to the Borrowing Base
Properties, the following:

 

(a) Liens pursuant to any Loan Document or, from and after the occurrence of the
Permitted Bridge Credit Agreement Transaction, the Bridge Credit Agreement or
any agreements entered into in connection therewith;

 

(b) Liens existing on the date hereof and listed on Schedule 8.01;

 

(c) Liens for Taxes not yet due and payable or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions and other similar encumbrances affecting real
property disclosed in the Title Insurance Policies and which, in the aggregate,
are not substantial in amount, and which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

100

 

(f) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(i);

 

(g) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person;

 

(h) Liens securing obligations in the nature of personal property financing
leases for furniture, furnishings or similar assets, Capital Lease Obligations
and other purchase money obligations for fixed or capital assets; provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the obligations secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (iii) with respect to Capital Leases,
such Liens do not at any time extend to or cover any assets other than the
assets subject to such Capital Leases;

 

(i) Liens securing obligations in the nature of the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business;

 

(j) such other title and survey exceptions as Administrative Agent has approved
in writing in Administrative Agent’s reasonable discretion; and

 

(k) with respect to all other Collateral, Liens described in clauses (a) and (c)
above.

 

8.02 Investments. Neither Parent nor Borrower shall have and shall not permit
the Companies to have any Investments other than:

 

(a) Investments in the form of cash or Cash Equivalents;

 

(b) Investments existing on the date hereof and set forth on Schedule 6.13;

 

(c) advances to officers, directors and employees of Borrower and Subsidiaries
for travel, entertainment, relocation and analogous ordinary business purposes;

 

(d) Investments of the Guarantors and Borrower in the form of Equity Interests
and investments of Borrower in any wholly-owned Subsidiary, and Investments of
Borrower directly in, or of any wholly-owned Subsidiary in another wholly-owned
Subsidiary which owns, real property assets which are functional retail,
industrial, manufacturing, warehouse/distribution and/or office properties
located within the United States, provided in each case the Investments held by
Borrower or Subsidiary are in accordance with the provisions of this
Section 8.02 other than this Section 8.02(d);

 

101

 

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

 

(f) Investments in non-wholly owned Subsidiaries and Unconsolidated Affiliates
not to at any time exceed twenty (20.0%) of Total Asset Value;

 

(g) Investments in mortgages and mezzanine loans not to at any time exceed ten
percent (10.0%) of Total Asset Value;

 

(h) Investments in unimproved land holdings not to at any time exceed ten
percent (10.0%) of Total Asset Value;

 

(i) Investments in Construction in Progress not to at any time exceed ten
percent (10.0%) of Total Asset Value;

 

(j) Investments by Parent for the redemption, conversion, exchange, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any Equity Interests of Parent or Borrower now or hereafter
outstanding to the extent permitted under Section 8.05 below; and

 

(k) Investments permitted under applicable Law in the publicly-traded Equity
Interests of REITs or other real estate companies conducting business, services
or activities substantially similar or related to those engaged in by Parent and
its Subsidiaries on the Effective Date not to at any time exceed two and one
half percent (2.5%) of Total Asset Value;

 

provided, that the aggregate Investments of the types described in clauses (f)
through (k) above shall not at any time exceed twenty five percent (25%) of
Total Asset Value.

 

8.03 Fundamental Changes. Each of Parent and Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Event of Default has occurred and is continuing or
would result therefrom:

 

(a) any Loan Party (other than Parent or Borrower) may merge with (i) Parent or
Borrower, provided that Parent or Borrower, as applicable, shall be the
continuing or surviving Person, or (ii) any other Loan Party, or (iii) any other
Person provided that, if it owns a Borrowing Base Property and is not the
surviving entity, then Borrower has complied with Section 4.09 to remove such
Borrowing Base Property from the Borrowing Base;

 

102

 

(b) any Loan Party (other than Parent or Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party;

 

(c) any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is a Borrowing Base Property, then Borrower shall have complied with
Section 4.09;

 

(d) Parent or Borrower may merge or consolidate with another Person so long as
either Parent or Borrower, as the case may be, is the surviving entity, shall
remain in pro forma compliance with the covenants set forth in Section 8.14
below after giving effect to such transaction, and Borrower obtains the prior
written consent in writing of the Required Lenders in their sole discretion; and

 

(e) Parent and Borrower may consummate the Permitted Merger Transaction.

 

Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business.

 

8.04 Dispositions. Each of Parent, Borrower or any Loan Party shall not make any
Disposition or enter into any agreement to make any Disposition, except:

 

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

 

(b) Dispositions of inventory in the ordinary course of business;

 

(c) Any other Dispositions of Properties or other assets in an arm’s length
transaction; provided that (i) if such Property is a Borrowing Base Property,
then Borrower shall have complied with Section 4.09 and (ii) Borrower and Parent
will remain in pro forma compliance with the covenants set forth in Section 8.14
after giving effect to such transaction; and

 

(d) Dispositions permitted by Section 8.03.

 

8.05 Restricted Payments. Each of Parent and Borrower shall not, nor shall it
permit any other Company to, directly or indirectly, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, or issue or sell any Equity Interests, except that, so long
as no Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a) each Subsidiary may make Restricted Payments to Parent, Borrower, and any
other Person that owns an Equity Interest in such Subsidiary, ratably according
to their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

(b) any Company may declare and make dividend payments or other distributions
payable solely in the common Equity Interests or other Equity Interests of such
Company including (i) “cashless exercises” of options granted under any share
option plan adopted by Parent, (ii) distributions of rights or equity securities
under any rights plan adopted by Borrower or Parent, and (iii) distributions (or
effect stock splits or reverse stock splits) with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;

 

103

 

(c) Borrower and Parent may purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common Equity Interests or other Equity
Interests;

 

(d) Parent may and Borrower may make any Permitted Distributions;

 

(e) Parent or Borrower may issue or sell Equity Interests; provided that they
remain in compliance with clause (a), in the case of Parent, and clause (c), in
the case of Borrower, of the definition of Change of Control;

 

(f) Parent, Borrower and each Subsidiary may make cash payments in lieu of the
issuance of fractional shares representing insignificant interests in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Parent, Borrower or any Subsidiary;

 

(g) Parent, Borrower and each Subsidiary may make Restricted Payments in
connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance-based incentive
plans, and other similar forms of compensation for the benefit of the directors,
officers and employees of Parent, Borrower and the Subsidiaries;

 

(h) Concurrently with the effectiveness of the Permitted Merger Transaction,
Parent may, and Borrower may make dividends or distributions to Parent to allow
Parent to pay the “Cash Consideration” under and as defined in the Merger
Agreement as in effect as of the date of this Agreement in an aggregate amount
not to exceed $ 640,000,000; and

 

(i) Parent may, and Borrower may make dividends or distributions to Parent to
allow Parent to, make payments in connection with share repurchase programs, to
the extent not otherwise prohibited by the terms of this Agreement.

 

Notwithstanding the foregoing, notwithstanding the existence of any Default or
Event of Default, any Company may make such dividends and payments to Parent
required in order for Parent to be able to make, and Parent shall be permitted
to make, any Permitted Distributions described in clause (a)(ii) and (b)(ii) of
the definition of Permitted Distributions.

 

8.06 Change in Nature of Business. Except for Investments permitted under
Section 8.02, each of Parent and Borrower shall not, nor shall it permit any
other Loan Party to, directly or indirectly, engage in any material line of
business substantially different from those lines of business conducted by the
Companies on the date hereof or any business substantially related or incidental
thereto.

 

104

 

8.07 Transactions with Affiliates. Each of Parent and Borrower shall not, nor
shall it permit any other Loan Party to, directly or indirectly, enter into any
transaction of any kind with any Affiliate of a Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Company at the time in a comparable arm’s length transaction with a Person other
than an Affiliate, except:

 

(a) reasonable and customary fees paid to, and indemnification arrangements
with, members of the board of directors (or similar governing body) of any of
the Loan Parties or the issuance of directors’ or nominees’ qualifying shares;

 

(b) compensation and indemnification arrangements for directors (or equivalent),
officers and employees of Parent, Borrower and the Subsidiaries, including
retirement, health, option and other benefit plans, bonuses, performance-based
incentive plans, and other similar forms of compensation, the granting of Equity
Interests to directors (or equivalent), officers and employees of Parent,
Borrower and the Subsidiaries in connection with the implementation of any such
arrangement, and the funding of any such arrangement;

 

(c) Restricted Payments permitted under Section 8.05;

 

(d) Investments permitted under Section 8.02(F);

 

(e) transactions between or among Borrower and the Subsidiaries permitted under
Section 8.03 not involving any other Affiliate;

 

(f) (i) the performance of obligations under the Existing Advisory Agreement,
the Existing Property Management Agreement, the Existing Management Agreements
Side Letter, and (ii) the entry into, and performance of obligations under, any
amendment to, so long as any such amendment is not adverse in any material
respect to Administrative Agent, any Lender or Borrower, or extension of, the
Existing Advisory Agreement or the Existing Property Management Agreement
providing for transition services in connection with the termination thereof or,
from and after the effectiveness of the Permitted Merger Transaction, the
Post-Merger Management Agreement; and

 

(g) the Permitted Merger Transaction.

 

8.08 Burdensome Agreements. Each of Parent and Borrower shall not, nor shall it
permit any other Loan Party to, directly or indirectly, enter into any
Contractual Obligation (other than this Agreement or any other Loan Document or,
from and after the occurrence of the Permitted Bridge Credit Agreement
transaction, the Bridge Credit Agreement or any agreements entered into in
connection therewith) that directly or indirectly prohibits any Company from
(a) creating or incurring any Lien on any Borrowing Base Property unless
simultaneously therewith, such Borrowing Base Property is released from the
Borrowing Base pursuant to Section 4.09, or (b) subject to rights of tenants
under leases (i) that are approved in writing by Administrative Agent, or
(ii) that do not materially and adversely affect Administrative Agent’s Liens on
the applicable Borrowing Base Property or Administrative Agent’s ability to
exercise its rights and remedies with respect to such Liens, transferring
ownership of any Borrowing Base Property.

 

105

 

8.09 Use of Proceeds. Each of Parent and Borrower shall not, nor shall it permit
any other Company to, directly or indirectly, use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

8.10 Borrowing Base Properties; Ground Leases. Each of Parent and Borrower shall
not, nor shall it permit any other Loan Party to, directly or indirectly:

 

(a) Use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Borrowing Base Properties by
any tenant, in any manner which violates any Law or which constitutes a public
or private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with
Section 7.07 commercially unreasonable (including by way of increased premium);

 

(b) Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), initiate or permit any zoning
reclassification of any Borrowing Base Property or seek any variance under
existing zoning ordinances applicable to any Borrowing Base Property or use or
knowingly permit the use of any Borrowing Base Property in such a manner which
would result in such use becoming a nonconforming use under applicable zoning
ordinances or other Laws;

 

(c) Without the prior written consent of Administrative Agent (which consent
shall not be unreasonably withheld or delayed), (i) impose any material
easement, restrictive covenant, or encumbrance upon any Borrowing Base Property,
(ii) execute or file any subdivision plat or condominium declaration affecting
any Borrowing Base Property, or (iii) consent to the annexation of any Borrowing
Base Property to any municipality;

 

(d) Do any act, or suffer to be done any act by any Company or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Borrowing Base Property (including by way of negligent act);

 

(e) Without the prior written consent of the Required Lenders (which consent
shall not be unreasonably withheld or delayed), permit any drilling or
exploration for or extraction, removal or production of any mineral,
hydrocarbon, gas, natural element, compound or substance (including sand and
gravel) from the surface or subsurface of any Borrowing Base Property regardless
of the depth thereof or the method of mining or extraction thereof;

 

(f) Allow there to be less than twenty (20) Borrowing Base Properties;

 

106

 

(g) Allow Borrowing Base Properties leased to tenants maintaining a rating of
BBB-/Baa3 or better to be less than forty percent (40%) of the aggregate
Borrowing Base;

 

(h) Without the prior consent of the Required Lenders (which consent shall not
be unreasonably withheld or delayed), surrender the leasehold estate created by
any Acceptable Ground Lease or terminate or cancel any Acceptable Ground Lease
or materially modify, change, supplement, alter, or amend any Acceptable Ground
Lease, either orally or in writing; or

 

(i) Enter into any Contractual Obligations related to any Borrowing Base
Property providing for the payment of a management fee (or any other similar
fee) to anyone other than a Company if, with respect thereto, Administrative
Agent has reasonably required that such fee be subordinated to the Obligations
in a manner satisfactory to Administrative Agent, and an acceptable
subordination agreement has not yet been obtained.

 

8.11 Merger Agreement. Neither Parent nor Borrower shall agree to amend, waive
or otherwise modify, nor consent to any amendment, waiver or other modification,
of the Merger Agreement if the effect of such amendment, waiver or other
modification is materially adverse to the Lenders (as reasonably determined by
Administrative Agent).

 

8.12 Environmental Matters. Each of Parent and Borrower shall not knowingly
directly or indirectly:

 

(a) Cause, commit, permit, or allow to continue (i) any violation of any
Environmental Requirement by or with respect to any Borrowing Base Property or
any use of or condition or activity on any Borrowing Base Property, or (ii) the
attachment of any environmental Liens on any Borrowing Base Property, in each
case, that could reasonably be expected to have a Material Adverse Effect; and

 

(b) Place, install, dispose of, or release, or cause, permit, or allow the
placing, installation, disposal, spilling, leaking, dumping, or release of, any
Hazardous Material on any Borrowing Base Property in any manner that could
reasonably be expected to have a Material Adverse Effect. Any Hazardous Material
disclosed in the Acceptable Environmental Report or otherwise permitted pursuant
to any Lease affecting any Borrowing Base Property shall be permitted on any
Borrowing Base Property so long as such Hazardous Material is maintained in
compliance in all material respects with all applicable Environmental
Requirements.

 

(c) Place or install, or allow the placing or installation of any storage tank
(or similar vessel) on any Borrowing Base Property except that any storage tank
(or similar vessel or any replacement thereof) disclosed in the Acceptable
Environmental Report or otherwise permitted pursuant to any Lease affecting any
Borrowing Base Property shall be permitted on any Borrowing Base Property so
long as such storage tank (or similar vessel) is maintained in compliance in all
material respects with all applicable Environmental Requirements.

 

107

 

(d) Use any Hazardous Material on any Borrowing Base Property except: (i) as
reasonably necessary in the ordinary course of business; (ii) in compliance with
applicable Environmental Requirements; and (iii) in such a manner which could
not reasonably be expected to have a Material Adverse Effect.

 

8.13 Negative Pledge; Indebtedness. Each of Parent and Borrower shall not
permit:

 

(a) The Equity Interests of Borrower held by Parent to be subject to any Lien.

 

(b) Any Subsidiary (other than Parent or Borrower) that directly or indirectly
owns Equity Interests in any Subsidiary Guarantor to (i) incur any Indebtedness
(whether Recourse Indebtedness or Non-Recourse Indebtedness) (other than
Indebtedness listed on Schedule 8.13), (ii) provide Guarantees to support
Indebtedness (other than Indebtedness listed on Schedule 8.13), or (iii) have
its Equity Interests subject to any Lien or other encumbrance (other than in
favor of the Administrative Agent or, from and after the occurrence of the
Permitted Bridge Credit Agreement Transaction, the administrative agent (or
equivalent person) under the Bridge Credit Agreement).

 

(c) Any Property Owner that owns a Borrowing Base Property to (i) incur any
Indebtedness (whether Recourse Indebtedness or Non-Recourse Indebtedness) or
(ii) provide Guarantees to support Indebtedness (other than, in each case,
Indebtedness secured by Liens permitted by Section 8.01).

 

(d) Borrower to incur any Indebtedness (other than pursuant to this Agreement or
in connection with the Permitted Bridge Credit Agreement Transaction) secured by
any Lien on any Borrowing Base Property or Equity Interest Collateral.

 

(e) From and after the occurrence of the Permitted Bridge Credit Agreement
Transaction, any Subsidiary to provide Guarantees to support obligations under
the Bridge Credit Agreement, unless such Subsidiary shall promptly, and in any
event no later than the tenth (10th) day following providing such Guarantee in
respect of the Bridge Credit Agreement, become party to a Subsidiary Guaranty
unconditionally guarantying in favor of Administrative Agent and Lenders the
full payment and performance of the Obligations.

 

8.14 Financial Covenants. Parent shall not, directly or indirectly, permit:

 

(a) Maximum Leverage Ratio. The Consolidated Leverage Ratio to exceed sixty
percent (60%).

 

(b) Maximum Recourse Indebtedness. Recourse Indebtedness of Parent and Borrower
(excluding Indebtedness under this Agreement and, from and after the occurrence
of the Permitted Bridge Credit Agreement Transaction, the Bridge Credit
Agreement) to exceed ten percent (10%) of Total Asset Value of the Companies.

 

(c) Minimum Fixed Charge Ratio. The ratio of Parent’s Consolidated Adjusted
EBITDA to (ii) Consolidated Fixed Charges, for the fiscal quarter then ended, to
be equal to or less than 1.50 to 1.0.

 

108

 

(d) Minimum Borrowing Base Interest Ratio. The Borrowing Base Interest Coverage
Ratio, for the fiscal quarter then ended, to be less than 1.65 to 1.0.

 

(e) Secured Leverage Ratio. The Secured Leverage Ratio to exceed forty percent
(40%).

 

(f) Borrowing Base Asset Value Ratio. The Borrowing Base Asset Value Ratio to be
less than 1.67 to 1.0.

 

(g) Minimum Tangible Net Worth. Tangible Net Worth of Parent, on a consolidated
basis, to be less than (i) for the period commencing on the Effective Date to
but not including the effective date of the Permitted Merger Transaction, the
sum of (x) $1,180,000,000 plus (y) eighty-five percent (85%) of net cash
proceeds of any Equity Issuances received by Parent or Borrower after the
Effective Date (other than proceeds received within ninety (90) days after the
redemption, retirement or repurchase of ownership or equity interests in
Borrower or Parent, up to the amount paid by Borrower or Parent in connection
with such redemption, retirement or repurchase, where, for the avoidance of
doubt, the net effect is that neither Borrower nor Parent shall have increased
its Tangible Net Worth as a result of any such proceeds) and (ii) from and after
the effective date of the Permitted Merger Transaction, the sum of (x) eighty
percent (80%) of the Tangible Net Worth of the Parent calculated on a pro forma
basis acceptable to Administrative Agent after giving effect to such transaction
and such other pro forma adjustments as shall be acceptable to the
Administrative Agent (which amount shall be determined by Borrower on or prior
to the effective date of the Permitted Merger Transaction and promptly notified
to the Lenders) plus (y) eighty-five percent (85%) of net cash proceeds of any
Equity Issuances received by Parent or Borrower after the effective date of the
Permitted Merger Transaction (other than proceeds received within ninety
(90) days after the redemption, retirement or repurchase of ownership or equity
interests in Borrower or Parent, up to the amount paid by Borrower or Parent in
connection with such redemption, retirement or repurchase, where, for the
avoidance of doubt, the net effect is that neither Borrower nor Parent shall
have increased its Tangible Net Worth as a result of any such proceeds).

 

(h) Variable Rate Indebtedness. The aggregate pro rata amount of the
Indebtedness (including the Obligations) of the Consolidated Group which is
Variable Rate Indebtedness shall not exceed twenty percent (20%) of the Total
Asset Value.

 

Article IX.
Events of Default and Remedies

 

9.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any
Reimbursement Obligation, or (ii) within five (5) days after the same becomes
due, any interest on any Loan or any Reimbursement Obligation due hereunder,
except that there shall be no grace period for interest due on the Revolving
Termination Date or the Term Loan Maturity Date, or (iii) within ten (10) days
after notice from Administrative Agent, any other amount payable to
Administrative Agent, any Lender or Issuing Bank hereunder or under any other
Loan Document except that there shall be no grace period for any amount due the
Revolving Termination Date or the Term Loan Maturity Date; or

 

109

 

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 7.05(a) or 7.11 or
Article VIII (other than Sections 8.10 (a), (b), and (d), or 8.12) or Parent
fails to perform or observe any term, covenant or agreement contained in Parent
Guaranty or any Subsidiary Guarantor fails to perform or observe any term,
covenant or agreement contained in the Subsidiary Guaranty; or

 

(c) Other Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, or 7.10 and
such failure continues unremedied for ten (10) Business Days after such failure
has occurred; or

 

(d) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not otherwise specified in this Section) contained in any
Loan Document on its part to be performed or observed and such failure continues
unremedied for thirty (30) days after the earlier of notice from Administrative
Agent or the actual knowledge of the Loan Party, and in the case of a default
that cannot be cured within such thirty (30) day period despite Borrower’s
diligent efforts but is susceptible of being cured within ninety (90) days of
Borrower’s receipt of Administrative Agent’s original notice, then Borrower
shall have such additional time as is reasonably necessary to effect such cure,
but in no event in excess of ninety (90) days from Borrower’s receipt of
Administrative Agent’s original notice; or

 

(e) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made and shall not be cured or
remedied so that such representation, warranty, certification or statement of
fact is no longer incorrect or misleading in any material respect within ten
(10) days after the earlier of notice from Administrative Agent or the actual
knowledge of any Loan Party thereof; or

 

(f) Cross-Default. (i) Any Company (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise), after the expiration of any applicable grace periods, in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which any Company is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which any Company is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Company as a result
thereof is greater than the Threshold Amount; or

 

110

 

(g) Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

(h) Inability to Pay Debts; Attachment. (i) Parent or Borrower becomes unable to
pay its debts as they become due, or any Loan Party admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Loan Party
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

(i) Judgments. There is entered against any one or more Loan Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $35,000,000.00 (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or would have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of sixty (60) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

 

(j) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of any
Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $20,000,000, or (ii) Parent or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $20,000,000; or

 

111

 

(k) Invalidity of Loan Documents. Any Loan Document at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect in all material respects, or any Lien on a
material portion of the Collateral granted under any Security Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any Loan
Document or any Lien granted under any Security Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or any
Lien granted under any Security Document; or

 

(l) Environmental Matters. The failure by the Consolidated Group to remediate
within the time period permitted by law or governmental order (or within a
reasonable time give the nature of the problem if no specific time period has
been given) material environmental problems related to properties whose
aggregate book values are in excess of $10,000,000 after all administrative
hearings and appeals have been concluded; or

 

(m) REIT Status of Parent. Parent ceases to be treated as a REIT in any taxable
year; or

 

(n) Change of Control. There occurs any Change of Control.

 

9.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

 

(a) declare the commitment of each Lender (including Swingline Lender) to make
Loans and any obligation of Issuing Bank to issue or extend any Letters of
Credit hereunder to be terminated, whereupon such commitments and obligation
shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

 

(c) require that Borrower Cash Collateralize all outstanding Letters of Credit
(in an amount equal to 105% of the Stated Amount thereof); and

 

112

 

(d) exercise on behalf of itself, the Lenders and Issuing Bank all rights and
remedies available to it, the Lenders and Issuing Bank under the Loan Documents;

 

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to Borrower under the Bankruptcy Code of the United States,
the obligation of each Lender to make Loans and any obligation of Issuing Bank
to issue or extend Letter of Credit shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of
Borrower to Cash Collateralize the Letters of Credit as aforesaid shall
automatically become effective, in each case without further act of
Administrative Agent or any Lender.

 

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 9.02), any amounts received on
account of the Obligations shall, subject to the provisions of Sections 2.18, be
applied by Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
pursuant to Section 2.09(d)) payable to the Lenders, Swingline Lender and
Issuing Bank (including fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, Reimbursement Obligations, fees payable pursuant
to Section 2.09(d) and other Obligations, ratably among the Lenders, Swingline
Lender and Issuing Bank in proportion to the respective amounts described in
this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Swingline Loans, Reimbursement Obligations and Specified
Swap Obligations constituting the Swap Termination Value thereof ratably among
the Lenders or Affiliates thereof, Swingline Lender and Issuing Bank in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, for deposit into the Letter of Credit Collateral Account to Cash
Collateralize that portion of Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by Borrower; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to Borrower or as otherwise required by Law.

 

113

 

Subject to Section 2.03 and Section 2.20, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be promptly
applied to the other Obligations, if any, in the order set forth above.

 

Article X.
Administrative Agent

 

10.01 Appointment and Authority. Each of the Lenders, Swingline Lender and
Issuing Bank hereby irrevocably appoints Wells Fargo Bank, National Association,
as its contractual representative (herein referred to as the “Administrative
Agent”) hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. In
its capacity as the Lenders’ contractual representative, Administrative Agent
(i) does not hereby assume any fiduciary duties to any of the Lenders and (ii)
is acting as an independent contractor, the rights and duties of which are
limited to those expressly set forth in this Agreement and the other Loan
Documents. Each of the Lenders hereby agrees to assert no claim against
Administrative Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives. The
provisions of this Article are solely for the benefit of Administrative Agent,
Swingline Lender, Issuing Bank and the Lenders, and neither Borrower nor any
other Company shall have rights as a third party beneficiary of any of such
provisions other than with respect to Section 10.06.

 

10.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with any Company or other Affiliate thereof as if such Person were not
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

10.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, Administrative
Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; and

 

114

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Parent, Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as Administrative Agent or any of its Affiliates in any capacity.

 

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own gross
negligence or willful misconduct. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default unless Administrative
Agent has received notice from a Lender or Borrower referring to this Agreement,
describing with reasonable specificity such Default and stating that such notice
is a “notice of default.” If a Lender becomes aware of a Default, such Lender
shall notify Administrative Agent of such fact. Upon receipt of such notice that
a Default has occurred, Administrative Agent shall notify each of the Lenders of
such fact.

 

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

10.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or Issuing Bank, Administrative Agent
may presume that such condition is satisfactory to such Lender unless
Administrative Agent shall have received notice to the contrary from such Lender
or Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. Administrative Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts. Administrative
Agent shall be fully justified in failing or refusing to take any action
hereunder and under any other Loan Document unless it shall be indemnified to
its satisfaction by the Lenders pro rata against any and all liability, cost and
expense that it may incur by reason of taking or continuing to take any such
action.

 

115

 

10.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

10.06 Successor Administrative Agent. Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders, Parent and Borrower. Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent which appointment shall, provided no Event of Default exists, be subject
to Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders and Issuing Bank, appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be an Eligible Assignee which appointment shall, provided no Event of Default
exists, be subject to Borrower’s approval, which approval shall not be
unreasonably withheld or delayed; provided that, if no such successor
Administrative Agent shall accept such appointment, such resignation shall be
effective in accordance with Administrative Agent’s resignation notice and the
Required Lenders shall be deemed to constitute Administrative Agent for all
determinations hereunder. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an Administrative
Agent shall also constitute the resignation as Issuing Bank and as Swingline
Lender by the Lender then acting as Administrative Agent (“Resigning Lender”).
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder (i)  Resigning Lender shall be discharged from all duties and
obligations of Issuing Bank and Swingline Lender hereunder and under the other
Loan Documents and (ii) the successor Issuing Bank shall issue letters of credit
in substitution for all Letters of Credit issued by Resigning Lender as Issuing
Bank outstanding at the time of such succession (which letters of credit issued
in substitutions shall be deemed to be Letters of Credit issued hereunder) or
make other arrangements satisfactory to the Resigning Lender to effectively
assume the obligations of the Resigning Lender with respect to such Letters of
Credit. After any Administrative Agent’s resignation hereunder as Administrative
Agent, the provisions of this Article X shall continue to inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Loan Documents. Notwithstanding anything contained herein to the
contrary, Administrative Agent may assign its rights and duties under the Loan
Documents to any of its Affiliates by giving Borrower, Parent and each Lender
prior written notice. Administrative Agent may be removed as administrative
agent by all of the Lenders (excluding the Lender then serving as Administrative
Agent) and Borrower upon 30 days’ prior written notice if Administrative Agent
is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder.

 

116

 

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
Issuing Bank acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder. Each of the
Syndication Agents and Documentation Agents (each a “Titled Agent”) in each such
respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to Administrative Agent, any
Lender, Issuing Bank, Borrower or any other Loan Party and the use of such
titles does not impose on the Titled Agents any duties or obligations greater
than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.

 

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, the
Lead Arrangers listed on the cover page hereof shall not have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents.

 

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or Letter of Credit Liabilities shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Administrative Agent shall have made any demand on Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, or Letter of Credit Liabilities and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders,
Issuing Bank and Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, Issuing Bank
and Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, Issuing Bank and Administrative Agent under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and

 

117

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Issuing Bank and Swingline Lender to make such payments to
Administrative Agent and, in the event that Administrative Agent shall consent
to the making of such payments directly to the Lenders, Issuing Bank and
Swingline Lender, to pay to Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Administrative
Agent and its agents and counsel, and any other amounts due Administrative Agent
under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender, Issuing Bank
or Swingline Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, Issuing Bank
or Swingline Lender to authorize Administrative Agent to vote in respect of the
claim of any Lender, Issuing Bank or Swingline Lender in any such proceeding.

 

10.10 Collateral and Guaranty Matters. The Lenders, Issuing Bank and Swingline
Lender irrevocably authorize Administrative Agent, at its option and in its
discretion,

 

(a) to transfer or release any Lien on any Collateral (i) upon termination of
the Commitments and payment and satisfaction in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit (other than Letters of Credit as to which other
arrangements satisfactory to Administrative Agent, Swingline Lender and Issuing
Bank shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by Required Lenders, (iv) in accordance with the provisions of Section 4.09, (v)
from and after the occurrence of the Permitted Bridge Credit Agreement
Transaction, in accordance with the Intercreditor Agreement, (vi) concurrently
with Parent or Borrower obtaining Investment Grade Ratings from both S&P and
Moody’s or, if earlier, following the occurrence of a Credit Rating Election
Event upon the written request of Borrower or (vii) after foreclosure or other
acquisition of title if approved by Required Lenders;

 

(b) to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person, or the limited partnership in which such
Person is the general partner, ceases to own a Borrowing Base Property; and

 

(c) if all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Revolving Percentages and/or
Applicable Term Loan Percentages, as applicable, on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure. Administrative Agent and
all Lenders hereby expressly waive and relinquish any right of partition with
respect to any Collateral so acquired.

 

118

 

In its capacity, Administrative Agent is a “representative” of the Lenders,
Swingline Lender and Issuing Bank within the meaning of the term “secured party”
as defined in the New York Uniform Commercial Code.  Each Lender, Swingline
Lender and Issuing Bank authorizes Administrative Agent to enter into each of
the Security Documents to which it is a party and , concurrently with the
consummation of the Permitted Bridge Credit Agreement Transaction, enter into
the Intercreditor Agreement, and to take all action contemplated by such
documents. Each Lender, Swingline Lender and Issuing Bank agrees that no Lender
(other than Administrative Agent), Swingline Lender or Issuing Bank shall have
the right individually to seek to realize upon the security granted by any
Security Document, it being understood and agreed that such rights and remedies
may be exercised solely by Administrative Agent for the benefit of the Lenders,
Swingline Lender and Issuing Bank upon the terms of the Security Documents. In
the event that any Collateral is hereafter pledged by any Person as collateral
security for the Obligations, Administrative Agent is hereby authorized, and
hereby granted a power of attorney, to execute and deliver on behalf of the
Lenders, Swingline Lender and Issuing Bank any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of
Administrative Agent on behalf of the Lenders, Swingline Lender and Issuing
Bank. 

 

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 10.10. Upon any
sale or transfer of assets constituting Collateral which is permitted pursuant
to Section 10.10(a)(ii), or consented to in writing by the Required Lenders or
all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by Borrower to Administrative Agent, Administrative Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
Administrative Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided, however, that
(i) Administrative Agent shall not be required to execute any such document on
terms which, in Administrative Agent’s opinion, would expose Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty, and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any Liens
upon (or obligations of Borrower or any Subsidiary in respect of) all interests
retained by Borrower or any Subsidiary, including (without limitation) the
proceeds of the sale, all of which, if applicable, shall continue to constitute
part of the Collateral.

 

10.11 Funds Transfer Disbursements.

 

(a) Generally. Borrower hereby authorizes Administrative Agent to disburse the
proceeds of any Loan made by the Lenders or any of their Affiliates pursuant to
the Loan Documents as requested by an authorized representative of Borrower to
any of the accounts designated in the Transfer Authorizer Designation Form.
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by Borrower; or (ii) made in Borrower’s name and accepted by
Administrative Agent in good faith and in compliance with these transfer
instructions, even if not properly authorized by Borrower. Borrower further
agrees and acknowledges that Administrative Agent may rely solely on any bank
routing number or identifying bank account number or name provided by Borrower
to effect a wire or funds transfer even if the information provided by Borrower
identifies a different bank or account holder than named by Borrower.
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by Borrower. If Administrative Agent
takes any actions in an attempt to detect errors in the transmission or content
of transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, Borrower agrees that no matter how many times
Administrative Agent takes these actions Administrative Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between Administrative Agent and Borrower. Borrower agrees to
notify Administrative Agent of any known errors in the transfer of any funds or
of any unauthorized or improperly authorized transfer requests within fourteen
(14) days after Administrative Agent’s confirmation to Borrower of such
transfer.

 

119

 

(b) Funds Transfer. Administrative Agent will, in its sole discretion, determine
the funds transfer system and the means by which each transfer will be made.
Administrative Agent may delay or refuse to accept a funds transfer request if
the transfer would: (i) violate the terms of this authorization, (ii) require
use of a bank unacceptable to Administrative Agent in its reasonable discretion
or any Lender or prohibited by any Governmental Authority, (iii) cause
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline or (iv) otherwise cause
Administrative Agent or any Lender to violate any applicable law or regulation.

 

(c) Limitation of Liability. None of Administrative Agent, Issuing Bank,
Swingline Lender or any Lender shall be liable to Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, Issuing Bank, Swingline
Lender or any Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, Issuing Bank’s,
Swingline Lender’s or any Lender’s control, or (iii) any special, consequential,
indirect or punitive damages, whether or not (x) any claim for these damages is
based on tort or contract or (y) Administrative Agent, Issuing Bank, Swingline
Lender, any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, Issuing Bank, Swingline
Lender nor any Lender makes any representations or warranties other than those
expressly made in this Agreement.

 

10.12 Requests for Approval. If Administrative Agent requests in writing the
consent or approval of a Lender, such Lender shall, or, in the case of any
request for consent or approval that is subject to clauses (a) through (h) of
Section 11.01, shall use commercially reasonable efforts to, respond and either
approve or disapprove definitively in writing to Administrative Agent within ten
(10) Business Days (or sooner if such notice specifies a shorter period, but in
no event less than five (5) Business Days for responses based on Administrative
Agent’s good faith determination that circumstances exist warranting its request
for an earlier response) after such written request from Administrative Agent
provided that the request for approval states the time by which a response is
needed before approval is deemed given. Solely with respect to any request for
consent or approval requiring only the consent of the Required Lenders pursuant
to Section 11.01, if the Lender does not so respond, that Lender shall be deemed
to have approved the request.

 

120

 

10.13 Exercise of Rights by Lenders. Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or exercise any right
that it might otherwise have under applicable law to credit bid at foreclosure
sales, UCC sales or other similar dispositions of Collateral.

  

Article XI.
Miscellaneous

 

11.01 Amendments, Etc. Subject to (x) the right of Borrower, solely with the
agreement of Administrative Agent and such Increasing Lenders or Augmenting
Lenders as may provide or increase Revolving Commitments or Incremental Term
Loans, to enter into a Incremental Amendment as described in Section 2.15 above
and any necessary and appropriate amendments in connection therewith to the
other Loan Documents and (y) the provisions of Section 2.17 above, no amendment
or waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by Required Lenders and Borrower or the
applicable Loan Party, as the case may be, and acknowledged by Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no such
amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 5.01(a) without the written consent
of each Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to a Lender or any scheduled or mandatory reduction or termination of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;

 

(d) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or Letter of Credit Liability, or (subject to clause (iv) of the
second proviso to this Section 11.01) any fees or other amounts payable
hereunder or under any other Loan Document, or change the manner of computation
of any financial ratio (including any change in any applicable defined term)
used in determining the Applicable Margin that would result in a reduction of
any interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly affected thereby; provided that only the consent
of Required Revolving Lenders or Required Term Lenders, as applicable, shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of Borrower to pay interest or fees payable pursuant to Section 2.09(d) at the
Default Rate with respect to the Revolving Credit Exposure or the Term Loans,
respectively;

 

121

 

(e) change Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

 

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender (it being understood that, solely with the consent of the parties
prescribed by Section 2.15 to be parties to an Incremental Amendment,
Incremental Term Loans may be included in the determination of Required Lenders
on substantially the same basis as the Commitments and the initial Loans are
included following satisfaction of the conditions set forth in Section 2.15);

 

(g) release all or substantially all of the value of the Collateral without the
written consent of each Lender, except to the extent the release of such
Collateral is permitted pursuant to Sections 4.09 or 10.10 (in which case such
release may be made by Administrative Agent acting alone); or

 

(h) release all or substantially all of the value of the Guaranties without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Sections 4.09 or 10.10 (in which case such
release may be made by Administrative Agent acting alone);

 

and, provided, further, that (i) no amendment, waiver or consent shall, unless
in writing and signed by Issuing Bank in addition to the Lenders required above,
affect the rights or duties of Issuing Bank under this Agreement or any Letter
of Credit Document relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of Swingline Lender under this Agreement; (iii) no amendment, waiver or
consent shall, unless in writing and signed by Administrative Agent in addition
to the Lenders required above, affect the rights or duties of Administrative
Agent under this Agreement or any other Loan Document; and (iv) the Fee Letter
may be amended, or rights or privileges thereunder waived, only in a writing
executed by all of the parties thereto. Notwithstanding anything to the contrary
herein, (A) any term of this Agreement or of any other Loan Document relating to
the rights or obligations of the Revolving Lenders, and not any other Lenders,
may be amended, and the performance or observance by Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either generally or in
a particular instance and either retroactively or prospectively) with, and only
with, the written consent of the Required Revolving Lenders (and, in the case of
an amendment to any Loan Document, the written consent of each Loan Party a
party thereto) (it being understood that, solely with the consent of the parties
prescribed by Section 2.15 to be parties to an Incremental Amendment, increased
Revolving Commitments provided by Increasing Lender or Augmenting Lenders may be
included in the determination of Required Revolving Lenders on substantially the
same basis as the Commitments and initial Loans are included following
satisfaction of the conditions set forth in Section 2.15); (B) any term of this
Agreement or of any other Loan Document relating to the rights or obligations of
the Term Loan Lenders, and not any other Lenders, may be amended, and the
performance or observance by Borrower or any other Loan Party or any Subsidiary
of any such terms may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Required Term Loan Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto) (it
being understood that, solely with the consent of the parties prescribed by
Section 2.15 to be parties to an Incremental Amendment, Incremental Term Loans
may be included in the determination of Required Term Loan Lenders on
substantially the same basis as the initial Loans are included following
satisfaction of the conditions set forth in Section 2.15); and (C) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything herein to the contrary, Administrative Agent shall provide copies of
all proposed amendments or waivers and all related materials to each Lender.

 

122

 

11.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to Borrower, Administrative Agent, Swingline Lender or Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

 

 

123

 

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and, other than notices to Issuing Bank,
Internet or intranet websites) pursuant to procedures approved by Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, Issuing Bank or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to Borrower, any Lender, Issuing Bank or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages) resulting therefrom.

 

124

 

(d) Change of Address, Etc. Each of Borrower, Administrative Agent, Swingline
Lender and Issuing Bank may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to Borrower,
Administrative Agent, Swingline Lender and Issuing Bank. In addition, each
Lender agrees to notify Administrative Agent from time to time to ensure that
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
(1) individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its Equity Interests for
purposes of United States Federal or state securities laws.

 

(e) Reliance by Administrative Agent, Issuing Bank, Swingline Lender and
Lenders. Administrative Agent, Issuing Bank, Swingline Lender and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Notices of Swingline Borrowing) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify Administrative
Agent, Issuing Bank, Swingline Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower. All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.

 

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
Issuing Bank or Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.

 

125

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 9.02 for the benefit of all the Lenders and
Issuing Bank; provided that the foregoing shall not prohibit (a) Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) Issuing Bank or Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as
Issuing Bank or Swingline Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Administrative Agent hereunder and under the other Loan Documents, then
(i) Required Lenders shall have the rights otherwise ascribed to Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of Required Lenders, enforce any rights and
remedies available to it and as authorized by Required Lenders.

 

11.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. Each Loan Party shall jointly and severally pay (i) all
reasonable out-of-pocket expenses incurred by Administrative Agent and its
Affiliates (including (a) the reasonable fees, charges and disbursements of
counsel for Administrative Agent; (b) fees and charges of each consultant,
inspector, and engineer; (c) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches;
(d) judgment and tax lien searches for Borrower and each Guarantor; (e) escrow
fees; (f) recordation taxes, documentary taxes and transfer taxes; and
(g) filing and recording fees), in connection with the initial syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by Administrative Agent, any Lender (including
Swingline Lender) or Issuing Bank (including the reasonable fees, charges and
disbursements of any counsel for Administrative Agent, any Lender (only if a
Default shall be in existence, or Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

126

 

(b) Indemnification. Parent and Borrower shall jointly and severally indemnify
Administrative Agent (and any sub-agent thereof), each Lender, Issuing Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any other Loan Party resulting from any action, suit, or
proceeding relating to (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any subagent
thereof) and its Related Parties only, the administration of this Agreement and
the other Loan Documents (including in respect of any matters addressed in
Section 3.01), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Damages related in any way to Borrower or any
of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (x) result from a claim brought by
Borrower or any other Loan Party against an Indemnitee for material breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction or (y) for which an Indemnitee has been compensated
pursuant to the terms of this Agreement or the Fee Letter. This Section 11.04(b)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.

 

(c) Environmental Indemnity. Each Loan Party hereby, jointly and severally,
assumes liability for, and covenants and agrees at its sole cost and expense to
protect, defend (at trial and appellate levels), indemnify and hold the
Indemnitees harmless from and against, and, if and to the extent paid, reimburse
them on demand for, any and all Environmental Damages. WITHOUT LIMITATION, THE
FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO ENVIRONMENTAL
DAMAGES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF, OR ARE CLAIMED
TO BE CAUSED BY OR ARISE OUT OF, THE NEGLIGENCE OR STRICT LIABILITY OF SUCH
(AND/OR ANY OTHER) INDEMNITEE. HOWEVER, SUCH INDEMNITY SHALL NOT APPLY TO A
PARTICULAR INDEMNITEE TO THE EXTENT THAT THE SUBJECT OF THE

 

127

 

INDEMNIFICATION IS (W) CAUSED BY OR ARISES OUT OF THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THAT PARTICULAR INDEMNITEE OR ANY RELATED PARTY OF SUCH
INDEMNITEE AS DETERMINED IN A NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION, (X) INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES UNLESS
SUCH DAMAGES WERE IMPOSED UPON SUCH INDEMNITEE AS A RESULT OF ANY CLAIMS MADE
AGAINST SUCH INDEMNITEE BY A GOVERNMENTAL ENTITY OR ANY OTHER THIRD PARTY
(Y) RESULTS FROM ANY CLAIMS RELATED TO ANY REMEDIAL WORK PERFORMED BY OR ON
BEHALF OF ANY PERSON (OTHER THAN BORROWER OR ANOTHER LOAN PARTY) SO INDEMNIFIED
TO THE EXTENT THAT SUCH REMEDIAL WORK WAS NOT REQUIRED UNDER ANY APPLICABLE
ENVIRONMENTAL LAW OR (Z) AFTER THE RELEASE DATE, ANY ENVIRONMENTAL DAMAGES OR
ENVIRONMENTAL CLAIM THAT ARE (A) BASED ON AN EVENT THAT OCCURS SOLELY AFTER SUCH
RELEASE DATE, AND (B) THAT IS IN NO WAY RESULTING FROM ANY STATE OF FACTS OR
CONDITION THAT EXISTED ON OR BEFORE SUCH RELEASE DATE. Upon demand by
Administrative Agent, Issuing Bank or any Lender, the applicable Loan Party
shall diligently defend any Environmental Claim which affects a Borrowing Base
Property or is made or commenced against Administrative Agent, Issuing Bank or
Lenders, whether alone or together with any other Loan Party or any other
person, all at the Loan Parties’ own cost and expense and by counsel to be
approved by Administrative Agent in the exercise of its reasonable judgment
which shall not be unreasonably withheld or delayed. Notwithstanding the
foregoing, if the defendants in a claim include any Loan Party and any
Indemnitee shall have reasonably concluded that (a) there are legal defenses
available to it that are materially different from those available to such Loan
Party, (b) the use of the counsel engaged by Parent and Borrower would present
such counsel with a conflict of interest, or (c) the counsel engaged by Parent
and Borrower are not properly representing the Indemnitee’s interests or were
not promptly provided, any Indemnitee may, at the sole cost and expense of
Parent and Borrower, engage its own counsel to assume its legal defenses and to
defend or assist it, and, at the option of such Indemnitee, its counsel may act
as co-counsel in connection with the resolution of any Indemnified Claim;
provided, however, that no compromise or settlement, which would impose upon any
Loan Party any liabilities, obligations, losses, damages, and/or penalties,
shall be entered into without the consent of Parent and Borrower, which consent
shall not be unreasonably withheld and, provided, further, that Parent and
Borrower shall not be liable for the expenses of more than one separate counsel
for all Indemnitees unless an Indemnitee shall have reasonably concluded that
there may be legal defenses available to it that are different from or
additional to those available to another Indemnitee and which legal defenses
raise ethical and/or legal considerations which warrant separate counsel,
provided that such Indemnitee shall make reasonable attempts to ensure that any
environmental disbursements and legal expenses are not duplicative.
Notwithstanding anything to the contrary contained above:

 

(i) The Indemnitees will endeavor to give Borrower notice of any Environmental
Damage within thirty (30) days after an Indemnitee receives written notice of
that Environmental Damage. However, if the Indemnitees fail to give Borrower
timely notice of such Environmental Damage or otherwise default in their
obligations under this Section 11.04(c) or Section 7.12, the Indemnitees shall
retain the right to defend and control the settlement of the Environmental
Damage. The Loan Parties’ sole remedy for such a default by the Indemnitees
shall be to offset against the indemnification liability otherwise payable by
the Loan Parties to the Indemnitees the amount of damages actually suffered by
the Loan Parties as a result of the late notice or other default by the
Indemnitees under this Section 11.04(c).

 

128

 

(ii) The Loan Parties shall have the right to elect to defend and control the
settlement of any Environmental Damage if each of the following conditions is
satisfied:

 

(A) The Environmental Damage seeks only monetary damages and does not seek any
injunction or other equitable relief against the Indemnitees;

 

(B) The Loan Parties unconditionally acknowledge in writing, in a notice of
election to contest or defend the Environmental Damage given to the Indemnitees
within ten (10) days after the Indemnitees give Borrower notice of the
Environmental Damage, that the Loan Parties are obligated to indemnify the
Indemnitees in full, but subject to the limitations, as set forth in this
Section 11.04(c) above with respect to the Environmental Damage;

 

(C) No Event of Default is then in existence under the Loan Documents;

 

(D) The counsel chosen by the Loan Parties to defend the Environmental Damage is
reasonably satisfactory to the Administrative Agent; and

 

(E) If reasonably requested by the Administrative Agent, the Loan Parties
furnish the Indemnitees with a letter of credit, surety bond, or similar
security in form and substance satisfactory to the Indemnitees in an amount
sufficient to secure the Loan Parties’ potential indemnity liability to the
Indemnitees in the full amount of the Environmental Damage.

 

(iii) If the Loan Parties elect to defend against an Environmental Damage, the
Indemnitees shall, at their own expense, be entitled to participate in (but not
control) the defense of, and receive copies of all pleadings and other papers in
connection with, such Environmental Damage. If the Loan Parties do not, or are
not entitled to, elect to defend an Environmental Damage in conformity with the
requirements of this Section, the Indemnitees shall be entitled to defend or
settle (or both), with the reasonable approval of Borrower unless an Event of
Default is in existence, that Environmental Damage on such terms as the
Indemnitees for that Environmental Damage shall be satisfied in the manner
provided for in this Section 11.04(c).

 

129

 

(iv) The Indemnitees will permit the Loan Parties to control the settlement of
an Environmental Damage only if: (A) the terms of the settlement require no more
than the payment of money - that is, the settlement does not require the
Indemnitees to admit any wrongdoing or take or refrain from taking any action;
(B) the full amount of the monetary settlement will be paid by the Loan Parties;
and (C) the Indemnitees receive, as part of the settlement, a legally binding
and enforceable unconditional satisfaction or release, which is in form and
substance reasonably satisfactory to the Indemnitees, providing that the
Environmental Damage and any claimed liability of the Indemnitees with respect
to it being fully satisfied because of the settlement and that the Indemnitees
are being released from any and all obligations or liabilities they may have
with respect to the Environmental Damage.

 

(d) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fails to indefeasibly pay any amount required under subsection (a), (b) or
(c) of this Section to be paid by the Loan Parties to Administrative Agent (or
any sub-agent thereof), Issuing Bank or any Related Party of any of the
foregoing (and without limiting their obligation to do so), each Lender
severally agrees to pay to Administrative Agent (or any such sub-agent), Issuing
Bank or such Related Party, as the case may be, such Lender’s Applicable
Revolving Percentage and/or Applicable Term Loan Percentage, as applicable
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or Issuing Bank in its capacity as such, or against any Related Party
of any of the foregoing acting for Administrative Agent (or any such sub-agent)
or Issuing Bank in connection with such capacity. The obligations of the Lenders
under this subsection (d) are subject to the provisions of Section 2.12(d).

 

(e) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

130

 

(f) Payments. All amounts due under this Section shall be payable not later than
thirty (30) days after demand therefor.

 

(g) Survival. The agreements in this Section shall survive the resignation of
Administrative Agent, Swingline Lender and Issuing Bank, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, Issuing Bank or any Lender, or
Administrative Agent, Issuing Bank or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and Issuing Bank severally agrees
to pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and Issuing Bank under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of Borrower and the
Lenders and their respective successors and assigns, except that (i) other than
pursuant to the Permitted Merger Transaction, Borrower shall not have the right
to assign its rights or obligations under the Loan Documents without the prior
written consent of all Lenders (and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void) and (ii)
any assignment by any Lender must be made in compliance with Section 11.06(c).
Notwithstanding clause (ii) of this Section, any Lender may at any time, without
the consent of Borrower or Administrative Agent, (x) pledge or assign all or any
portion of its rights under this Agreement and any Notes to a Federal Reserve
Bank or other central banking authority and (y) in the case of a Lender which is
a Fund, pledge or assign all or any portion of its rights under this Agreement
and any Note to its trustee in support of its obligations to its trustee;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties hereto have complied with the provisions of Section
11.06(c). Administrative Agent may treat the payee of any Loan or any Note as
the owner thereof for all purposes hereof unless and until such payee complies
with Section 11.06(c) in the case of an assignment thereof or, in the case of
any other transfer, a written notice of the transfer is filed with
Administrative Agent. Any assignee of the rights to any Loan or any Note agrees
by acceptance of such assignment to be bound by all the terms and provisions of
the Loan Documents. Any request, authority or consent of any Person, who at the
time of making such request or giving such authority or consent is the owner of
the rights to any Loan (whether or not a Note has been issued in evidence
thereof), shall be conclusive and binding on any subsequent holder or assignee
of the rights to such Loan.

 

131

 

(b) Participations.

 

(i) Permitted Participants; Effect

 

. Any Lender may, in the ordinary course of its business and in accordance with
applicable law, at any time sell, without the consent of Borrower or
Administrative Agent, to one or more banks, financial institutions, pension
funds, or any other funds or entities other than Borrower or its Affiliates
(“Participants”) participating interests in any Loan owing to such Lender, any
Note held by such Lender, any Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Loans and the holder of any Note
issued to it in evidence thereof for all purposes under the Loan Documents, all
amounts payable by Borrower under this Agreement shall be determined as if such
Lender had not sold such participating interests, and Borrower and
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under the Loan
Documents.

 

(ii) Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Documents other than any amendment, modification or waiver
with respect to any Loan or Commitment in which such Participant has an interest
which increases such Commitment or Loan or forgives principal, interest or fees
or reduces the interest rate or fees payable with respect to any such Loan or
Commitment or postpones any date fixed for any regularly-scheduled payment of
principal of, or interest or fees on, any such Loan or Commitment or releases
all or substantially all of the value of the Guaranties (subject to Sections
4.09 or 10.10).

 

(iii) Benefit of Certain Provisions; Participant Register.

 

(A) Borrower agrees that each Participant shall be deemed to have the right of
setoff provided in Section 11.08 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under the Loan
Documents. Each Lender shall retain the right of setoff provided in Section
11.08 with respect to the amount of participating interests sold to each
Participant, provided that such Lender and Participant may not each setoff
amounts against the same portion of the Obligations, so as to collect the same
amount from Borrower twice. The Lenders agree to share with each Participant,
and each Participant, by exercising the right of setoff provided in Section
11.08, agrees to share with each Lender, any amount received pursuant to the
exercise of its right of setoff, such amounts to be shared in accordance with
Section 2.13 as if each Participant were a Lender. Borrower further agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(c), provided that (i) a Participant shall
not be entitled to receive any greater payment under Section 3.01, 3.04 or 3.05
than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
Borrower, (ii) any Participant not incorporated under the laws of the United
States of America or any State thereof agrees to comply with the provisions of
Section 3.01 to the same extent as if it were a Lender and (iii) such
Participant agrees to comply with Section 3.06 as if it were a Lender.

 

132

 

(B) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(c) Assignments. Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (c), participations in Letter of Credit Liabilities
or Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

(i) Minimum Amounts.

 

(A) in the case of an assignment of the entire remaining amount of an assigning
Lender’s Commitment and the Loans at the time owing to it, or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

133

 

(B) in any case not described in the immediately preceding clause (A), the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (in each case, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 unless each of Administrative
Agent and, so long as no Event of Default shall exist, Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met and provided, further, that if, after giving effect to such
assignment, the amount of the Commitment held by such assigning Lender or the
outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (B) of this Section 11.06(c)(i) and, in
addition:

 

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof;

 

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender or (y) a Term Loan to a Person who is not a Lender, an Affiliate
of a Lender or an Approved Fund; and

 

134

 

(C) the consent of Issuing Bank and Swingline Lender shall be required for any
assignment in respect of a Revolving Commitment.

 

(iv) Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to Administrative Agent
an Administrative Questionnaire. If requested by the transferor Lender or the
assignee, upon the consummation of any assignment, the transferor Lender,
Administrative Agent and Borrower shall make appropriate arrangements so that
new Notes requested pursuant to Section 2.11 are issued to the assignee and such
transferor Lender, as appropriate.

 

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Parent or Borrower or any of their Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

 

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, Issuing Bank, Swingline Lender
and each other Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Revolving Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by Administrative Agent pursuant to
clause (iv) above, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 11.04 and the other provisions of
this Agreement and the other Loan Documents that expressly survive the
termination hereof with respect to facts and circumstances occurring prior to
the effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(b).

 

135

 

(d) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans and Letter
of Credit Liabilities owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and Borrower, Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(e) It is intended that any Loans issued pursuant to this Agreement or any Loan
Document shall be maintained at all times in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code, and Section
5(f).103-1(c) of the United States Treasury Regulations, and the provisions of
this Agreement shall be construed in accordance with this intention.

 

11.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives actively
involved in the origination, syndication, closing, administration or enforcement
of the Loans, (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners) or in connection with an examination of such Person by any such
authority or at the request of any self-regulated body, (c) at the express
direction of any other governmental authority, with jurisdiction over
Administrative Agent and/or the Lenders, of any State of the United States of
America or of any other jurisdiction in which such Person conducts its business,
(d) to the extent required by applicable Laws or regulations or by any subpoena
or similar legal process, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) to such Person’s independent auditors, attorneys,
agents and other professional advisors, (g) to bank trade publications, such
customary information to consist of the name of Borrower, size, tenor and type
of facility, and the identity of titled banks, (h) to any other party hereto,
(i) subject to an agreement containing provisions substantially the same or at
least as restrictive as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations hereunder, (j) with the consent of Borrower or
(k) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than Borrower provided that the source of such
information was not at the time known by Administrative Agent, any Lender,
Issuing Bank or any of their respective Affiliates to be bound by a
confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such Information. For purposes of this Section,
“Information” means all information received from any Company relating to any
Company or any of their respective businesses, other than any such information
that is available to Administrative Agent, any Lender or Issuing Bank on a
nonconfidential basis prior to disclosure by any Company, provided that in the
case of information received from any Company after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

136

 

Each of Administrative Agent, the Lenders and Issuing Bank acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

 

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank is hereby authorized at any time and
from time to time, after obtaining the prior written consent of the Required
Lenders exercised in their sole discretion, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or
Issuing Bank to or for the credit or the account of Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or Issuing Bank, irrespective of whether or not such Lender or Issuing
Bank shall have made any demand under this Agreement or any other Loan Document
and although such obligations of Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent and the Lenders, and (y) the Defaulting Lender
shall provide promptly to Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender and Issuing Bank under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender and Issuing Bank may have. Each Lender and
Issuing Bank agrees to notify Borrower and Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

137

 

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent or Issuing Bank or
Swingline Lender, then such provisions shall be deemed to be in effect only to
the extent not so limited.

 

138

 

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or a Non-Consenting Lender or
if any other circumstance exists hereunder that gives Borrower the right to
replace a Lender as a party hereto, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06, other than
the consent of any Lender being so replaced), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

 

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 11.06(c)(iv);

 

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(excluding, in the case of any Defaulting Lender, any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

139

 

(b) SUBMISSION TO JURISDICTION. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
ADMINISTRATIVE AGENT, ANY LENDER OR ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION AS NECESSARY TO ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER.

 

(c) WAIVER OF VENUE. EACH OF PARENT, BORROWER, AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

140

 

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Parent, Borrower, and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by Administrative Agent and Lead
Arrangers are arm’s-length commercial transactions between Parent, Borrower,
each other Loan Party and their respective Affiliates, on the one hand, and
Administrative Agent and Lead Arrangers, on the other hand, (B) each of Parent,
Borrower, and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(C) Borrower and each other Loan Party is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) Administrative Agent, each
Lender and each Lead Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for Parent,
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (B) neither Administrative Agent, any Lender nor any Lead
Arranger has any obligation to Parent, Borrower, any other Loan Party, or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent, each Lender and each Lead Arranger
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of Parent, Borrower, the other
Loan Parties, and their respective Affiliates, and neither Administrative Agent,
any Lender nor any Lead Arranger has any obligation to disclose any of such
interests to Parent, Borrower, any other Loan Party, or any of their respective
Affiliates. To the fullest extent permitted by Law, each of Parent, Borrower,
and the other Loan Parties hereby waives and releases any claims that it may
have against Administrative Agent, each Lender and each Lead Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 



141

 

 

 

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 10756 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Patriot Act. Borrower or such Loan Party shall, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

 

11.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[SIGNATURE PAGES FOLLOW]

 

142

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

AMERICAN REALTY CAPITAL
OPERATING PARTNERSHIP III, L.P., a
Delaware limited partnership

 

By: /s/ Jesse C. Galloway

Name: Jesse C. Galloway
Title: Authorized Signatory

 

PARENT:

 

AMERICAN REALTY CAPITAL TRUST III,
INC., a Maryland corporation

 

By: /s/ Jesse C. Galloway

Name: Jesse C. Galloway
Title: Authorized Signatory

 

 

 

 

Signature Page to
Credit Agreement

 

 

 

Wells Fargo Bank, National
Association, as Administrative Agent, a
Lender, Swingline Lender and Issuing Bank

 

By: /s/ D. Bryan Gregory

Name: D. Bryan Gregory
Title: Director

 

 

 

Signature Page to
Credit Agreement



 

 

 



RBS CITIZENS, N.A., as a Lender

 

By: /s/ Donald Woods

Name: Donald Woods
Title: Senior Vice President

 

 

 

Signature Page to
Credit Agreement



 

 

 

Regions Bank, as a Lender

 

By: /s/ Michael R. Mellot

Name: Michael R. Mellot
Title: Director

 

 

 

Signature Page to
Credit Agreement

 

 



  

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Frederick H. Denecke

Name: Frederick H. Denecke
Title: Vice President



 

 

 

Signature Page to
Credit Agreement

 

 



   

JPMORGAN CHASE BANK, N.A., as a Lender

 

By: /s/ Rita Lai

Name: Rita Lai
Title: Senior Credit Banker



 

 

 

Signature Page to
Credit Agreement

 

 



   

TD BANK, N.A., as a Lender

 

By: /s/ Aaron C. Miller

Name: Aaron C. Miller
Title: Vice President



 

 

 

Signature Page to
Credit Agreement

 

 



   

U.S. BANK NATIONAL ASSOCIATION as a Lender

 

By: /s/ Gordon J. Clough

Name: Gordon J. Clough
Title: Vice President

 

 

 



Signature Page to
Credit Agreement

 

 



  

 UNION BANK, N.A., as a Lender

 

By: /s/ Gregory A. Conner

Name: Gregory A. Conner
Title: Assistant Vice President



 

 

 

Signature Page to
Credit Agreement

 

 



  

 

UBS AG, STAMFORD BRANCH, as a Lender

 

By: /s/ Lana Gifas

Name: Lana Gifas
Title: Director

 

By: /s/ David Urban

Name: David Urban
Title: Associate Director



 

 

 

Signature Page to
Credit Agreement

 

 



   

COMERICA BANK, as a Lender

 

By: /s/ Charles Weddell

Name: Charles Weddell
Title: Vice President



 

 

 

Signature Page to
Credit Agreement

 

 



   

FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender

 

By: /s/ Matthew Mathis

Name: Matthew Mathis
Title: Vice President

 



 

Signature Page to
Credit Agreement

 

 



  

 

 

